Filed with the Securities and Exchange Commission on March 26, 2013 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On March 29, 2013 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 497 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to annually update financial statements and provide certain other non-material updates to the registration statement for one series of the Trust:GoodHaven Fund. GoodHaven Fund Ticker:GOODX PROSPECTUS March 29, 2013 The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION 1 ADDITIONAL INFORMATION REGARDING INVESTMENT OBJECTIVE, STRATEGIES AND RISKS 6 Investment Objective 6 Principal Investment Strategies 6 Principal Risks of Investing in the Fund 8 PORTFOLIO HOLDINGS INFORMATION 10 MANAGEMENT OF THE FUND 10 Investment Advisor 10 Portfolio Managers 11 SHAREHOLDER INFORMATION 11 Account and Transaction Policies 18 TOOLS TO COMBAT FREQUENT TRANSACTIONS 19 SERVICE FEES 20 DIVIDENDS AND DISTRIBUTIONS 20 TAX CONSEQUENCES 21 FINANCIAL HIGHLIGHTS 23 PRIVACY NOTICE PN-1 Table of Contents - Prospectus SUMMARY SECTION Investment Objective The GoodHaven Fund (the “Fund”) seeks to achieve long-term growth of capital. Fees and Expenses of the Fund The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Redemption Fee (as a percentage of amount redeemed within 60 days of purchase) 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.90% Distribution and Service (12b-1) Fees None Other Expenses(1) 0.20% Total Annual Fund Operating Expenses 1.10% (1) Other Expenses include all of the Fund’s customary day-to-day expenses such as custodial, transfer agency, administration, legal and audit fees.Other Expenses do not include (a)any charges associated with the execution of portfolio transactions, such as brokerage commissions, transaction charges, acquired fund fees and related expenses or other transaction-related expenses (such as stamp taxes), (b)taxes, if any, imposed on the Fund, (c)interest, if any, on any Fund borrowings, or (d)extraordinary Fund legal expenses incurred outside of the normal operation of the Fund, such as legal fees, arbitration fees, or related expenses in connection with any actual or threatened arbitration, mediation, or litigation. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the above example, affect the Fund’s performance.During the most recent fiscal year ended November30, 2012, the Fund’s portfolio turnover rate was 11% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund’s investment advisor, GoodHaven Capital Management, LLC (“GoodHaven” or the “Advisor”) attempts to achieve the Fund’s investment objective by investing in a focused portfolio of equity securities.When selecting such equity investments, the Advisor looks for certain attractive corporate characteristics, such as, relatively high free cash flow yields, strong balance sheets, products or services that satisfy basic human needs, potential for long-term growth, and managers that have demonstrated skill in capital allocation and who have a significant ownership interest, although no particular characteristic is required for any specific investment.From time to time, the Fund may also hold significant fixed-income investments or cash holdings. Table of Contents - Prospectus To help identify appropriate fixed income investments, the Advisor generally looks for security issuers that are the subject of adverse publicity or stressed industry conditions; whose securities have declined in price despite reasonable future financial prospects; as well as issuers undergoing reorganization or bankruptcy where outstanding fixed-income securities may ultimately receive cash, new fixed-income securities, or an equity interest in a reorganized company.In addition, the Advisor may purchase short-dated fixed income investments whose issuers are not stressed in lieu of holding large amounts of cash. The proportion of the Fund’s assets invested in each type of asset class will vary from time to time based upon the Advisor’s assessment of the merits of specific security investments as well as general market and economic conditions.Although the Fund’s focus is long-term, the Fund expects to shift from time to time among various asset classes and market sectors.The Fund may also invest in companies of any size market capitalization.At any given time, the Fund may invest up to 100% of its assets in foreign securities and up to 50% of its net assets in emerging market securities.The Fund is non-diversified, meaning that the Fund will invest a greater percentage of its assets in significantly fewer securities than a diversified fund. The equity securities in which the Fund primarily invests include common and preferred stock (including convertible preferred stock).However, the Fund may also invest in equity securities such as partnership interests, business trust shares, interests in real estate investment trusts (“REITs”), rights and warrants to subscribe for the purchase of equity securities and American Depositary Receipts (“ADRs”) or similar securities.The fixed-income securities in which the Fund may invest, include U.S.corporate debt securities, non-U.S.corporate debt securities, bank debt (including bank loans and participations), municipal debt securities, U.S.government and agency debt securities, short-term debt obligations of foreign governments and foreign money-market instruments.The Fund typically invests in fixed-income securities to benefit from prevailing yields that the Advisor’s fundamental research indicates are higher than warranted, without focusing on the coupon, duration or maturity of a particular issue or credit rating of that issuer. The Fund may also invest in “special situations.”Special situations occur when the securities of a company or other entity are expected to appreciate within a reasonable time due to entity-specific developments rather than general business conditions or movements of the market as a whole.Such developments and situations include, but are not limited to: · liquidations · mergers · reorganizations · management changes · recapitalizations · technological developments The Advisor may sell a security for a variety of reasons, including without limitation:(1) a security subsequently fails to meet the Advisor’s initial investment criteria; (2)an issuer-specific event, such as a proposed or completed acquisition or recapitalization changes the fundamental appeal of the company; (3)upon analysis, a new security is judged more attractive than a current holding; (4)a change in view with respect to company, industry or general market conditions; or (5)the need to meet investor redemptions of Fund shares. Table of Contents - Prospectus 2 Principal Investment Risks There is the risk that you could lose all or a portion of your investment in the Fund.The following riskscould affect the value of your investmentin the Fund: · General Market Risk.The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Equity Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in price. · Interest Rate Risk.Interest rates may rise resulting in a decrease in the value of the securities held by the Fund. · Credit Risk.If issuers of fixed income securities in which the Fund invests experience unanticipated financial problems, their securities are likely to decline in value. · High Yield Securities/Junk Bond Risk.The value of fixed income securities held by the Fund that are rated below investment grade are subject to additional risk factors such as increased possibility of default, decreased liquidity of the security, and changes in value based on public perception of the issuer. · Municipal Securities Risk.Securities issued by governmental entities on behalf of political subdivisions, agencies, other municipal entities, or private parties may decline as a result of a weakened capacity to make principal and interest payments under certain economic conditions or other circumstances.Moreover, a change to the tax treatment of municipal securities under Federal law could have an adverse impact on prices of these securities. · REIT Risk.REITs may be subject to certain risks associated with the direct ownership of real property, including declines in the value of real estate, risks related to general and local economic conditions, overbuilding and increased competition, increases in property taxes and operating expenses and variations in rental income. · Small- and Medium-Sized Companies Risk.Investing in securities of smaller companies including micro-cap, small-cap, medium-cap and less seasoned companies often involve greater volatility than investing in larger, more established companies and these securities may be less liquid than other securities. · Foreign Securities and Emerging Markets Risk.Foreign securities involve increased risks due to political, social and economic developments abroad, as well as due to differences between U.S.and foreign regulatory practices.These risks are enhanced in emerging markets. · Currency Risk.Fluctuations in currency exchange rates and currency transfer restitution may adversely affect the value of the Fund’s investments in foreign securities, which are denominated or quoted in currencies other than the U.S.dollar. · Bank Debt Risk.Investments in bank debt involve credit risk, interest rate risk, liquidity risk and other risks, including the risk that any loan collateral may become impaired or that the Fund may obtain less than the full value for the loan interests when sold. · Special Situations Risk.Investments in special situations may involve greater risks when compared to the Fund’s other strategies due to a variety of factors.Mergers, reorganizations, liquidations or recapitalizations may not be completed on the terms originally contemplated, or may fail.Expected developments may not occur in a timely manner, or at all. Table of Contents - Prospectus 3 · Non-Diversification Risk.The Fund is non-diversified for purposes of the Investment Company Act of 1940, as amended (the “1940 Act”). To the extent that the Fund invests its assets in fewer securities, the Fund is subject to greater risk of loss if any of those securities become permanently impaired. · Management Risk.The Advisor may fail to implement the Fund’s investment strategies and meet its investment objective. · Limited History.The Fund has a limited operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. Performance The following performance information provides some indication of the risks of investing in the GoodHaven Fund.The bar chart below illustrates how the Fund performed in its first full calendar year of operations.The table on the next page illustrates how the Fund’s average annual total returns for the 1-year and since inception periods compare with that of a broad-based securities index.This comparison is provided to offer a broader market perspective.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future and does not guarantee future results.Updated performance information is available on the Fund’s website at www.goodhavenfunds.com. Calendar Year Total Return Highest Quarterly Return: Q1, 2012 13.06% Lowest Quarterly Return: Q2, 2012 -4.46% Table of Contents - Prospectus 4 Average Annual Total Return as of December 31, 2012 1 Year Since Inception (4/8/2011) GoodHaven Fund - GOODX Return Before Taxes 19.50% 11.60% Return After Taxes on Distributions 19.12% 11.39% Return After Taxes on Distributions and Sale of Fund Shares 13.00% 9.88% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 16.00% 6.53% The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if a Fund’s shares were sold at the end of the specified period.After-tax returns are calculated using the historical highest individual federal marginal income tax rates and does not reflect the impact of state and local taxes.Actual after-tax returns depend on the individual investor’s situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”). Management Investment Advisor Portfolio Managers GoodHaven Capital Management, LLC Larry Pitkowsky, Managing Partner of the Advisor Keith Trauner, Managing Partner of the Advisor Both have been managers of the Fund since inception (2011) Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (GoodHaven Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-855-OK-GOODX or 1-855-654-6639, or through a financial intermediary.The minimum initial investment and subsequent investment amounts are shown in the table below. Minimum Initial Investment Subsequent Minimum Investment Regular Accounts Retirement Accounts Tax Information The Fund intends to make distributions that will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and/or the Advisor may pay that intermediary for certain administrative and shareholder servicing functions.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your broker to recommend the Fund over another investment.Ask your broker or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 5 ADDITIONAL INFORMATION REGARDING THE FUND’S INVESTMENT OBJECTIVE, STRATEGIES AND RISKS Investment Objective The Fund seeks to achieve long-term growth of capital.The Fund’s investment objective is non–fundamental, which means it may be changed without shareholder vote upon at least 60 days’ written notice to Fund shareholders.There is no assurance that the Fund will achieve its investment objective. Principal Investment Strategies Under normal market conditions, the Advisor attempts to achieve the Fund’s investment objective by investing in a focused portfolio of equity securities.When choosing equity investments, the Advisor uses fundamental analysis to identify certain attractive characteristics of companies.Such characteristics may include, but are not limited to: · relatively high free cash flow yields; · strong balance sheets; · products or services that fill basic human needs or wants; · managers that have demonstrated skill in capital allocation; · managers who have a significant ownership interest; · participation in stressed industries; · potential for long-term growth; · significant tangible assets in relation to enterprise values; and · demonstrated ability to raise prices for its products or services. The Advisor defines free cash flow as the cash available for distribution to shareholders that is generated from annual operations after all expenses necessary to maintain the business and its competitive position.From time to time, the Fund may also have significant fixed-income investments or cash holdings. The equity securities in which the Fund primarily invests include common and preferred stock (including convertible preferred stock).However, the Fund may invest in equity securities such as partnership interests, business trust shares, interests in REITs, rights and warrants to subscribe for the purchase of equity securities and ADRs or similar securities. When choosing fixed income investments, the Advisor will generally look for security issuers that are the subject of adverse publicity or stressed industry conditions; despite reasonable future financial prospects as well as issuers undergoing reorganization or bankruptcy where fixed-income securities may ultimately receive cash, new fixed-income securities, or an equity interest in a reorganized company.The Advisor may also invest in fixed-income securities whose issuers are not stressed for temporary defensive purposes or in lieu of holding large cash balances. The fixed-income securities in which the Fund may invest include U.S.corporate debt securities, non-U.S.corporate debt securities, bank debt (including bank loans and participations), municipal debt securities, U.S.government and agency debt securities, short-term debt obligations of foreign governments and foreign money-market instruments.The Fund normally invests in fixed-income securities without regard to maturity, duration or the rating of the issuer of the security. Table of Contents - Prospectus 6 The Fund may also make investments in “special situations.”Special situations occur when the securities of a company or other entity are expected to appreciate within a reasonable period of time due to entity-specific developments rather than general business conditions or movements of the market as a whole.Such developments and situations include, but are not limited to: · liquidations · mergers · reorganizations · management changes · recapitalizations · technological developments Investments in special situations may be in either equity securities or fixed-income securities such as corporate or municipal debt, which may be in a distressed position as a result of economic or issuer-specific developments.Fixed-income special situation investments may include high yield fixed-income securities, otherwise known as “junk bonds” (i.e.,securities that are rated below investment grade by Standard & Poor’s Ratings Services (“S&P”) or by another nationally recognized statistical rating organization (“NRSRO”) or similar unrated securities) or municipal securities which may be rated below investment grade by S&P or by another NRSRO, or unrated securities. The proportion of the Fund’s assets invested in each type of asset class will vary from time to time based upon the Advisor’s assessment of the merits of specific security investments as well as general market and economic conditions.Although the Fund’s focus is long-term, and turnover is expected to be relatively low, the Fund expects to shift from time to time among various asset classes and market sectors.The Fund may also invest in companies of any size market capitalization.At any given time, the Fund may invest up to 100% of its assets in foreign securities and up to 50% of its net assets in emerging market securities.The Fund is “non-diversified” for purposes of the 1940 Act, which means that the Fund can invest a greater percentage of its assets in significantly fewer securities than a diversified fund. The Advisor may sell a security for a variety of reasons, including without limitation:(1)a security subsequently fails to meet the Advisor’s initial investment criteria; (2)an issuer specific event, such as a proposed or completed acquisition or recapitalization changes the fundamental appeal of the company; (3)upon analysis, a new security is judged more attractive than a current holding; (4)views change with respect to company, industry or general market conditions; or (5)the need to meet investor redemptions of Fund shares. Cash Holdings and Temporary Defensive Positions.Although the Fund will normally hold a focused portfolio of equity and fixed-income securities, the Fund is not required to be fully invested in such securities and may maintain a significant portion of its total assets in cash and securities generally considered to be cash equivalents, including, but not limited to:U.S.Government securities; money-market funds; bank deposits; and other high quality money market instruments.Cash and cash reserves may also include foreign securities, including but not limited to, short-term obligations of foreign governments or other high quality foreign money-market instruments.To the extent the Fund invests in short-term high-quality debt obligations of foreign governments and other non-U.S. issuers, the securities of such foreign governments and other non-U.S. issuers will generally have a maturity of one year or less and a credit rating of “A” or better by S&P or a similar rating by another NRSRO. The Advisor believes that a certain amount of liquidity in the Fund’s portfolio is desirable both to meet operating requirements and to take advantage of new investment opportunities.Under adverse market conditions, when the Fund is unable to find sufficient investments meeting its criteria, cash and cash reserves may comprise a significant percentage of the Fund’s total assets.When the Fund holds a significant portion of assets in cash and cash reserves, it may not meet its investment objective. Table of Contents - Prospectus 7 Principal Risks of Investing in the Fund The principal risks of investing in the Fund that may adversely affect the Fund’s net asset value (“NAV”) or total return have previously been summarized in the “Summary Section.”These risks are discussed in more detail below. General Market Risk.General market risk is the risk that the market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or the market as a whole. Equity Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in price.Various and unpredictable factors may affect equity prices, including investor expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; and global or regional political, economic and banking crises.Common stockholders generally are exposed to greater risks as a consequence of having inferior rights to receive payments from issuers compared to the rights of preferred stockholders, bondholders, and other creditors of such issuers. Interest Rate Risk.Fixed income securities’ values are expected to decrease when interest rates rise and increase when interest rates fall, and such changes in value may be substantial.Moreover, the longer the maturity of a fixed income security, the greater the impact an interest rate change is likely to have on the market value of the security.To the extent yields on fixed income rise, common or preferred stock yields may rise, resulting in declining stock values.If interest rates rise, the Fund’s NAV may decrease. Credit Risk.To the extent the Fund owns fixed income securities whose prices decline as a consequence of issuers experiencing unanticipated financial problems, the value of the Fund may decline.In addition, the Fund is subject to the risk that the issuer of a fixed income security will fail to make timely payments of interest or principal, or may stop making such payments altogether. High Yield Securities/Junk Bond Risk.Fixed income securities receiving below investment grade ratings may have speculative characteristics and compared to higher-rated securities, may have a weakened capacity to make principal and interest payments under certain economic conditions or other circumstances.High yield, high-risk and lower-rated securities are subject to additional risk factors, such as increased possibility of default, decreased liquidity and fluctuations in value due to public perception of the issuer of such securities.These securities are often uncollateralized and subordinate to other debt that an issuer may have outstanding. Municipal Securities Risk.Securities that are the obligations of or which have been issued by governmental entities on behalf of political subdivisions, agencies, other municipal entities, or private parties may have a weakened capacity to make principal and interest payments under certain economic conditions or other circumstances.Under such conditions or circumstances, an issuer may be unable to pay for items such as highways, water treatment plants, sports stadiums, racetracks, parking facilities, or parks, for instance, due to reduced tax or other revenues.Moreover, a change to the tax treatment of municipal securities under Federal law could have an adverse impact on prices of these securities. REIT Risk.The Fund may invest in REITs, including equity REITs and mortgage REITs.Equity REITs invest directly in real property while mortgage REITs invest in mortgages on real property.REITs may be subject to certain risks associated with the direct ownership of real property, including declines in the value of real estate, risks related to general and local economic conditions, overbuilding and increased competition, increases in property taxes and operating expenses and variations in rental income.REITs are dependent upon management skills, are not diversified, are subject to heavy cash flow dependency, default by borrowers and self-liquidation and must satisfy numerous regulatory requirements under the tax laws.REITs (especially mortgage REITs) are also subject to interest rate risks.When interest rates decline, the value of a REIT’s investment in fixed-rate obligations can be expected to rise.Conversely, when interest rates rise, the value of a REIT’s investment in fixed-rate obligations can be expected to decline.Mortgage REITs may be affected by the quality of any credit extended to them. Table of Contents - Prospectus 8 Small- and Medium-Sized Companies Risk.The Fund may invest directly or indirectly in small- and medium-sized companies.Investing in securities of small- and medium-sized companies, even indirectly, may involve greater risk than investing in larger and more established companies because shares of smaller companies usually have limited market liquidity, which can result in more abrupt or erratic share price changes.These factors may lead to greater fluctuation in the price of the Fund’s shares when compared to funds that invest exclusively in large-capitalization companies. Foreign Securities and Emerging Markets Risk.Foreign securities involve risks relating to adverse political, social and economic developments abroad.Foreign companies may not be subject to accounting standards or governmental supervision comparable to U.S. companies, and there may be less public information about their operations.Foreign markets may also be less liquid and more volatile than U.S. markets.Rapid increases in money supply may result in speculative investing, contributing to volatility.Foreign markets may offer less legal protection to investors.Enforcing legal rights may be difficult, costly and slow.There may be special problems enforcing claims against foreign governments.Emerging market countries entail greater investment risk than developed markets.Such risks could include government dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. Currency Risk.Most foreign stocks are denominated in the currency of the country where they are traded.The Fund’s NAV per share is denominated in U.S.dollars.The exchange rate between the U.S.dollar and most foreign currencies fluctuates; therefore the NAV of the Fund will be affected by a change in the exchange rate between the U.S.dollar and the currencies in which the Fund’s stocks are denominated.The Fund may also incur transaction costs associated with exchanging foreign currencies into U.S.dollars or hedging such exposures. Bank Debt Risk.The Fund may invest in bank debt, which includes interests in loans to companies or their affiliates undertaken for various purposes.These loans, which may bear fixed or floating rates, have generally been arranged through private negotiations between a company and one or more financial institutions, including banks.The Fund’s investment may be in the form of participation in loans or of assignments of all or a portion of loans from third parties.Investments in bank debt involve credit risk, interest rate risk, liquidity risk and other risks, including the risk that any loan collateral may become impaired or that the Fund may obtain less than the full value for the loan interests when sold. Special Situations Risk.Investments in special situations may involve greater risks when compared to the Fund’s other strategies due to a variety of factors.Mergers, reorganizations, liquidations or recapitalizations may not be completed on the terms originally contemplated, or may fail.Expected developments may not occur in a timely manner, or at all.Transactions may take longer than originally anticipated, resulting in lower annualized returns than contemplated at the time of investment.Furthermore, failure to anticipate changes in the circumstances affecting these types of investments may result in permanent loss of capital, where the Fund may be unable to recoup some or all of its investment. Non-Diversification Risk.The Fund attempts to invest in a limited number of securities.Accordingly, the Fund may have more volatility and is considered to have more risk than a fund that invests in a greater number of securities because changes in the value of a single security may have a more significant effect, either negative or positive, on the Fund’s NAV.To the extent that the Fund invests its assets in fewer securities, the Fund is subject to greater risk of loss if any of those securities become permanently impaired. Table of Contents - Prospectus 9 Because the Fund is “non-diversified” for purposes of the 1940 Act, it may also have a greater percentage of its assets invested in particular industries than a diversified fund, exposing the Fund to the risk of unanticipated industry conditions as well as risks particular to a single company or the securities of a single company.Additionally, the NAV of a non-diversified fund generally is more volatile, and a shareholder may have a greater risk of loss if he or she redeems during a period of high volatility.Lack of broad diversification also may cause the Fund to be more susceptible to economic, political, regulatory, liquidity or other events than a diversified fund. Management Risk.Management risk describes the Fund’s ability to meet its investment objective based on the Advisor’s success or failure at implementing investment strategies for the Fund.The value of your investment is subject to the effectiveness of the Advisor’s research, analysis and asset allocation among portfolio securities.If the Advisor’s investment strategies do not produce the expected results, your investment could be diminished. Limited History.The Fund has a limited operating history, and there can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Fund’s Board of Trustees (the “Board”) may determine to liquidate the Fund.The Board can initiate liquidation without shareholder approval if it determines it is in the best interest of shareholders.As a result, the timing of any liquidation may not be favorable to certain individual shareholders. PORTFOLIO HOLDINGS INFORMATION A complete description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (“SAI”) and on the Fund’s website at www.goodhavenfunds.com. MANAGEMENT OF THE FUND Investment Advisor The Fund has entered into an investment advisory agreement (the “Advisory Agreement”) with GoodHaven Capital Management, LLC, 4940 S.W. 83rd Street, Miami, Florida 33143,under which the Advisor manages the Fund’s investments and business affairs subject to the supervision of the Board.The Advisor provides the Fund with advice and manages the Fund’s investments by buying and selling securities.The Advisor also furnishes the Fund with office space and certain administrative services and provides many of the personnel needed by the Fund.Under the Advisory Agreement, the Advisor is entitled to receive a monthly management fee calculated daily and payable monthly equal to 0.90% of the Fund’s average daily net assets. The Fund has also entered into a Support Services Agreement with the Advisor.Under this agreement, the Advisor is responsible for paying all of the Fund’s other normal day-to-day operational expenses, such as administrative, custody, transfer agency, fund accounting, legal, and audit.The support services fee does not cover the following other expenses:(a)any charges associated with the execution of portfolio transactions or management fees of third party investment companies, such as brokerage commissions, transaction charges, or other transaction-related expenses (such as stamp taxes), and acquired fund fees and expenses, (b)taxes, if any, imposed on the Fund, (c)interest, if any, on any Fund borrowings, or (d)extraordinary Fund legal expenses incurred outside of the normal operation of the Fund, such as legal fees, arbitration fees, or related expenses in connection with any actual or threatened arbitration, mediation, or litigation.Under the Support Services Agreement, the Advisor is entitled to receive a monthly fee calculated daily and payable monthly equal to 0.20% of the Fund’s average daily net assets. Table of Contents - Prospectus 10 A discussion regarding the Board’s considerations in connection with the approval of the Fund’s Advisory Agreement is available in the Fund’s annual report to shareholders for the period ended November 30, 2012. Portfolio Managers Larry Pitkowsky, Co-Portfolio Manager Mr.Pitkowsky is a Managing Partner of GoodHaven Capital Management, LLC and serves as a Portfolio Manager to the Fund.As Portfolio Manager, Mr.Pitkowsky is jointly and primarily responsible for the day-to-day management of the Fund’s portfolio.From July 2008 though June 2010, Mr.Pitkowsky was a research consultant to Fairholme Capital Management, LLC.From mid-year 1999 through 2008, Mr.Pitkowsky was a senior member of the investment team of Fairholme and held various key positions with Fairholme and its affiliated investment company, the Fairholme Fund.At various times, these positions included Analyst and Portfolio Manager of the Advisor, Co-Portfolio Manager of the Fund, and Vice-President of the Fund.Mr.Pitkowsky has managed the GoodHaven Fund since its inception in 2011. Keith Trauner, Co-Portfolio Manager Mr.Trauner is a Managing Partner of GoodHaven Capital Management, LLC and serves as a Portfolio Manager to the Fund.As Portfolio Manager, Mr.Trauner is jointly and primarily responsible for the day-to-day management of the Fund’s portfolio.From November 2008 through October 2010, Mr.Trauner was a research consultant to Fairholme Capital Management, LLC.From early 1999 through October 2008, Mr.Trauner was a senior member of the investment management team of Fairholme and held various key positions with Fairholme and its affiliated investment company, the Fairholme Fund.At various times, these positions included Analyst and Portfolio Manager of the Advisor, CFO and CCO of the Advisor, and Co-Portfolio Manager, Secretary/Treasurer, and Director of the Fund.Mr.Trauner has managed the GoodHaven Fund since its inception in 2011. The SAI provides additional information on the Portfolio Managers’ compensation, other accounts they manage and their ownership of shares of the Fund. SHAREHOLDER INFORMATION Pricing of Fund Shares The Fund sells its shares at NAV.NAV is determined by dividing the value of the Fund’s securities, cash and other assets, minus all liabilities, by the number of shares outstanding (assets – liabilities / number of shares NAV).NAV takes into account the expenses and fees of the Fund, including management, administration and other fees, which are accrued daily.The Fund’s share price is calculated as of the close of regular trading (generally, 4:00 p.m., Eastern Time) on each day that the New York Stock Exchange (“NYSE”) is open for business. All shareholder transaction orders received in good form (as described below under “How to Buy Shares”) by U.S.Bancorp Fund Services, LLC (“Transfer Agent”), the Fund’s transfer agent, or an authorized financial intermediary by 4:00p.m., Eastern Time will be processed at that day’s NAV.Transaction orders received after 4:00p.m., Eastern Time will receive the next day’s NAV.The Fund’s NAV, however, may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC.The Fund does not determine the NAV of its shares on any day when the NYSE is not open for trading, such as weekends and certain national holidays as disclosed in the SAI (even if there is sufficient trading in its portfolio securities on such days to materially affect the NAV per share).In certain cases, fair value determinations may be made as described below under procedures as adopted by the Board. Table of Contents - Prospectus 11 Fair Value Pricing Under certain circumstances and in accordance with policies and procedures approved by the Fund’s Board, the Fund may employ “fair value” pricing of securities.Such circumstances may include, but are not limited to, situations where events affecting the value of foreign securities or other securities held by the Fund occur when regular trading is closed, but before trading on the NYSE is closed.Fair value determinations are then made in good faith in accordance with Board-approved procedures.Generally, the fair value of a portfolio security or other asset shall be the amount that the owner of the security or asset might reasonably expect to receive upon its current sale under normal market conditions. Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Fund would compare the new market quotation to the fair value price to evaluate the effectiveness of its fair valuation procedures.If any significant discrepancies are found, the Fund may adjust its fair valuation procedures. How to Buy Shares To purchase shares of the Fund, you must make a minimum initial or subsequent investment as listed in the table below: To Open A New Account To Add to An Existing Account Regular Accounts Retirement , Tax-Deferred and UGMA/UTMA Accounts You may purchase shares by completing an account application.Your order will not be accepted until the completed account application is received by the Fund or the Transfer Agent.Shares are purchased at the NAV next determined after the Transfer Agent receives your order in proper form.Account applications will not be accepted unless they are accompanied by payment in U.S.dollars drawn on a U.S.financial institution.The Fund will not accept payment in cash, money orders or cashier’s checks, unless the cashier’s check is in excess of $10,000.In addition, to prevent check fraud, the Fund does not accept third party checks, U.S.Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept postdated checks, postdated online bill paychecks or any conditional order or payment.If your payment is not received or if you pay with a check that does not clear, your purchase will be canceled.If your check is returned for any reason, a $25 fee will be assessed against your account.You will also be responsible for any losses suffered by the Fund as a result.The Fund does not issue share certificates.The Fund reserves the right to reject any purchase in whole or in part.The minimum investment requirements may be reduced from time to time by the Fund. Table of Contents - Prospectus 12 Shares of the Fund have not been registered for sale outside of the United States.The Fund generally does not sell shares to investors residing outside of the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. USA PATRIOT Act.The USA PATRIOT Act of 2001 requires financial institutions, including the Fund, to adopt certain policies and programs to prevent money laundering activities, including procedures to verify the identity of customers opening new accounts.When completing the account application, you will be required to supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O. Box will not be accepted.Until such verification is made, the Fund may temporarily limit additional share purchases.In addition, the Fund may close an account if it is unable to verify a shareholder’s identity.As required by law, the Fund may employ various procedures, such as comparing the information to fraud databases or requesting additional information or documentation from you, to ensure that the information supplied by you is correct.Corporate, trust and other entity accounts require further documentation.Please contact the Transfer Agent at 1-855-OK-GOODX or 1-855-654-6639 if you need additional assistance when completing your account application. If the Fund does not have a reasonable belief of the identity of a shareholder, the account application will be rejected or the shareholder will not be allowed to perform a transaction in the account until such information is received.The Fund also reserves the right to close the account within five business days if clarifying information/documentation is not received.Accounts may only be opened by persons with a valid social security number or tax identification number and permanent U.S. street address.Any exceptions are reviewed on a case-by-case basis. By Mail.To purchase Fund shares by mail, simply complete the enclosed account application and mail it with a check made payable to “GoodHaven Fund” to: For Regular Mail Delivery: GoodHaven Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 For Overnight Delivery: GoodHaven Fund c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, 3rd Floor Milwaukee, WI 53202 NOTE:The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents.Account paperwork, purchase orders, or redemption requests will only be deemed received when actually received in the office of the Transfer Agent of the Fund.Deposit in the mail or with other delivery services do not constitute receipt by the Fund or its agents. If you are making a subsequent purchase, detach the stub that is attached to the account statement you will receive after each transaction and mail it with a check made payable to “GoodHaven Fund” to the Transfer Agent in the envelope provided with your statement or to the address noted above.You should write your account number on the check.If you do not have the stub from your account statement, include your name, address and account number on a separate piece of paper. By Telephone.If you have accepted Telephone Options on the account application and your account has been open for at least 15days, you may purchase additional shares by telephoning the Fund toll free at 1-855-OK-GOODX or 1-855-654-6639.Telephone orders, in the amount of $1,000 or more, will be accepted via electronic funds transfer from your bank account through the Automated Clearing House (“ACH”) network.You must have submitted a voided check to have banking information established on your account 15 days prior to making a purchase.Only bank accounts held at domestic institutions that are ACH members may be used for telephone transactions.If your order is received prior to 4:00 p.m., Eastern Time, shares will be purchased at the NAV next calculated on the day of your purchase order.For security reasons, requests by telephone may be recorded. Table of Contents - Prospectus 13 By Wire Initial Investment.If you are making an initial investment in the Fund, before you wire funds, please contact the Transfer Agent at 1-855-OK-GOODX or 1-855-654-6639 to make arrangements with a service representative to submit your completed account application via overnight delivery or facsimile.Upon receipt of your account application, an account will be established for you and a service representative will contact you within 24hours to provide you with an account number and wiring instructions. Once your account has been established, you may instruct your bank to initiate the wire using the instructions you were given.Prior to sending the wire purchase, please contact the Transfer Agent at 1-855-OK-GOODX or 1-855-654-6639 to advise of your wire and to ensure proper credit upon receipt.It is essential that your bank include the name of the Fund and your name and account number in all wire instructions. Subsequent Investment.If you are making a subsequent purchase, your bank should wire funds as indicated below.Before each wire purchase, please contact the Fund to advise of your intent to wire funds.This will ensure prompt and accurate credit upon receipt of your wire.It is essential that your bank include the name of the Fund and your name and account number in all wire instructions.If you have questions about how to invest by wire, you may call the Transfer Agent.Your bank may charge you a fee for sending a wire to the Fund. Your bank should transmit funds by wire to: U.S. Bank N.A. 777 E. Wisconsin Avenue Milwaukee, WI 53202 ABA Routing Number 075000022 For credit to U.S. Bancorp Fund Services, LLC DDA #112-952-137 For further credit to GoodHaven Fund [shareholder name and account number] Wired funds must be received prior to 4:00p.m., Eastern Time, to be eligible for same day pricing.Neither the Fund nor U.S. Bank N.A., the Fund’s custodian, are responsible for the consequences of delays resulting from the banking or Federal Reserve wire system or from incomplete wiring instructions.If you have questions about how to invest by wire, you may call the Fund. Through a Financial Intermediary.You may buy and sell shares of the Fund through certain financial intermediaries and their agents that have made arrangements with the Fund and are authorized to buy and sell shares of the Fund (collectively, “Financial Intermediaries”).Your order will be priced at the Fund’s NAV next determined after it is received by a Financial Intermediary.A Financial Intermediary may hold your shares in an omnibus account in the Financial Intermediary’s name and the Financial Intermediary may maintain your individual ownership records.The Fund may pay the Financial Intermediary for maintaining individual ownership records as well as providing other shareholder services.Financial intermediaries may charge fees for the services they provide to you in connection with processing your transaction order or maintaining your account with them.Financial Intermediaries are responsible for placing your order correctly and promptly with the Fund, forwarding payment promptly, as well as ensuring that you receive copies of the Fund’s Prospectus.If you transmit your order to these Financial Intermediaries before the close of regular trading (generally, 4:00 p.m., Eastern Time) on a day that the NYSE is open for business, your order will be priced at the Fund’s NAV next computed after it is received by the Financial Intermediary.Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. Table of Contents - Prospectus 14 Automatic Investment Plan.For your convenience, the Fund offers an Automatic Investment Plan (“AIP”).Under this AIP, after your initial minimum investment of $10,000 for the Fund, you may authorize the Fund to withdraw from your personal checking account on a monthly, quarterly, semi-annual or annual basis the amount that you wish to invest, which must be at least $100.If you wish to enroll in the AIP, complete the appropriate section on the account application.Your signed account application must be received at least 15business days prior to the initial transaction.A fee ($25) will be imposed if your AIP transaction is returned for any reason.The Fund may terminate or modify this privilege at any time.You may terminate your participation in the AIP at any time by notifying the Transfer Agent sufficiently in advance of the next withdrawal.Please contact your financial institution to determine if it is an ACH member.Your financial institution must be an ACH member in order for you to participate in the AIP. The AIP is a method of using dollar cost averaging as an investment strategy that involves investing a fixed amount of money at regular time intervals.However, a program of regular investment cannot ensure a profit or protect against a loss as a result of declining markets.By continually investing the same amount, you will be purchasing more shares when the price is low and fewer shares when the price is high.Please call 1-855-OK-GOODX or 1-855-654-6639 for additional information regarding the Fund’s AIP. Retirement Plans.The Fund offers an IRA plan.You may obtain information about opening an IRA account by calling 1-855-OK-GOODX or 1-855-654-6639.If you wish to open a Keogh, Section403(b) or other retirement plan, please contact your Financial Intermediary. How to Sell Shares In general, orders to sell or “redeem” shares may be placed directly with the Fund, the Transfer Agent or your Financial Intermediary.You may redeem part or all of your shares at the next determined NAV after the Fund receives your order.You should request your redemption prior to the close of the NYSE, generally, 4:00 p.m., Eastern Time, to obtain that day’s closing NAV.Redemption requests received after the close of the NYSE will be treated as though received on the next business day. By Mail.You may redeem your shares by simply sending a written request to the Transfer Agent.Please provide the name of the Fund, your account number and state the number of shares or dollar amount you would like redeemed.The letter should be signed by all of the shareholders whose names appear on the account registration.Redemption requests will not become effective until all documents have been received in proper form by the Transfer Agent.Additional documents are required for certain types of shareholders, such as corporations, partnerships, executors, trustees, administrators, or guardians (i.e., corporate resolutions, or trust documents indicating proper authorization).Shareholders should contact the Transfer Agent for further information concerning documentation required for redemption of Fund shares. Table of Contents - Prospectus 15 Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to a 10% withholding tax. You should send your redemption request to: For Regular Mail Delivery: GoodHaven Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 For Overnight Delivery: GoodHaven Fund c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, 3rd Floor Milwaukee, WI 53202 NOTE: The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. By Telephone and by Wire.If you have accepted Telephone Options on the account application you may redeem shares by telephone.Please note that any account whose address has changed within the prior 15 days will not be able to redeem by telephone.To establish telephone redemption privileges after your account is open, call the Transfer Agent at 1-855-OK-GOODX or 1-855-654-6639 for further instructions.If you have a retirement account, you may not redeem shares by telephone.Once a telephone transaction has been placed, it cannot be canceled or modified.During periods of high market activity, you may encounter higher than usual wait times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close.You may make your redemption request in writing. You may redeem up to $50,000 in shares by calling the Transfer Agent at 1-855-OK-GOODX or 1-855-654-6639 before the close of trading on the NYSE, normally 4:00 p.m., Eastern Time.Redemption proceeds will be mailed to the address that appears on the Transfer Agent’s records.At your request, redemption proceeds will be wired or sent via electronic funds transfer through the ACH network to a pre-designated bank account.Redemption proceeds will be sent on the business day following the redemption of shares.The minimum amount that may be wired is $1,000.There is a $15 wire charge for each wire, which will be deducted from your account balance on dollar specific trades.There is no charge when proceeds are sent via the ACH system; however, funds may not be available in your account for two to three days.Telephone redemptions cannot be made if you notify the Transfer Agent of a change of address within 15 days before the redemption request. Prior to executing an instruction received to redeem funds by telephone, the Fund and the Transfer Agent will use reasonable procedures to confirm that the telephone instructions are genuine.These procedures may include recording the telephone call and asking the caller for a form of personal identification.If the Fund and the Transfer Agent follow these procedures, they will not be liable for any loss, expense, or cost arising out of any telephone redemption request that is reasonably believed to be genuine.This includes any fraudulent or unauthorized request.The Fund may change, modify or terminate these privileges at any time upon at least a 60-day notice to shareholders. Through a Financial Intermediary.You may redeem Fund shares through your Financial Intermediary.Redemptions made through a Financial Intermediary may be subject to procedures established by that institution.Your Financial Intermediary is responsible for sending your order to the Fund and for crediting your account with the proceeds.For redemptions through Financial Intermediaries, orders will be processed at the NAV next effective after receipt by the Fund or financial intermediary of the order.Please keep in mind that your Financial Intermediary may charge additional fees for its services.Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. Table of Contents - Prospectus 16 Systematic Withdrawal Program As another convenience, you may redeem your Fund shares through the Systematic Withdrawal Program (“SWP”).Under the SWP, you may choose to receive a specified dollar amount, generated from the redemption of shares in your account, on a monthly, quarterly or annual basis.In order to participate in the SWP, your account balance must be at least $10,000 and each withdrawal amount must be for a minimum of $100.If you elect this method of redemption, the Fund will send a check to your address of record, or will send the payment via electronic funds transfer through the ACH network, directly to your bank account.For payment through the ACH network, your bank must be an ACH member and your bank account information must be maintained on your Fund account.The SWP may be terminated at any time by the Fund.You may also elect to terminate your participation in the SWP at any time by contacting the Transfer Agent sufficiently in advance of the next withdrawal. A withdrawal under the program involves a redemption of shares and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the dividends credited to your account, the account ultimately may be depleted.To establish the SWP, complete the “Systematic Withdrawal Plan” section of the Fund’s account application.Please call 1-855-OK-GOODX or 1-855-654-6639 for additional information regarding the Fund’s SWP. Redemption Fees.The Fund is intended for long-term investors.Short-term “market-timers” that engage in frequent purchases and redemptions can disrupt the Fund’s investment program and create additional transaction costs that are borne by all shareholders.For these reasons, the Fund will assess a 2.00% fee on the redemption of Fund shares held for 60days or less.The redemption fee is deducted from your proceeds and is retained by the Fund for the benefit of long-term shareholders.The FIFO method is used to determine the holding period.This fee does not apply to Fund shares acquired through the reinvestment of dividends or shares redeemed through the SWP, and may be waived under certain circumstances.The Fund may also waive its redemption fee on sales of Fund shares made in connection with certain wrap accounts and certain retirement plans.Finally, the Fund may waive the redemption fee for certain hardship situations, including, but not limited to, death or disability, as approved by the Advisor and reported to the Board.The Fund reserves the right to change the terms and amount of this fee upon at least 60days’ notice to shareholders. Although the Fund has the goal of applying this redemption fee to most redemptions of shares held for 60days or less, the Fund may not always be able to track short-term trading effected through Financial Intermediaries in non-disclosed or omnibus accounts.While the Fund has entered into an Information Sharing Agreement with such Financial Intermediaries as described under “Tools to Combat Frequent Transactions” which contractually require such Financial Intermediaries to provide the Fund with information relating to its customers investing in the Fund through non-disclosed or omnibus accounts, the Fund cannot guarantee the accuracy of the information provided to it from Financial Intermediaries and may not always be able to track short-term trading effected through these Financial Intermediaries.In addition, because the Fund is required to rely on information from the Financial Intermediary as to the applicable redemption fee, the Fund cannot ensure that the Financial Intermediary is always imposing such fee on the underlying shareholder in accordance with the Fund’s policies. Table of Contents - Prospectus 17 ACCOUNT AND TRANSACTION POLICIES Waiver or Reduction of Investment Minimum.Although not limited to the list below, the Advisor may waive or reduce the initial minimum investment in any of following circumstances: · Retirement, defined benefit and pension plans with investments in the Fund greater than $100,000; · Brokerage, bank or trust companies investing for their own accounts or acting in a fiduciary or similar capacity; · Trustees and officers of the Trust; · Clients of the Advisor and their immediate families (i.e., parent, child, spouse, domestic partner, sibling, step or adopted relationships, grandparent, grandchild and Uniform Gift or Transfer to Minors Act accounts naming qualifying persons); and · Employees of the Advisor and its affiliates and their immediate families (i.e.,parent, child, spouse, domestic partner, sibling, step or adopted relationships, grandparent, grandchild and Uniform Gift or Transfer to Minors Act accounts naming qualifying persons). Payment of Redemption Proceeds.Proceeds will generally be sent no later than seven calendar days after the Fund receives your redemption request. Before selling recently purchased shares, please note that if the Transfer Agent has not yet collected payment for the shares you are selling, it may delay sending the proceeds until the payment is collected, which may take up to 15 calendar days from the purchase date.Furthermore, there are certain times when you may be unable to sell the Fund’s shares or receive proceeds.Specifically, the Fund may suspend the right to redeem shares or postpone the date of payment upon redemption for more than three business days for: (1) any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2) any period during which an emergency exists as a result of which disposal by the Fund of securities owned by it is not reasonably practicable or it is not reasonably practicable for the Fund fairly to determine the value of its net assets; or (3) such other periods as the SEC may permit for the protection of the Fund’s shareholders. Redemption proceeds will be sent to the address of record.The Fund will not be responsible for interest lost on redemption amounts due to lost or misdirected mail.If the proceeds of redemption are requested to be sent to an address other than the address of record, or if the address of record has been changed within 15 days of the redemption request, the request must be in writing with your signature guaranteed. Low Balance Accounts.The Fund may redeem the shares in your account if the value of your account is less than $10,000 as a result of redemptions you have made.This does not apply to retirement plan or Uniform Gifts or Transfers to Minors Act accounts.You will be notified that the value of your account is less than $10,000 before the Fund makes an involuntary redemption.You will then have 30days in which to make an additional investment to bring the value of your account to at least $10,000 before the Fund takes any action. Redemption In-Kind.The Fund has reserved the right to pay redemption proceeds to you in whole or in part by a distribution of securities from the Fund’s portfolio (a “redemption in-kind”).It is not expected that the Fund would do so except in unusual circumstances.A redemption in-kind is a taxable event for you.If the Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash.A redemption in-kind is treated as a taxable transaction and a sale of the redeemed shares, generally resulting in capital gain or loss to you, subject to certain loss limitation rules. Table of Contents - Prospectus 18 Signature Guarantees.Signature guarantees may be required for certain redemption requests.A signature guarantee assures that your signature is genuine and protects you from unauthorized account redemptions. A signature guarantee of each owner is required in the following situations: · For all redemption requests in excess of $50,000; · When a change of address request has been received by the Transfer Agent within the last 15 days; · When ownership is being changed on your account; or · When redemption proceeds are payable or sent to any person, address or bank account not on record. In addition to the situations described above, the Fund and/or the Transfer Agent may require a signature guarantee in other instances based on the facts and circumstances relative to the particular situation.Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (“STAMP”).Non-financial transactions, including establishing or modifying certain services on an account, may require signature verification from a Signature Validation Program member or other acceptable form of authentication from a financial institution source.A notary public is not an acceptable signature guarantor. Householding.In an effort to conserve resources, the Fund intends to reduce the number of duplicate Prospectuses and annual and semi-annual reports you receive by sending only one copy of each to addresses where we reasonably believe two or more accounts are from the same family.If you would like to discontinue householding for your accounts, please call 1-855-OK-GOODX or 1-855-654-6639 to request individual copies of these documents.We will begin sending individual copies thirty days after receiving your request to stop householding.This policy does not apply to account statements. Electronic Delivery.It is the Fund’s policy to deliver documents electronically whenever possible.You may choose to receive Fund documents by e-mail rather than hard copy by signing up for e-delivery at www.goodhavenfunds.com. Unclaimed Property.Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws. TOOLS TO COMBAT FREQUENT TRANSACTIONS The Board has adopted a policy to combat excessive trading.The Fund discourages excessive, short-term trading and other potentially abusive trading practices, and the Fund may use a variety of techniques to detect and discourage such practices.These steps may include, among other things, monitoring trading activity, imposing redemption fees and using fair value pricing, under procedures adopted by the Board, when the Advisor determines that current market prices are not readily available.As approved by the Board, these techniques may change from time to time as determined by the Fund in its sole discretion. Table of Contents - Prospectus 19 In an effort to minimize any potential harm of excessive trading practices to the Fund and its shareholders, the Fund reserves the right, in its sole discretion, to reject any purchase order, in whole or in part, for any reason (including, without limitation, purchases by persons whose trading activity in Fund’s shares is believed by the Advisor to be harmful to the Fund) and without prior notice.The Fund may decide to restrict purchase and sale activity in its shares based on various factors, including whether frequent purchase and sale activity will disrupt portfolio management strategies and adversely affect the Fund’s performance.Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur.The Fund seeks to exercise its judgment in implementing these tools to the best of its ability in a manner that it believes is consistent with the interests of its shareholders.Except as noted in the Prospectus, the Fund applies all restrictions uniformly in all applicable cases. Due to the complexity and subjectivity involved in identifying excessive trading activity and the volume of shareholder transactions the Fund handles, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive.In particular, since the Fund receives purchase and sale orders through Financial Intermediaries that use group or omnibus accounts, the Fund cannot always detect frequent trading.However, the Fund will work with Financial Intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades.In this regard, the Fund has entered into information sharing agreements with Financial Intermediaries pursuant to which these intermediaries are required to provide to the Fund, at the Fund’s request, certain information relating to their customers investing in the Fund through non-disclosed or omnibus accounts.The Fund will use this information to attempt to identify abusive trading practices.Financial Intermediaries are contractually required to follow any instructions from the Fund to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of the Fund’s policies.However, the Fund cannot guarantee the accuracy of the information provided to it from Financial Intermediaries and cannot ensure that it will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a consequence, the Fund’s ability to monitor and discourage abusive trading practices in omnibus accounts may be limited. SERVICE FEES The Advisor, out of its own resources, and without additional cost to the Fund or its shareholders, may, in its sole discretion, provide additional cash payments or non-cash compensation to intermediaries who sell shares of the Fund, including affiliates of the Advisor.These additional payments would be generally made to intermediaries that provide shareholder servicing or other administrative services to the Fund.Cash compensation may also be paid to intermediaries for inclusion of the Fund on a platform, or as an expense reimbursement in cases where the intermediary provides shareholder services to the Fund’s shareholders, however nothing in this section shall obligate the Advisor to enter into any such agreements. DIVIDENDS AND DISTRIBUTIONS The Fund will make distributions of dividends and capital gains, if any, at least annually.The Fund will make a distribution of any undistributed capital gains earned annually.The Fund may make an additional payment of dividends or other distributions if it deems it to be desirable or necessary at other times during any year. All distributions will be reinvested in shares of the Fund, unless you choose to have dividends or capital gains or both paid in cash.If you wish to change your distribution option, write to the Transfer Agent in advance of the payment date for the distribution.If you elect to receive distributions and/or capital gains paid in cash, and the U.S. Postal Service cannot deliver your check, or if a check remains uncashed for six months, the Fund reserves the right to reinvest the distribution check in your account at the Fund’s then current NAV and to reinvest all subsequent distributions.Generally, distributions are taxable events for shareholders whether the distributions are received in cash or reinvested. Table of Contents - Prospectus 20 The Fund has elected and intends to continue to qualify to be taxed as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”).As a regulated investment company, the Fund will not be subject to federal income tax if it distributes its income as required by the tax law and satisfies certain other requirements that are described in the SAI.The Fund intends to conduct its operations such that it will not be liable for federal income or excise taxes on its taxable income and capital gains distributed to shareholders. TAX CONSEQUENCES The Fund intends to make distributions of ordinary income and capital gains.In general, Fund distributions are taxable to you (unless your investment is through a qualified retirement plan), as either ordinary income or capital gain depending on the source of the Fund’s income.Fund distributions of its short-term capital gains are taxable to you as ordinary income.Fund distributions of its long-term capital gains are taxable to you as long-term capital gains.The rate you pay on capital gains distributions from the Fund will depend on how long the Fund held the securities that generated the gains, not how long you owned your Fund shares, and there is no requirement that the Fund take into consideration any tax implications when implementing its investment strategy.A portion of the ordinary income dividends paid to you by the Fund may constitute qualified dividends eligible for taxation at long-term capital gain rates.You will be taxed in the same manner whether you receive your dividends and capital gain distributions in cash or reinvest them in additional Fund shares.Qualified dividend income, the amount of which will be reported to you by the Fund, is currently taxed at a maximum federal rate of 20%.Lower rates apply for taxpayers in the lower income tax brackets.Shareholders should note that the Fund may make taxable distributions of income and capital gains even when share values have declined. Each year, you will receive a statement that shows the tax status of distributions you received the previous year.Distributions declared in October, November or December, but paid in Januaryto shareholders of record on a specified date in such a month, are taxable as if they were paid in December.It is the general policy of the Fund to declare distributions, if any, in December with a payment date later in the same month. All distributions generally reduce the NAV of the Fund’s shares by the amount of the distribution.If you purchase shares prior to a distribution, the distribution will be taxable to you even though economically it may represent a return on your investment. If you sell your Fund shares, it is considered a taxable event for you.Depending on the purchase price and the sale price of the shares you sell, and any other adjustments to your tax basis for your shares, you may have a gain or a loss on the transaction.Limitations on the ability to deduct capital losses apply under the Code in certain situations.You are responsible for any tax liabilities generated by your transaction. By law, the Fund must withhold as backup withholding a percentage (currently 28%) of your taxable distributions and redemption proceeds if you do not provide your correct social security or taxpayer identification number and certify that you are not subject to backup withholding, if you have been notified by the Internal Revenue Service (“IRS”) that you are subject to backup withholding, or if the IRS instructs the Fund to do so. Table of Contents - Prospectus 21 Additional information concerning the taxation of the Fund and its shareholders is contained in the SAI.Because everyone’s tax situation is unique, always consult your tax professional about federal, state, local or foreign tax consequences of an investment in the Fund. Table of Contents - Prospectus 22 FINANCIAL HIGHLIGHTS The table below illustrates the Fund’s financial performance for the period shown.Certain information reflects financial results for a single Fund share.“Total return” illustrates how much your investment in the Fund would have increased or decreased during each period, assuming you had reinvested all dividends and distributions.This information has been audited by Tait, Weller & Baker LLP, the Fund’s independent registered public accounting firm.Their report and the Fund’s financial statements are included in the annual report which is available upon request. For a capital share outstanding throughout the year/period Year Ended November 30, 2012 Period Ended November 30, 20111 Net asset value at beginning of year/period $20.52 INCOME FROM INVESTMENT OPERATIONS Net investment income2 0.21 Net realized and unrealized gain on investments 3.29 Total from investment operations 3.50 LESS DISTRIBUTIONS From net investment income (0.01) From net realized gain (0.01) Total distributions (0.02) Paid-in capital from redemption fees 0.003 Net asset value, end of year/period $24.00 Total Return 17.08% 2.60%4 RATIOS/SUPPLEMENTAL DATA Net assets at end of year/period (millions) $223.7 Ratio of expenses to average net assets 1.10% 1.10%5 Ratio of net investment income to average net assets 0.92% 0.13%5 Portfolio turnover rate 11% 12%4 1 Commenced operations on April8,2011. The information presented is for the period from April8,2011 to November30,2011. 2 Calculated using the average shares outstanding method. 3 Amount is less than $0.01 per share. 4 Not annualized. 5 Annualized. Table of Contents - Prospectus 23 PRIVACY NOTICE FACTS WHAT DOES GoodHaven Capital Management LLC & GoodHaven Fund DO WITH YOUR PERSONAL INFORMATION? Why? Financial companies choose how they share your personal information.Federal law gives consumers the right to limit some but not all sharing.Federal law also requires us to tell you how we collect, share, and protect your personal information.Please read this notice carefully to understand what we do. What? The types of personal information we collect and share depend on the product or service you have with us.This information can include: §Social Security number and Income §Account Balances and Employment Information §Assets and Investment Experience When you are no longer our customer, we continue to share your information as described in this notice. How? All financial companies need to share customer’s personal information to run their everyday business.In the section below, we list the reasons financial companies can share their customer’s personal information; the reasons GoodHaven chooses to share; and whether you can limit this sharing. Reasons we can share your personal information Does GoodHaven share? Can you limit this sharing? For our everyday business purposes – such as to process your transactions, maintain your account(s),respond to court orders and legal investigations, or report to credit bureaus Yes No For our marketing purposes – to offer our products and services to you Yes No For joint marketing with other financial companies No We don’t share For our affiliates’ everyday business purposes – information about your transactions and experiences Yes No For our affiliates’ everyday business purposes – information about your creditworthiness Yes Yes For non-affiliates to market to you No We don’t share Questions? Call (305) 677-7650 or go to our general email:info@goodhavenllc.com Table of Contents - Prospectus PN-1 Who we are Who is providing this notice? GoodHaven Capital Management, LLC GoodHaven Fund (collectively “GoodHaven”) What we do How does GoodHaven protect my personal information? To protect your personal information from unauthorized access and use, we use security measures that comply with federal law. These measures include computer safeguards and secured files and buildings. Our service providers must represent to us that they will protect any personal information through similar safeguards and security. How does GoodHaven collect my personal information? We collect your personal information, for example, when you §open an account or give us your income §give us contact information or seek advice about your investments §tell us about your investments or retirement portfolio Why can’t I limit all sharing? Federal law gives you the right to limit only §sharing for affiliates’ everyday business purposes – information about your creditworthiness §affiliates from using your information to market to you §sharing for non-affiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control.They can be financial and non-financial companies. §Our affiliates include:a series of a registered investment company called the GoodHaven Fund (a no-load mutual fund). Non-affiliates Companies not related by common ownership or control.They can be financial and non-financial companies. §We do not share with non-affiliates so they can market to you. Joint marketing A formal agreement between non-affiliated financial companies that together market financial products or services to you. §We do not jointly market with non-affiliated financial companies. Table of Contents - Prospectus PN-1 GoodHaven Fund You can find more information about the Fund in the following documents: Statement of Additional Information (“SAI”):The SAI provides additional details about the investments and techniques of the Fund and certain other additional information.A current SAI is on file with the SEC and is herein incorporated into this Prospectus by reference.It is legally considered a part of this Prospectus. Annual/Semi-Annual Reports:Additional information about the Fund’s investments is available in the Fund’s annual and semi-annual reports to shareholders.In the Fund’s annual report, you will find a discussion of market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. You can obtain free copies of these documents, request other information and discuss your questions about the Fund by contacting the Fund at: GoodHaven Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 1-855-OK-GOODX or 1-855-654-6639 www.goodhavenfunds.com You can review and copy information including the Fund’s reports and SAI at the Public Reference Room of the SEC, 100 “F” Street, N.E ., Washington, D.C. 20549-1520.You can obtain information on the operation of the Public Reference Room by calling (202)551-8090.Shareholder reports and other information about the Fund are also available: § Free of charge from the Fund’s website at www.goodhavenfunds.com . § Free of charge from the SEC’s EDGAR database on the SEC’s website at http://www.sec.gov . § For a fee, by writing to the Public Reference Section of the SEC, Washington, DC 20549-1520 . § For a fee, by e-mail request to publicinfo@sec.gov. (The Trust’s SEC Investment Company Act file number is 811-05037.) STATEMENT OF ADDITIONAL INFORMATION March 29, 2013 GoodHaven Fund Ticker:GOODX GoodHaven Capital Management, LLC 4940 S.W. 83rd Street Miami, Florida 33143 1-855-654-6639 www.goodhavenfunds.com This Statement of Additional Information (“SAI”) is not a prospectus and it should be read in conjunction with the Prospectus dated March29,2013, as may be revised, of the GoodHaven Fund (the “Fund”), a series of Professionally Managed Portfolios (the “Trust”).GoodHaven Capital Management, LLC (the “Advisor”) is the investment advisor to the Fund.Copies of the Prospectus are available by calling the number listed above. The Fund’s most recent annual report to shareholders is a separate document supplied with this SAI.The financial statements, accompanying notes and report of independent registered public accounting firm appearing in the annual report are incorporated into this SAI by reference to the Fund’s annual report as filed with the Securities and Exchange Commission (“SEC”). TABLE OF CONTENTS THE TRUST 1 INVESTMENT POLICIES AND RISKS 1 INVESTMENT RESTRICTIONS 17 PORTFOLIO TURNOVER 18 PORTFOLIO HOLDINGS INFORMATION 19 TRUSTEES AND EXECUTIVE OFFICERS 20 PROXY VOTING POLICY 26 CONTROL PERSONS, PRINCIPAL SHAREHOLDERS AND MANAGEMENT OWNERSHIP 27 THE FUND’S INVESTMENT ADVISOR 27 PORTFOLIO MANAGERS 28 SERVICE PROVIDERS 30 EXECUTION OF PORTFOLIO TRANSACTIONS 31 CAPITAL STOCK 32 DETERMINATION OF SHARE PRICE 32 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 34 DISTRIBUTIONS AND TAX INFORMATION 36 PRINCIPAL UNDERWRITER AND DISTRIBUTOR 39 PAYMENTS TO FINANCIAL INTERMEDIARIES 39 FINANCIAL STATEMENTS 40 APPENDIX A 41 Table of Contents - Statement of Additional Information THE TRUST The Trust is a Massachusetts business trust organized on February24,1987, and is registered with the Securities and Exchange Commission (the “SEC”) as an open-end management investment company.Prior to May 1991, the Trust was known as the Avondale Investment Trust.The Trust’s Agreement and Declaration of Trust (the “Declaration of Trust”) permits the Trust’s Board of Trustees (the “Board”) to issue an unlimited number of full and fractional shares of beneficial interest, without par value, which may be issued in any number of series.The Trust consists of various series that represent separate investment portfolios.The Board may from time to time issue other series, the assets and liabilities of which will be separate and distinct from any other series.This SAI relates only to the Fund. The shareholders of a Massachusetts business trust could, under certain circumstances, be held personally liable as partners for its obligations.However, the Declaration of Trust contains an express disclaimer of shareholder liability for acts or obligations of the Trust.The Declaration of Trust also provides for indemnification and reimbursement of expenses out of the Fund’s assets for any shareholder held personally liable for obligations of the Fund or the Trust.The Declaration of Trust provides that the Trust shall, upon request, assume the defense of any claim made against any shareholder for any act or obligation of the Fund or the Trust and satisfy any judgment thereon.All such rights are limited to the assets of the Fund.The Declaration of Trust further provides that the Trust may maintain appropriate insurance (for example, fidelity bonding and errors and omissions insurance) for the protection of the Trust, its shareholders, trustees, officers, employees and agents to cover possible tort and other liabilities.However, the activities of the Trust as an investment company would not likely give rise to liabilities in excess of the Trust’s total assets.Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which both inadequate insurance exists and the Fund itself is unable to meet its obligations. The Fund commenced operations on April8,2011. The Fund does not hold itself out as related to any other series within the Trust for purposes of investment and investor services, nor does it share the same investment advisor with any other series of the Trust.The Fund’s Prospectus and this SAI are a part of the Trust’s Registration Statement, as filed with the SEC.Copies of the Trust’s complete Registration Statement may be obtained from the SEC upon payment of the prescribed fee or may be accessed free of charge via EDGAR at the SEC’s website at www.sec.gov. INVESTMENT POLICIES AND RISKS The Fund is non-diversified, which means that there is no restriction under the Investment Company Act of 1940, as amended (the “1940 Act”) on how much the Fund may invest in the securities of one issuer.However, to qualify for tax treatment as a regulated investment company under the Internal Revenue Code of 1986, as amended (the “Code”), the Fund is required to comply, as of the end of each taxable quarter, with certain diversification requirements imposed by the Code.Pursuant to these requirements, at the end of each taxable quarter, the Fund, among other things, will not have investments in the securities of any one issuer (other than U.S. government securities and securities of other regulated investment companies) of more than 25% of the value of the Fund’s total assets.In addition, the Fund, with respect to 50% of its total assets, will not have investments in the securities of any issuer equal to 5% of its total assets, and will not purchase more than 10% of the outstanding voting securities of any one issuer.As a non-diversified investment company, the Fund may be subject to greater risks than diversified companies because of the larger impact of fluctuation in the values of securities of fewer issues. Table of Contents - Statement of Additional Information 1 The following information supplements the discussion of the Fund’s investment objective and policies as set forth in its Prospectus.The Fund may invest in the following types of investments, each of which is subject to certain risks, as discussed below. Recent Regulatory Events Legal, tax and regulatory changes could occur that may adversely affect the Fund and its ability to pursue its investment strategies and/or increase the costs of implementing such strategies.The U.S. Government, the Federal Reserve, the Treasury, the SEC, the Commodity Futures Trading Commission, the Federal Deposit Insurance Corporation and other governmental and regulatory bodies have recently taken or are considering taking actions in response to the financial crisis of 2008.These actions include, but are not limited to, the enactment by the United States Congress of the “Dodd-Frank Wall Street Reform and Consumer Protection Act,” which was signed into law on July 21, 2010, and imposes a new regulatory framework over the U.S. financial services industry and the consumer credit markets in general, and proposed regulations by the SEC. Given the broad scope, sweeping nature, and relatively recent enactment of some of these regulatory measures, the potential impact they could have on securities held by the Fund is unknown.There can be no assurance that these measures will not have an adverse effect on the value or marketability of securities held by the Fund.Furthermore, no assurance can be made that the U.S. Government or any U.S. regulatory body (or other authority or regulatory body) will not continue to take further legislative or regulatory action in response to additional economic turmoil or otherwise, and the effect of such actions, if taken, cannot be known. Economic Events The Fund’s investment advisor does not select investments by attempting to predict macroeconomic trends or events.However, economic and political developments are capable of materially affecting the Fund’s portfolio holdings. Although the U.S. economy has seen gradual improvement since 2008, growth since then has been slow and uneven.In addition, the negative impacts and continued uncertainty stemming from the sovereign debt crisis and difficulties in Europe, Asia, and U.S. economic, fiscal, and political matters, including deficit reduction and sovereign debt ratings (including, but not limited to, ratings of U.S. Obligations), may impact future economic growth.Events related to these conditions may create market turbulence that may adversely affect the securities held by the Fund. The significant economic risks that may broadly affect the Fund’s investments, include, but are not limited to, an inability of the U.S. Federal Reserve and other foreign central banks to adequately anticipate or affect economic conditions, levels of consumer spending both here and abroad, sovereign and state budget deficits, accumulation of debt by certain sovereign entities, high levels of debt compared to economic activity, persistent unemployment both here and abroad, and the possibility of future inflation.In recent years, certain government issuers as well as many non-government issuers have defaulted on their debts or have been forced to restructure such obligations on terms that have negatively affected bondholders.Further defaults or restructurings could affect general confidence levels or specific securities held by the Fund. Asset-Backed Securities The Fund may invest in asset-backed securities.Asset-backed securities are securities issued by trusts and special purpose entities that are backed by pools of assets, such as automobile and credit-card receivables and home equity loans, which pass through the payments on the underlying obligations to the security holders (less servicing fees paid to the originator or fees for any credit enhancement).Typically, the originator of the loan or accounts receivable paper transfers it to a specially created trust, which repackages it as securities with a minimum denomination and a specific term.The securities are then privately placed or publicly offered.For example, the Fund may invest in collateralized debt obligations (“CDOs”), which include collateralized bond obligations (“CBOs”), collateralized loan obligations (“CLOs”), and other similarly structured entities.CBOs and CLOs are types of asset-backed securities.A CBO is a trust, which is backed by a diversified pool of high-risk, below investment grade fixed-income securities.A CLO is a trust typically collateralized by a pool of loans, which may include, among others, domestic and foreign senior secured loans, senior unsecured loans, and subordinate corporate loans, including loans that may be rated below investment grade or equivalent unrated loans. Table of Contents - Statement of Additional Information 2 The value of an asset-backed security is affected by, among other things, changes in the market’s perception of the asset backing the security, the creditworthiness of the servicing agent for the loan pool, the originator of the loans and the financial institution providing any credit enhancement.Payments of principal and interest passed through to holders of asset-backed securities are frequently supported by some form of credit enhancement, such as a letter of credit, surety bond, limited guarantee by another entity or by having a priority to certain of the borrower’s other assets.The degree of credit enhancement varies, and generally applies to only a portion of the asset-backed security’s par value.Value is also affected if any credit enhancement has been exhausted. Cash Reserves Although the Fund will normally hold a focused portfolio comprised primarily of equity and fixed income securities, the Fund is not required to be fully invested and may maintain a significant portion of its total assets in cash and securities generally considered to be cash equivalents, including, but not limited to, U.S.Government securities, money-market funds, commercial paper repurchase agreements, bank deposits, and other high quality money market instruments.From time to time, cash and cash reserves may also include foreign securities, including but not limited to, short-term obligations of foreign governments or other high quality foreign money-market instruments.The Fund and the Advisor believe that a certain amount of liquidity in the Fund’s portfolio is desirable both to meet operating requirements and to take advantage of new investment opportunities.Under adverse market conditions when the Fund is unable to find sufficient investments meeting its criteria, cash and cash reserves may comprise a large percentage of the Fund’s total assets.When the Fund holds a significant portion of assets in cash and cash reserves, it may not meet its investment objective and the Fund’s performance may be negatively affected as a result.To the extent the Fund uses a money market mutual fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s management fees and operational expenses. Credit Default Swap Agreements The “buyer” in a credit default swap contract is obligated to pay the “seller” a periodic stream of payments over the term of the contract in return for a contingent payment upon the occurrence of a credit event with respect to an underlying reference obligation.Generally, a credit event means bankruptcy, failure to pay, obligation acceleration or modified restructuring.The Fund may be either the buyer or the seller in the transaction.As a seller, the Fund receives a fixed rate of income throughout the term of the contract, which typically is between one month and five years, provided that no credit event occurs.If a credit event occurs, the Fund typically must pay the contingent payment to the buyer, which is typically the “par value” (full notional value) of the reference obligation.The contingent payment may be a cash settlement or by physical delivery of the reference obligation in return for payment of the face amount of the obligation.The value of the reference obligation received by the Fund as a seller if a credit event occurs, coupled with the periodic payments previously received, may be less than the full notional value it pays to the buyer, resulting in a loss of value to the Fund.If the reference obligation is a defaulted security, physical delivery of the security will cause the Fund to hold a defaulted security.If the Fund is a buyer and no credit event occurs, the Fund will lose its periodic stream of payments over the term of the contract.However, if a credit event occurs, the buyer typically receives full notional value for a reference obligation that may have little or no value.The Fund intends to limit such activity to less than 10% of its assets. Table of Contents - Statement of Additional Information 3 Debt Securities The Fund may invest in corporate and U.S. Government debt securities.Corporate debt securities include, but are not limited to, debt obligations offered by public or private corporations either registered or unregistered.The market value of such securities may fluctuate in response to interest rates and the creditworthiness of the issuer.The Fund may invest in debt securities that are non-investment grade or are in default. U.S.Government debt securities include direct obligations of the U.S.Government and obligations issued by U.S.Government agencies and instrumentalities.Although certain securities issued by the U.S.Government, its agencies or instrumentalities are backed by the full faith and credit of the U.S.Government, others are supported only by the credit of that agency or instrumentality.There is no guarantee that the U.S.Government will provide support to such agencies or instrumentalities and such securities may involve risk of loss of principal and interest.In addition, a security backed by the U.S.Treasury or the full faith and credit of the U.S.Government is guaranteed only as to the timely payment of interest and principal when held to maturity.The current market prices for such securities are not guaranteed and will fluctuate.Certain U.S.Government agency securities or securities of U.S.Government-sponsored entities are backed by the right of the issuer to borrow from the U.S.Treasury, or are supported only by the credit of the issuer or instrumentality.While the U.S.Government provides financial support to those U.S.Government-sponsored agencies or instrumentalities, no assurance can be given that it will always do so and those securities are neither guaranteed nor issued by the U.S.Government.In the case of securities backed by the full faith and credit of the U.S.Government, shareholders are primarily exposed to interest rate risk.The ratings for debt securities are described in AppendixA. Municipal Securities The Fund may invest in municipal securities.Municipal securities are issued by the states, territories and possessions of the United States, their political subdivisions (such as cities, counties and towns) and various authorities (such as public housing or redevelopment authorities), instrumentalities, public corporations and special districts (such as water, sewer or sanitary districts) of the states, territories, and possessions of the United States or their political subdivisions.In addition, municipal securities include securities issued by or on behalf of public authorities to finance various privately operated facilities, such as industrial development bonds, that are backed only by the assets and revenues of the non-governmental user (such as hospitals and airports). Municipal securities are issued to obtain funds for a variety of public purposes, including general financing for state and local governments, or financing for specific projects or public facilities.Municipal securities are classified as general obligation or revenue bonds or notes.General obligation securities are secured by the issuer’s pledge of its full faith, credit and taxing power for the payment of principal and interest.Revenue securities are payable from revenue derived from a particular facility, class of facilities, or the proceeds of a special excise tax or other specific revenue source, but not from the issuer’s general taxing power.The Fund will not invest more than 25% of its total assets in a single type of revenue bond. Private activity bonds and industrial revenue bonds do not carry the pledge of the credit of the issuing municipality, but generally are guaranteed by the corporate entity on whose behalf they are issued. Municipal leases are entered into by state and local governments and authorities to acquire equipment and facilities such as fire and sanitation vehicles, telecommunications equipment, and other assets.Municipal leases (which normally provide for title to the leased assets to pass eventually to the government issuer) have evolved as a means for governmental issuers to acquire property and equipment without meeting the constitutional and statutory requirements for the issuance of debt.The debt-issuance limitations of many state constitutions and statutes are deemed to be inapplicable because of the inclusion in many leases or contracts of “non-appropriation” clauses that provide that the governmental issuer has no obligation to make future payments under the lease or contract unless money is appropriated for such purpose by the appropriate legislative body on a yearly or other periodic basis. Table of Contents - Statement of Additional Information 4 Derivatives The Fund may, but is not required to, use derivatives for risk management purposes or as part of its investment strategies.Derivatives are financial contracts whose values depend on, or are derived from, the value of an underlying asset, reference rate or index.The Fund may use derivatives to earn income and enhance returns, to hedge or adjust the risk profile of its portfolio, to replace more traditional direct investments and to obtain exposure to otherwise inaccessible markets. There are three types of derivatives in which the Fund may invest: futures, options and swaps.Derivatives may be (1)standardized, exchange-traded contracts or (2)customized, privately negotiated contracts.Exchange-traded derivatives tend to be more liquid and subject to less credit risk than those that are privately negotiated. The Fund’s use of derivatives may involve risks that are different from, or possibly greater than, the risks associated with investing directly in securities or other more traditional instruments.These risks include the risk that the value of a derivative instrument may not correlate perfectly, or at all, with the value of the assets, reference rates, or indexes that they are designed to track.Other risks include:an illiquid secondary market for a particular instrument and possible exchange-imposed price fluctuation limits, either of which may make it difficult or impossible to close out a position when desired; the risk that adverse price movements in an instrument can result in a loss substantially greater than the Fund’s initial investment in that instrument (in some cases, the potential loss is unlimited); and the risk that a counterparty will not perform its obligations.In the aggregate, the Fund intends to limit derivative positions to not more than 10% of assets. The Fund may use the following types of derivatives. Futures Contracts and Options on Futures Contracts A futures contract is an agreement that obligates the buyer to buy and the seller to sell a specified quantity of an underlying asset (or settle for cash the value of a contract based on an underlying asset, rate or index) at a specific price on the contract maturity date.Options on futures contracts are options that call for the delivery of futures contracts upon exercise.The Fund may purchase or sell futures contracts and options thereon to hedge against changes in interest rates, securities (through index futures or options) or currencies.The Fund may also purchase or sell futures contracts for foreign currencies or options thereon for non-hedging purposes as a means of making direct investments in foreign currencies. Options An option is an agreement that, for a premium payment or fee, gives the option holder (the buyer) the right but not the obligation to buy (a “call option”) or sell (a “put option”) the underlying asset (or settle for cash an amount based on an underlying asset, rate or index) at a specified price (the exercise price) during a period of time or on a specified date.Investments in options are considered speculative.The Fund may lose the premium paid for them if the price of the underlying security or other asset decreased or remained the same (in the case of a call option) or increased or remained the same (in the case of a put option).If a put or call option purchased by the Fund were permitted to expire without being sold or exercised, its premium would represent a loss to the Fund. The Fund’s investments in options include the following: Table of Contents - Statement of Additional Information 5 o Options on Foreign Currencies.The Fund may purchase or sell call or put options on foreign currencies that are privately negotiated or traded on U.S. or foreign exchanges for hedging purposes to protect against declines in the U.S.Dollar value of foreign currency denominated securities held by the Fund and against increases in the U.S.Dollar cost of securities to be acquired.The purchase of an option on a foreign currency may constitute an effective hedge against fluctuations in exchange rates, although if rates move adversely, the Fund may forfeit the entire amount of the premium plus related transaction costs.The Fund may also purchase or sell options on foreign currencies for non-hedging purposes as a means of making direct investments in foreign currencies. o Options on Securities.The Fund may purchase or sell call or put options on securities.The Fund will only exercise an option it purchased if the price of the security was less (in the case of a put option) or more (in the case of a call option) than the exercise price.If the Fund does not exercise an option, the premium it paid for the option will be lost.Normally, the Fund will sell only “covered” options, which means writing an option for securities the Fund owns, but may write an uncovered call option for cross-hedging purposes. o Options on Securities Indices.An option on a securities index is similar to an option on a security except that, rather than taking or making delivery of a security at a specified price, an option on a securities index gives the holder the right to receive, upon exercise of the option, an amount of cash if the closing level of the chosen index is greater than (in the case of a call) or less than (in the case of a put) the exercise price of the option. Swaps A swap, which may be a customized and privately negotiated agreement or a standardized and exchange-traded contract, obligates two parties to exchange a series of cash flows at specified intervals (payment dates) based upon, or calculated by, reference to changes in specified prices or rates for a specified amount of an underlying asset (the “notional” principal amount).Swaps are entered into on a net basis (i.e., the two payment streams are netted out, with a fund receiving or paying, as the case may be, only the net amount of the two payments).Examples of such swaps may include, but are not limited to, currency swaps, interest rate swaps, total return swaps, and credit default swaps.Payments received by the Fund from swap agreements will result in taxable income, either as ordinary income or capital gains.Except for currency swaps, the notional principal amount is used solely to calculate the payment streams but is not exchanged.With respect to currency swaps, actual principal amounts of currencies may be exchanged by the counterparties at the initiation, and again upon the termination, of the transaction.The swap market has grown substantially in recent years, with a large number of banks and investment banking firms acting both as principals and as agents utilizing standardized swap documentation.As a result, the swap market has become well established and relatively liquid. Exclusion from Definition of Commodity Pool Operator Pursuant to amendments by the Commodity Futures Trading Commission to Rule4.5 under the Commodity Exchange Act (“CEA”), the Advisor will take all necessary regulatory action, including filing a notice of exemption from registration as a “commodity pool operator” with respect to the Fund, prior to the execution of any such transactions.Upon filing, the Fund and the Advisor would therefore not be subject to registration or regulation as a pool operator under the CEA.Effective December31, 2012, in order to claim the Rule4.5 exemption, the Fund is significantly limited in its ability to invest in commodity futures, options and swaps (including securities futures, broad-based stock index futures and financial futures contracts).As a result, in the future the Advisor will be more limited in its ability to use these instruments on behalf of the Fund than in the past and these limitations may negatively impact the Fund’s performance. Table of Contents - Statement of Additional Information 6 Equity Securities The Fund may invest in equity securities consistent with its investment objective and strategies.Common stocks, preferred stocks and convertible securities are examples of equity securities. All investments in equity securities are subject to market risks that may cause their prices to fluctuate over time.Historically, the equity markets have moved in cycles and the value of the securities in the Fund’s portfolio may fluctuate substantially from day to day.Moreover, many equity securities do not pay dividends or other distributions and an issuer of an equity security that does pay dividends may elect to discontinue such dividends at any time. To the extent the Fund invests in the equity securities of small or medium-size companies, it will be exposed to the risks of small and medium-sized companies.Such companies often have limited product lines or offer fewer services, have narrower markets for their goods and/or services, and more limited managerial and financial resources than larger, more established companies.In addition, there is frequently less publicly available information when compared to larger companies due to limited press coverage, limited investment analyst coverage, and limited institutional ownership.Adverse publicity and investor perceptions, whether or not based on fundamental analysis, can decrease the price and liquidity of securities held by the Fund.As smaller companies typically have less access to resources than larger companies, their share prices can be more volatile and they face greater risk of business failure, which could increase the risk of the Fund’s portfolio. Common Stock A common stock represents a proportional share of the ownership of a company and its value is based on the success and prospects of the company’s business, the cash a company generates, and the value of a company’s assets.However, over short periods of time, the price of any company, whether successful or not, may increase or decrease by a meaningful percentage.In addition to the general risks set forth above, investments in common stocks are subject to the risk that a company in which the Fund invests is liquidated and the liquidation proceeds are insufficient to provide value to all security holders. To the extent the Fund holds common stock or other junior securities in a liquidating company, the creditors or other senior security holders of the company will be paid first, raising the possibility that assets will be exhausted before any payments are made to the Fund. Preferred Stock Preferred stocks are equity securities that often pay dividends at a specific rate and have a preference over common stocks in dividend payments and liquidation of assets.A preferred stock has a blend of the characteristics of a bond and common stock.It can offer the higher yield of a bond and has priority over common stock in equity ownership, but does not have the seniority of a bond and, unlike common stock, its participation in the issuer’s growth may be limited.Although the dividend is set at a fixed annual rate, in some circumstances it can be changed or omitted by the issuer. Convertible Securities The Fund may invest in convertible securities.Convertible securities (such as debt securities or preferred stock) may be converted into or exchanged for a prescribed amount of common stock of the same or different issuer within a particular period of time at a specified price or formula.A convertible security entitles the holder to receive interest paid or accrued on debt or dividends paid on preferred stock until the convertible stock matures or is redeemed, converted or exchanged.While no securities investment is without risk, investments in convertible securities are generally less risky than the issuer’s common stock.However, the extent to which such risk is reduced depends in large measure upon the degree to which the convertible security sells above its value as a fixed income security.In addition to the general risk associated with equity securities discussed above, the market value of convertible securities is also affected by prevailing interest rates, the credit quality of the issuer, and any call provisions.While convertible securities generally offer lower interest or dividend yields than nonconvertible debt securities of similar quality, they do enable the investor to benefit from increases in the market price of the underlying common stock. Table of Contents - Statement of Additional Information 7 Rights and Warrants The Fund may invest in rights or warrants.Rights and warrants entitle the holder to buy equity securities at a specific price for a specific period of time.Rights and warrants may be considered more speculative than certain other types of investments in that they do not entitle a holder to dividends or voting rights with respect to the underlying securities that may be purchased nor do they represent any rights in the assets of the issuing company.Also, the value of a right or warrant does not necessarily change with the value of the underlying securities and a right or warrant ceases to have value if it is not exercised prior to the expiration date. Foreign Securities The Fund may invest in American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and shares listed on foreign exchanges, and may invest up to 100% of its total assets in foreign equity securities, including but not limited to, corporate debt securities and short-term debt obligations of foreign governments and other foreign money-market instruments.In determining whether a company is foreign, the Advisor will consider various factors including where the company is headquartered, where the company’s principal operations are located, where the company’s revenues are derived, where the principal trading market is located and the country in which the company is legally organized.The weight given to each of these factors will vary depending upon the circumstances.Investments in foreign securities may involve a greater degree of risk than those in domestic securities and may have additional risks related to fluctuating currency values. ADRs in registered form are dollar-denominated securities designed for use in the U.S. securities markets.ADRs are sponsored and issued by domestic banks, and they represent and may be converted into underlying foreign securities deposited with the domestic bank or a correspondent bank.ADRs do not eliminate the risks inherent in investing in the securities of foreign issuers.By investing in ADRs rather than directly in the foreign security, however, the Fund may avoid currency risks during the settlement period for either purchases or sales.There is a large, liquid market in the United States for most ADRs.GDRs are receipts representing an arrangement with a major foreign bank similar to that for ADRs.GDRs are not necessarily denominated in the currency of the underlying security.ADRs, GDRs and the securities of foreign companies traded on a U.S. stock exchange are not considered foreign securities for purposes of calculation of any investment limitation placed on the Fund’s exposure to foreign securities. Short-term debt obligations of foreign governments acquired by the Fund will generally have a maturity of one year or less and a credit rating of “A” or better by Standard & Poor’s (“S&P”) or a similar rating by another nationally recognized statistical rating organization (“NRSRO”).Other debt securities of foreign companies may be purchased by the Fund without regard to NRSRO ratings. Securities of foreign issuers may be subject to greater fluctuations in price than domestic securities.The price of foreign securities is affected by changes in currency exchange rates.To the extent that the Fund invests in securities of foreign issuers, political or economic instability of the country of the issuer, especially in emerging or developing countries, could cause rapid and extreme changes in the value of the Fund’s assets.Foreign countries have different accounting, auditing and financial reporting standards, and foreign issuers may be subject to less governmental regulation and oversight than U.S. issuers.Also, many countries where the Fund may invest are not as politically or economically developed as the United States.To the extent that the Fund owns foreign securities, acts of foreign governments interfering in capital markets, such as capital or currency controls, nationalization of companies or industries, expropriation of assets, or imposition of punitive taxes could adversely affect the Fund.In addition, costs may be incurred in connection with the Fund’s foreign investments.Foreign brokerage commissions are generally higher than those in the United States.Expenses may also be incurred on currency conversions when the Fund moves investments from one country to another.Administrative difficulties may also be experienced in connection with maintaining assets in foreign jurisdictions. Table of Contents - Statement of Additional Information 8 The Fund’s investments in non-U.S. securities are most likely to occur in developed countries, although it may also invest up to 50% of its total assets in foreign companies located in developing or emerging market securities.The considerations noted above regarding the risk of investing in foreign securities are generally more significant for investments in emerging or developing countries, such as countries in Eastern Europe, Latin America, South America or Southeast Asia.These countries may have relatively unstable governments and securities markets in which only a small number of securities trade.Markets of developing or emerging countries may generally be more volatile than markets of developed countries.Investment in these markets may involve significantly greater risks, as well as the potential for greater gains. Illiquid Securities The Fund may not invest more than 15% of the value of its net assets in illiquid securities.The Advisor will monitor the amount of illiquid securities in the Fund’s portfolio, under the supervision of the Board, to ensure compliance with this investment restriction. Historically, illiquid securities have included securities subject to contractual or legal restrictions on resale because they have not been registered under the Securities Act of 1933, as amended (the “1933 Act”), securities which are otherwise not readily marketable and repurchase agreements having a maturity of longer than seven days.Securities which have not been registered under the 1933 Act are referred to as private placement or restricted securities and are purchased directly from the issuer or in the secondary market.Mutual funds do not typically hold a significant amount of these restricted or other illiquid securities because of the potential for delays on resale and uncertainty in valuation.Limitations on resale may have an adverse effect on the marketability of portfolio securities, and the Fund might be unable to sell restricted or other illiquid securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemption requests within seven days.The Fund might also have to register such restricted securities in order to sell them, resulting in additional expense and delay.Adverse market conditions could impede such a public offering of securities. Loan Participations and Assignments (Bank Debt) The Fund may invest in bank debt, which includes interests in loans to companies or their affiliates undertaken to finance a capital restructuring or in connection with recapitalizations, acquisitions, leveraged buyouts, refinancings or other financially leveraged transactions and may include loans which are designed to provide temporary or bridge financing to a borrower pending the sale of identified assets, the arrangement of longer-term loans or the issuance and sale of debt obligations.These loans, which may bear fixed or floating rates, have generally been arranged through private negotiations between a corporate borrower and one or more financial institutions (“Lenders”), including banks.The Fund’s investment may be in the form of participations in loans (“Participations”) or of assignments of all or a portion of loans from third parties (“Assignments”). The Fund has the right to receive payments of principal, interest and any fees to which it is entitled only from the Lender selling a Participation and only upon receipt by the Lender of the payments from the borrower.In connection with purchasing Participations, the Fund generally will have no right to enforce compliance by the borrower with the terms of the loan agreement relating to the loan, nor any rights of set-off against the borrower, and the Fund may not benefit directly from any collateral supporting the loan in which it has purchased the Participation.Thus, the Fund assumes the credit risk of both the borrower and the Lender that is selling the Participation.In addition, in connection with purchasing Participations, the Fund generally will have no role in terms of negotiating or effecting amendments, waivers and consents with respect to the loans underlying the Participations.In the event of the insolvency of the Lender, the Fund may be treated as a general creditor of the Lender and may not benefit from any set-off between the Lender and the borrower. Table of Contents - Statement of Additional Information 9 In certain cases, the rights and obligations acquired by the Fund through the purchase of an Assignment may differ from, and be more limited than, those held by the assigning selling institution.Assignments are sold strictly without recourse to the selling institutions, and the selling institutions will generally make no representations or warranties to the Fund about the underlying loan, the borrowers, the documentation of the loans or any collateral securing the loans. Investments in Participations and Assignments involve additional risks, including the risk of nonpayment of principal and interest by the borrower, the risk that any loan collateral may become impaired and that the Fund may obtain less than the full value for the loan interests sold because they may be illiquid.Purchasers of loans depend primarily upon the creditworthiness of the borrower for payment of interest and repayment of principal.If scheduled interest or principal payments are not made, the value of the instrument may be adversely affected. Investments in loans through direct assignment of a financial institution’s interests with respect to a loan may involve additional risks.For example, if a loan is foreclosed, the Fund could become part owner of any collateral, and would bear the costs and liabilities associated with owning and disposing of the collateral. A loan is often administered by a bank or other financial institution that acts as agent for all holders.The agent administers the terms of the loan, as specified in the loan agreement.Unless, under the terms of the loan or other indebtedness, the Fund has direct recourse against the borrower, the Fund may have to rely on the agent to apply appropriate credit remedies against a borrower.If assets held by the agent for the benefit of the Fund were determined to be subject to the claims of the agent’s general creditors, the Fund might incur certain costs and delays in realizing payment on the loan or loan participation and could suffer a loss of principal or interest. Interests in loans are also subject to additional liquidity risks.Loans are generally subject to legal or contractual restrictions on resale.Loans are not currently listed on any securities exchange or automatic quotation system, but are traded by banks and other institutional investors engaged in loan syndication.As a result, no active market may exist for some loans, and to the extent a secondary market exists for other loans, such market may be subject to irregular trading activity, wide bid/ask spreads and extended trade settlement periods.Consequently, the Fund may have difficulty disposing of Assignments or Participations in response to a specific economic event such as deterioration in the creditworthiness of the borrower, which can result in a loss.In such market situations, it may be more difficult for the Fund to assign a value to Assignments or Participations when valuing the Fund’s securities and calculating its net asset value (“NAV”). Margin Purchases The Fund may not purchase securities on margin, except (1)as otherwise permitted under rules adopted by the SEC under the 1940 Act or by guidance regarding the 1940 Act, or interpretations thereof, and (2)that the Fund may obtain such short-term credits as are necessary for the clearance of portfolio transactions, and the Fund may make margin payments in connection with futures contracts, options, forward contracts, swaps and other financial instruments. Table of Contents - Statement of Additional Information 10 Other Investment Companies The Fund may invest its assets in the securities of other registered investment companies, subject to the limitations set forth in the 1940 Act.Investments in the securities of other investment companies will likely result in the duplication of advisory fees and certain other expenses.By investing in another investment company, the Fund becomes a shareholder of that investment company.As a result, Fund shareholders indirectly will bear the Fund’s proportionate share of the fees and expenses paid by shareholders of the other investment company, in addition to the fees and expenses Fund shareholders directly bear in connection with the Fund’s own operations. Section 12(d)(1) of the 1940 Act restricts investments by registered investment companies in securities of other registered investment companies.The acquisition of shares by the Fund in other registered investment companies is therefore subject to the restrictions of Section 12(d)(1) of the 1940 Act, except that the Fund may hold more than 3% of the outstanding shares of an ETF if that ETF has obtained an exemptive order from the SEC that would permit the Fund to invest in that ETF beyond the limits of Section 12(d)(1), subject to certain terms and conditions, including that the Fund enter into an agreement with that ETF regarding the terms of the investment. Section 12(d)(1)(A) of the 1940 Act generally prohibits a fund from purchasing (1) more than 3% of the total outstanding voting stock of another fund; (2) securities of another fund having an aggregate value in excess of 5% of the value of the acquiring fund; and (3) securities of the other fund and all other funds having an aggregate value in excess of 10% of the value of the total assets of the acquiring fund.There are some exceptions, however, to these limitations pursuant to various rules promulgated by the SEC. In accordance with Section 12(d)(1)(F) and Rule 12d1-3 of the 1940 Act, the provisions of Section12(d)(1) shall not apply to securities purchased or otherwise acquired by the Fund if (i) immediately after such purchase or acquisition not more than 3% of the total outstanding stock of such registered investment company is owned by the Fund and all affiliated persons of the Fund; and (ii) the Fund is not proposing to offer or sell any security issued by it through a principal underwriter or otherwise at a public or offering price including a sales load that exceeds the limits set forth in Rule 2830 of the Conduct Rules of the Financial Industry Regulatory Authority (“FINRA”) applicable to a fund of funds (i.e., 8.5%). Exchange-Traded Funds The Fund may also invest in shares of ETFs.ETFs are investment companies which seek to replicate the performance, before fees and expenses, of an underlying index of securities.An ETF is similar to a traditional mutual fund, but trades at different prices during the day on a security exchange like a stock.Similar to investments in other investment companies discussed above, the Fund’s investments in ETFs will involve duplication of advisory fees and other expenses since the Fund will be investing in another investment company.In addition, the Fund’s investment in ETFs is also subject to its limitations on investments in investment companies discussed above.To the extent the Fund invests in ETFs which focus on a particular market segment or industry, the Fund will also be subject to the risks associated with investing in those sectors or industries.The shares of the ETFs in which the Fund will invest will be listed on a national securities exchange and the Fund will purchase or sell these shares on the secondary market at their current market price, which may be more or less than their NAV. As a purchaser of ETF shares on the secondary market, the Fund will be subject to the market risk associated with owning any security whose value is based on market price.ETF shares historically have tended to trade at or near their NAV, but there is no guarantee that they will continue to do so.Unlike traditional mutual funds, shares of an ETF may be purchased and redeemed directly from the ETFs only in large blocks (typically 50,000 shares or more) and only through participating organizations that have entered into contractual agreements with the ETF.The Fund does not expect to enter into such agreements and therefore will not be able to purchase and redeem its ETF shares directly from the ETF.In addition to and pursuant to its previously described limited ability to invest in derivatives, the Fund may invest in derivatives that are based on ETF shares. Table of Contents - Statement of Additional Information 11 Real Estate Investment Trusts The Fund may invest in real estate investment trusts (“REITs”).Equity REITs invest directly in real property while mortgage REITs invest in mortgages on real property.REITs may be subject to certain risks associated with the direct ownership of real estate, including declines in the value of real estate, risks related to general and local economic conditions, overbuilding and increased competition, increases in property taxes and operating expenses and variations in rental income.REITs pay dividends to their shareholders based upon available funds from operations.It is quite common for these dividends to exceed a REIT’s taxable earnings and profits, resulting in the excess portion of such dividends being designated as a return of capital.The Fund intends to include the gross dividends from such REITs in its distribution to its shareholders and, accordingly, a portion of the Fund’s distributions may also be designated as a return of capital. Repurchase Agreements The Fund may invest in repurchase agreements.The Fund will invest no more than 10% of the Fund’s assets in such agreements.Pursuant to such agreements, the Fund acquires securities from financial institutions such as banks and broker-dealers as are deemed to be creditworthy by the Advisor, subject to the seller’s agreement to repurchase and the Fund’s agreement to resell such securities at a mutually agreed upon date and price.The repurchase price generally equals the price paid by the Fund plus interest negotiated on the basis of current short-term rates (which may be more or less than the rate on the underlying portfolio security).The seller under a repurchase agreement will be required to maintain the value of the underlying securities at not less than 102% of the repurchase price under the agreement.If the seller defaults on its repurchase obligation, the Fund will suffer a loss to the extent that the proceeds from a sale of the underlying securities are less than the repurchase price under the agreement.Bankruptcy or insolvency of such a defaulting seller may cause the Fund’s rights with respect to such securities to be delayed or limited.Repurchase agreements are considered to be loans under the 1940 Act.Should the Fund’s intent to invest in repurchase agreements change, the Fund may enter into repurchase agreements of short durations, from overnight to one week, although the underlying securities would generally have longer maturities.The Fund may not enter into a repurchase agreement with more than seven days to maturity if, as a result, more than 15% of the value of its net assets would be invested in illiquid securities including such repurchase agreements. Reverse Repurchase Agreements The Fund may borrow funds for temporary purposes by entering into reverse repurchase agreements in accordance with the Fund’s investment restrictions.Pursuant to such agreements, the Fund would sell portfolio securities to financial institutions such as banks and broker-dealers, and agree to repurchase the securities at the mutually agreed-upon date and price.The Fund would enter into reverse repurchase agreements only to avoid otherwise selling securities during unfavorable market conditions to meet redemptions.When the Fund enters into a reverse repurchase agreement, it will place assets that are consistent with the Fund’s investment restrictions by having a value equal to the repurchase price (including accrued interest) in a segregated custodial account, and will subsequently monitor the account to ensure that such equivalent value is maintained.Such assets will include U.S. Government securities or other liquid, high-grade debt securities. The use of reverse repurchase agreements by the Fund creates leverage which increases the Fund’s investment risk.If the income and gains on securities purchased with the proceeds of reverse repurchase agreements exceed the cost of the agreements, the Fund’s earnings or NAV will increase faster than otherwise would be the case.Conversely, if the income and gains fail to exceed the costs, earnings or NAV would decline faster than otherwise would be the case.The Fund will seek to enter reverse repurchase agreements only when the interest income to be earned from the investment of the proceeds of the transaction is greater than the interest expense of the transaction.Reverse repurchase agreements involve the risk that the market value of the securities sold by the Fund may decline below the price at which the Fund is obligated to repurchase the securities.Reverse repurchase agreements are considered to be borrowing by under the 1940 Act. Table of Contents - Statement of Additional Information 12 Borrowing The Fund may borrow money in amounts of up to one-third of its total assets (including the amount borrowed).In addition, the Fund is authorized to borrow money from time to time for temporary, extraordinary, or emergency purposes or for clearance of transactions.The use of borrowing by the Fund involves special risk considerations that may not be associated with other funds having similar objectives and policies.Since substantially all of the Fund’s assets fluctuate in value, while the interest obligation resulting from a borrowing will be fixed by the terms of the Fund’s agreement with its lender, the NAV per share of the Fund will tend to increase more when its portfolio securities increase in value and to decrease more when its portfolio assets decrease in value than would otherwise be the case if the Fund did not borrow funds.In addition, interest costs on borrowings may fluctuate with changing market rates of interest and may partially offset or exceed the return earned on borrowed funds.Under adverse market conditions, the Fund might have to sell portfolio securities to meet interest or principal payments at a time when fundamental investment considerations would not favor such sales. The 1940Act permits a portfolio to borrow money in amounts of up to one-third of a Fund’s total assets from banks for any purpose, and to borrow up to 5% of a Fund’s total assets from banks or other lenders for temporary purposes.To limit the risks attendant to borrowing, the 1940Act requires the Fund to maintain, at all times, “asset coverage” of at least 300% of the amount of its borrowings.Asset coverage means the ratio that the value of a Fund’s total assets, minus liabilities other than borrowings, bears to the aggregate amount of all borrowings.Borrowing money to increase a Fund’s investment portfolio is known as “leveraging.”Borrowing, especially when used for leverage, may cause the value of a Fund’s shares to be more volatile than if a Fund did not borrow.Borrowed money thus creates an opportunity for greater gains, but also greater losses.To repay borrowings, a Fund may have to sell securities at a time and at a price that is unfavorable to the Fund.There also are costs associated with borrowing money, and these costs would offset and could eliminate a Fund’s net investment income in any given period.Reverse repurchase agreements may be considered to be a type of borrowing.Short-term credits necessary for the settlement of securities transactions and arrangements with respect to securities lending will not be considered to be borrowings under the policy.Practices and investments that may involve leverage but are not considered to be borrowings are not subject to the policy.Such trading practices may include futures, options on futures, forward contracts and other derivative investments. The 1940Act prohibits the Fund from issuing senior securities except that the Fund may borrow money in amounts of up to one-third of the Fund’s total assets for any purpose.The Fund also may borrow up to 5% of the Fund’s total assets from banks or other lenders for temporary purposes, and these borrowings are not considered senior securities.The issuance of senior securities by the Fund can increase the speculative character of the Fund’s outstanding shares through leveraging.Leveraging of the Fund’s portfolio through the issuance of senior securities magnifies the potential for gain or loss, because even though the Fund’s net assets remain the same, the total risk to investors is increased.Certain widely used investment practices that involve a commitment by the Fund to deliver money or securities in the future are not considered by the SEC to be senior securities, provided that the Fund segregates cash or liquid securities in an amount necessary to pay the obligation or the fund holds an offsetting commitment from another party.These investment practices include repurchase and reverse repurchase agreements, swaps, dollar rolls, options, futures and forward contracts.The Fund’s policy on borrowing will be interpreted not to prevent collateral arrangements with respect to swaps, options, forward or futures contracts or other derivatives, or the posting of initial or variation margin. Table of Contents - Statement of Additional Information 13 Securities Lending The Fund reserves the right, pending receipt of Board approval, to lend securities from its portfolio to brokers, dealers and financial institutions (but not individuals) in order to increase the return on its portfolio.The SEC currently requires that the following conditions must be met whenever the Fund’s portfolio securities are loaned:(1)the Fund must receive at least 100% cash collateral from the borrower; (2)the borrower must increase such collateral whenever the market value of the securities rises above the level of such collateral; (3)the Fund must be able to terminate the loan at any time; (4)the Fund must receive reasonable interest on the loan, as well as any dividends, interest or other distributions on the loaned securities, and any increase in market value; (5)the Fund may pay only reasonable custodian fees approved by the Board in connection with the loan; (6)while voting rights on the loaned securities may pass to the borrower, the Board must terminate the loan and regain the right to vote the securities if a material event adversely affecting the investment occurs, and (7)the Fund may not loan its portfolio securities so that the value of the loaned securities is more than one-third of its total asset value, including collateral received from such loans.These conditions may be subject to future modification.Such loans will be terminable at any time upon specified notice.The Fund might experience the risk of loss if the institution with which it has engaged in a portfolio loan transaction breaches its agreement with the Fund.In addition, the Fund will not enter into any portfolio security lending arrangement having a duration of longer than one year.The principal risk of portfolio lending is potential default or insolvency of the borrower.In either of these cases, the Fund could experience delays in recovering securities or collateral or could lose all or part of the value of the loaned securities.As part of participating in a lending program, the Fund may be required to invest in collateralized debt or other securities that bear the risk of loss of principal.In addition, all investments made with the collateral received are subject to the risks associated with such investments.If such investments lose value, the Fund will have to cover the loss when repaying the collateral. Any loans of portfolio securities are fully collateralized based on values that are marked-to-market daily.Any securities that the Fund may receive as collateral will not become part of the Fund’s investment portfolio at the time of the loan and, in the event of a default by the borrower, the Fund will, if permitted by law, dispose of such collateral except for such part thereof that is a security in which the Fund is permitted to invest.During the time securities are on loan, the borrower will pay the Fund any accrued income on those securities, and the Fund may invest the cash collateral and earn income or receive an agreed-upon fee from a borrower that has delivered cash-equivalent collateral. Restricted Securities The Fund may invest in securities that are subject to restrictions on resale because they have not been registered under the 1933 Act.These securities are sometimes referred to as private placements.Although securities which may be resold only to “qualified institutional buyers” in accordance with the provisions of Rule 144A under the 1933 Act are technically considered “restricted securities,” the Fund may purchase Rule 144A securities without regard to the limitation on investments in illiquid securities described above in the “Illiquid Securities” section, provided that a determination is made that such securities have a readily available trading market.The Fund may also purchase certain commercial paper issued in reliance on the exemption from regulations in Section 4(2) of the Securities Act (“4(2) Paper”).The Advisor will determine the liquidity of Rule 144A securities and 4(2) Paper under the supervision of the Board.The liquidity of Rule 144A securities and 4(2) Paper will be monitored by the Advisor, and if as a result of changed conditions it is determined that a Rule 144A security or 4(2) Paper is no longer liquid, the Fund’s holdings of illiquid securities will be reviewed to determine what, if any, action is required to assure that the Fund does not exceed its applicable percentage limitation for investments in illiquid securities. Table of Contents - Statement of Additional Information 14 Limitations on the resale of restricted securities may have an adverse effect on the marketability of portfolio securities and the Fund might be unable to dispose of restricted securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemption requirements.The Fund might also have to register such restricted securities in order to dispose of them, resulting in additional expense and delay.Adverse market conditions could impede such a public offering of securities. Short Sales The Fund may make short sales as a part of overall portfolio management or to offset a potential decline in the value of a security.A short sale involves the sale of a security that the Fund does not own, or if the Fund owns the security, is not to be delivered upon consummation of the sale.When the Fund makes a short sale of a security that it does not own, it must borrow from a broker-dealer the security sold short and deliver the security to the broker-dealer upon conclusion of the short sale. If the price of the security sold short increases between the time of the short sale and the time the Fund replaces the borrowed security, the Fund will incur a loss; conversely, if the price declines, the Fund will realize a short-term capital gain.Although the Fund’s gain is limited to the price at which it sold the security short, its potential loss is theoretically unlimited. Typically, the Fund will segregate liquid assets, which are marked-to-market daily, equal to the difference between (a)the market value of the securities sold short at the time they were sold short and (b)the value of the collateral deposited with the broker in connection with the short sale (not including the proceeds from the short sale).While the short position is open, the Fund must maintain segregated assets at such a level that the amount segregated plus the amount deposited with the broker as collateral equal the current market value of the securities sold short.When a short position is closed out, it may result in a short term capital gain or loss for federal income tax purposes.To the extent that in a generally rising market a Fund maintains short positions in securities rising with the market, the NAV of the Fund would be expected to increase to a lesser extent than the NAV of an investment company that does not engage in short sales. The dollar amount of short sales at any one time (not including short sales against the box) may not exceed 25% of the net assets of the Fund, and it is expected that normally the dollar amount of such sales will not exceed 10% of the net assets of the Fund. Short-Term Investments The Fund may invest in any of the following securities and instruments: Certificates of Deposit, Bankers’ Acceptances and Time Deposits The Fund may hold certificates of deposit, bankers’ acceptances and time deposits.Certificates of deposit are negotiable certificates issued against funds deposited in a commercial bank for a definite period of time and earning a specified return.Bankers’ acceptances are negotiable drafts or bills of exchange, normally drawn by an importer or exporter to pay for specific merchandise, which are “accepted” by a bank, meaning in effect that the bank unconditionally agrees to pay the face value of the instrument on maturity.Certificates of deposit and bankers’ acceptances acquired by the Fund will be dollar-denominated obligations of domestic banks, savings and loan associations or financial institutions which, at the time of purchase, have capital, surplus and undivided profits in excess of $100 million (including assets of both domestic and foreign branches), based on latest published reports, or less than $100 million if the principal amount of such bank obligations are fully insured by the U.S. government. Table of Contents - Statement of Additional Information 15 In addition to buying certificates of deposit and bankers’ acceptances, the Fund also may make interest-bearing time or other interest-bearing deposits in commercial or savings banks.Time deposits are non-negotiable deposits maintained at a banking institution for a specified period of time at a specified interest rate. Commercial Paper and Short-Term Notes The Fund may invest a portion of its assets in commercial paper and short-term notes.Commercial paper consists of unsecured promissory notes issued by corporations.Commercial paper and short-term notes will normally have maturities of less than nine months and fixed rates of return, although such instruments may have maturities of up to one year. Commercial paper and short-term notes will consist of issues rated at the time of purchase A- or higher by S&P®, “Prime-1” or “Prime-2” by Moody’s, or similarly rated by another nationally recognized statistical rating organization or, if unrated, will be determined by the Advisor to be of comparable quality.These rating symbols are described in the Appendix. Special Situations From time to time, the Fund intends to invest in special situations, which may involve purchases of securities, including but not limited to, equity securities, fixed-income securities (which may include high yield debt securities or “junk bonds”) and securities of companies that are in default.A special situation arises when, in the opinion of the Advisor, the securities of a company will, within a reasonably estimated time, appreciate in value due to company specific developments that are independent of general business or market conditions.Such developments and situations include, but are not limited to, liquidations, reorganizations, recapitalizations, mergers, material litigation, technological breakthroughs, and new management or management policies.Although large and well-known companies may be involved, special situations often involve greater risk than is found in the normal course of investing. When-Issued Securities The Fund may from time to time purchase or sell securities on a “when-issued” basis.The price of such securities, which may be expressed in yield terms, is fixed at the time the commitment to purchase or sell is made, but delivery and payment for them take place at a later date.Normally, the settlement date occurs within one month of the purchase; during the period between purchase or sale and settlement, no payment is made or received by the Fund to the issuer and no interest accrues to the Fund.To the extent that assets of the Fund are held in cash pending the settlement of a purchase of securities, the Fund would earn no income nor would it pay interest on any proceeds.While purchased when-issued securities may be sold prior to the settlement date or sold when-issued securities may be purchased prior to the settlement date, the Fund intends to proceed with the transaction unless a contra-transaction appears desirable for investment reasons.At the time the Fund makes the commitment to purchase or sell a security on a when-issued basis, it will record the transaction and reflect the value of the security or the anticipated proceeds in determining its NAV.The market value of the when-issued securities may be more or less than the purchase or sale price.The Fund does not believe that its NAV or income will be adversely affected by its purchase or sale of securities on a when-issued basis.The Fund’s custodian will segregate liquid assets equal in value to commitments for when-issued securities.Such segregated assets either will mature or, if necessary, be sold on or before the settlement date.Finally, it is further noted that when-issued transactions may be subject to cancellation under certain conditions and such cancellation may affect the Fund’s NAV either positively or negatively as a result. Control and Other Substantial Positions The Fund may make investments in the securities of a company for the purpose of affecting the management or control of the company, subject to applicable legal restrictions with respect to the investment. Table of Contents - Statement of Additional Information 16 These investments impose additional risks for the Fund other than a possible decline in the value of the investments.The Fund, individually or together with other accounts managed by the Advisor, may obtain a controlling or other substantial position in a public or private company (each, a “Portfolio Company”).Should the Fund and other accounts managed by the Advisor obtain such a position, the Advisor may be required to make filings with the SEC concerning holdings in the Portfolio Company.The application of statutory and regulatory requirements to the Fund or to the Advisor and its affiliates could restrict activities contemplated by the Fund or the Advisor and its affiliates with respect to a Portfolio Company or limit the time and the manner in which the Fund is able to dispose of its holdings or hedge such holdings.The Fund or the Advisor and its affiliates may be required to obtain relief from the SEC or its staff prior to engaging in certain activities with respect to a Portfolio Company that could be deemed a joint arrangement under the 1940 Act. The Fund may incur substantial expenses when taking control or other substantial positions in a company, and there is no guarantee that such expenses can be recouped.In addition, the Fund’s investments could be frozen in minority positions and the Fund could incur substantial losses. The Fund could be exposed to various legal claims by a Portfolio Company, its security holders and its creditors arising from, among other things, the Fund’s status as an insider or control person of a Portfolio Company or from the Advisor’s designation of directors to serve on the boards of directors of a Portfolio Company.Such legal claims include claims that the Fund or the Advisor (as a controlling person) is liable for securities laws violations by the Portfolio Company or environmental damage or product defects caused by the Portfolio Company or failure to supervise the Portfolio Company.Such legal claims also include claims that the Fund, as a control person or significant shareholder of the Portfolio Company, has a fiduciary responsibility to other shareholders in connection with the Fund’s voting or investment decisions with respect to its holdings of the Portfolio Company’s shares.Notwithstanding the foregoing, neither the Fund nor the Advisor intend to have unilateral control of any Portfolio Company and, accordingly, may be unable to control the timing or occurrence of an exit strategy for any Portfolio Company. INVESTMENT RESTRICTIONS The Trust (on behalf of the Fund) has adopted the following restrictions as fundamental policies, which may not be changed without the affirmative vote of the holders of a “majority” of the outstanding voting securities of the Fund.Under the 1940 Act, the “vote of the holders of a majority of the outstanding voting securities” means the vote of the holders of the lesser of (1)67% of the shares of the Fund represented at a meeting at which the holders of more than 50% of the Fund’s outstanding shares are represented or (2)more than 50% of the outstanding shares of the Fund.The Fund may not: 1. Borrow money or issue senior securities, except through reverse repurchase agreements or otherwise as permitted under the 1940 Act, as interpreted, modified or otherwise permitted by regulatory authority.Generally, issuing senior securities is prohibited under the 1940 Act; however, certain exceptions apply such as in the case of reverse repurchase agreements, borrowing, and certain other leveraging transactions. 2. Act as underwriter (except to the extent the Fund may be deemed to be an underwriter in connection with the sale of securities in its investment portfolio). 3. Invest 25% or more of its net assets, calculated at the time of purchase and taken at market value, in securities of issuers in any one industry or groups of industries (other than U.S. government securities). Table of Contents - Statement of Additional Information 17 4. Purchase or sell real estate, unless acquired as a result of ownership of securities (although the Fund may purchase and sell securities that are secured by real estate and securities of companies that invest or deal in real estate). 5. Purchase or sell physical commodities, unless acquired as a result of ownership of securities or other instruments.This limitation shall not prevent the Fund from purchasing, selling, or entering into futures contracts, or acquiring securities or other instruments and options thereon backed by, or related to, physical commodities; or 6. Make loans (except purchases of debt securities consistent with the investment policies of the Fund).For purposes of this limitation, entering into repurchase agreements, lending securities and acquiring any debt security are not deemed to be the making of loans. Except with respect to borrowing, if a percentage or rating restriction on investment or use of assets set forth herein or in the Prospectus is adhered to at the time a transaction is effected, later changes in the percentage or rating resulting from any cause other than actions by the Fund will not be considered a violation of the Fund’s investment restrictions.If the value of the Fund’s holdings of illiquid securities at any time exceeds the percentage limitation applicable due to subsequent fluctuations in value or other reasons, the Board will consider what actions, if any, are appropriate to maintain adequate liquidity. The following is a list of some non-fundamental investment restrictions applicable to the Fund.These restrictions can be changed by the Board, but the change will only be effective after notice is given to shareholders of the Fund.The Fund may not: 1. With respect to fundamental investment restriction1 above, purchase portfolio securities while outstanding borrowings exceed 5% of its assets. 2. Mortgage, pledge or hypothecate any of its assets except in connection with any such borrowings and only with respect to 33-1/3% of its assets. PORTFOLIO TURNOVER Although the Fund generally does not invest for short-term trading purposes, certain investment strategies may result in short holdings periods and portfolio securities may be sold without regard to the length of time they have been held when, in the opinion of the Advisor, investment considerations warrant such action.Portfolio turnover rate is calculated by dividing (1)the lesser of purchases or sales of portfolio securities for the fiscal year by (2)the monthly average of the value of portfolio securities owned during the fiscal year.A 100% turnover rate would occur if all the securities in the Fund’s portfolio, with the exception of securities whose maturities at the time of acquisition were one year or less, were sold and either repurchased or replaced within one year.A high rate of portfolio turnover (100% or more) generally leads to higher transaction costs and may result in a greater number of taxable transactions.See “Execution of Portfolio Transactions”for more information. Following is the Fund’s portfolio turnover rate for the past two fiscal periods: Year ended November 30, 2012 11% Period ended November 30, 2011* 12% * The Fund commenced operations on April 8, 2011; therefore, the amount shown for 2011 is for a partial year. Table of Contents - Statement of Additional Information 18 PORTFOLIO HOLDINGS INFORMATION The Trust, on behalf of the Fund, has adopted portfolio holdings disclosure policies that govern the timing and circumstances of disclosure of portfolio holdings of the Fund.The Advisor has also adopted a policy with respect to disclosure of portfolio holdings of the Fund (the “Advisor’s Policy”).Information about the Fund’s portfolio holdings will not be distributed to any third party except in accordance with the portfolio holdings policies and the Advisor’s Policy (the “Disclosure Policies”).The Advisor and the Board considered the circumstances under which the Fund’s portfolio holdings may be disclosed under the Disclosure Policies and the actual and potential material conflicts that could arise in such circumstances between the interests of the Fund’s shareholders and the interests of the Advisor, distributor or any other affiliated person of the Fund.After due consideration, the Advisor and the Board determined that the Fund has a legitimate business purpose for disclosing portfolio holdings to persons described in the Disclosure Policies, including mutual fund rating or statistical agencies, or persons performing similar functions, and internal parties involved in the investment process, administration or custody of the Fund.Pursuant to the Disclosure Policies, the Trust’s Chief Compliance Officer (“CCO”), President and Treasurer are each authorized to consider and authorize dissemination of portfolio holdings information to additional third parties, after considering the best interests of the shareholders and potential conflicts of interest in making such disclosures. The Board exercises continuing oversight of the disclosure of the Fund’s portfolio holdings by (1)overseeing the implementation and enforcement of the Disclosure Policies, Codes of Ethics and other relevant policies of the Fund and its service providers by the Trust’s CCO, (2)by considering reports and recommendations by the Trust’s CCO concerning any material compliance matters (as defined in Rule38a-1 under the 1940 Act), and (3)by considering to approve any amendment to these Disclosure Policies.The Board reserves the right to amend the Disclosure Policies at any time without prior notice in their sole discretion. Disclosure of the Fund’s complete holdings is required to be made quarterly within 60days of the end of each period covered by the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on FormN-Q.These reports are available, free of charge, on the EDGAR database on the SEC’s website at www.sec.gov.Portfolio holdings information may be separately provided to any person, including rating and ranking organizations such as Lipper and Morningstar, at the same time that it is filed with the SEC.The Advisor maintains a portfolio disclosure policy and it is the general policy of the Advisor not to release portfolio holdings of any portfolio it manages prior to required regulatory disclosure.However, the Advisor may, under certain circumstances, disclose holdings at such other times as the policy permits. In the event of a conflict between the interests of the Fund and the interests of the Advisor or an affiliated person of the Advisor, the CCO of the Advisor, in consultation with the Trust’s CCO, shall make a determination in the best interests of the Fund and shall report such determination to the Board at the end of the quarter in which such determination was made.Any employee of the Advisor who suspects a breach of this obligation must report the matter immediately to the CCO or to his or her supervisor. In addition, material non-public holdings information may be provided without lag as part of the normal investment activities of the Fund to each of the following entities which, by explicit agreement or by virtue of their respective duties to the Fund, are required to maintain the confidentiality of the information disclosed:fund administrator, fund accountant, custodian, transfer agent, auditors, counsel to the Advisor, Fund or the Board, broker-dealers (in connection with the purchase or sale of securities or requests for price quotations or bids on one or more securities) and regulatory authorities.Portfolio holdings information not publicly available with the SEC or through the Fund’s website may only be provided to additional third parties, including mutual fund ratings or statistical agencies, in accordance with the Disclosure Policies, when the Fund has a legitimate business purpose, and the third party recipient is subject to a confidentiality agreement that includes a duty not to trade on non-public information. Table of Contents - Statement of Additional Information 19 In no event shall the Advisor, their affiliates or employees, or the Fund receive any direct or indirect compensation in connection with the disclosure of information about the Fund’s portfolio holdings. There can be no assurance that the Disclosure Policies and these procedures will protect the Fund from potential misuse of that information by individuals or entities to which it is disclosed. TRUSTEES AND EXECUTIVE OFFICERS The Board is responsible for the overall management of the Trust, including general supervision and review of the investment activities of the Fund.The Board, in turn, elects the officers of the Trust, who are responsible for administering the day-to-day operations of the Trust and its separate series.The current trustees and officers of the Trust, their dates of birth, positions with the Trust, terms of office with the Trust and length of time served, their principal occupations for the past five years and other directorships are set forth in the table below. Name, Address And Age Position with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex(2) Overseen by Trustees Other Directorships Held During the Past 5 Years Independent Trustees of the Trust(1) Dorothy A. Berry (born 1943) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Chairman and Trustee Indefinite Term Since May 1991. Formerly, President, Talon Industries, Inc. (business consulting); formerly, Executive Vice President and Chief Operating Officer, Integrated Asset Management (investment adviser and manager) and formerly, President, Value Line, Inc. (investment advisory and financial publishing firm). 1 Director, PNC Funds, Inc. Wallace L. Cook (born 1939) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Trustee Indefinite Term Since May 1991. Investment Consultant; formerly, Chief Executive Officer, Rockefeller Trust Co., (prior thereto Senior Vice President), and Managing Director, Rockefeller & Co. (Investment Manager and Financial Advisor); formerly, Senior Vice President, Norton Simon, Inc. 1 The Dana Foundation; The University of Virginia Law School Foundation. Table of Contents - Statement of Additional Information 20 Name, Address And Age Position with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex(2) Overseen by Trustees Other Directorships Held During the Past 5 Years Eric W. Falkeis(3) (born 1973) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Trustee Indefinite Term; Since September 2011. President and Chief Operating Officer, Direxion Funds, since 2013; formerly, Senior Vice President and Chief Financial Officer (and other positions), U.S. Bancorp Fund Services, LLC 1997-2013. 1 None. Carl A. Froebel (born 1938) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Trustee Indefinite Term Since May 1991. Formerly, President and Founder, National Investor Data Services, Inc. (investment related computer software). 1 None. Steven J. Paggioli (born 1950) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Trustee Indefinite Term Since May 1991. Consultant, since July 2001; formerly, Executive Vice President, Investment Company Administration, LLC (mutual fund administrator). 1 Independent Trustee, The Managers Funds, Managers AMG Funds, Aston Funds; Advisory Board Member, Sustainable Growth Advisers, LP; Independent Director, Chase Investment Counsel. Officers of the Trust Elaine E. Richards (born 1968) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 President Secretary Indefinite Term; Since March 2013 Indefinite Term; Since February 2008. Vice President and Legal Compliance Officer, U.S. Bancorp Fund Services, LLC, since July 2007. Not Applicable Not Applicable Patrick J. Rudnick (born 1973) c/o U.S. Bancorp Fund Services, LLC 615 East Michigan St. Milwaukee, WI 53202 Treasurer Indefinite Term; Since November Vice President, U.S. Bancorp Fund Services, LLC, since 2006; formerly, Manager, PricewaterhouseCoopers LLP (1999-2006). Not Applicable. Not Applicable. Table of Contents - Statement of Additional Information 21 Name, Address And Age Position with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex(2) Overseen by Trustees Other Directorships Held During the Past 5 Years Donna Barrette (born 1966) c/o U.S. Bancorp Fund Services, LLC 615 East Michigan St. Milwaukee, WI 53202 Chief Compliance Officer Anti-Money Laundering Officer Vice President Indefinite Term: Since July 2011. Indefinite Term: Since July 2011. Indefinite Term: Since July 2011. Senior Vice President and Compliance Officer, U.S. Bancorp Fund Services, LLC since August 2004. Not Applicable. Not Applicable. The Trustees of the Trust are not “interested persons” of the Trust as defined under the 1940 Act (“Independent Trustees”). The Trust is comprised of numerous series managed by unaffiliated investment advisers.The term “Fund Complex” applies only to the Fund.The Fund does not hold itself out as related to any other series within the Trust for purposes of investment and investor services, nor does it share the same investment advisor with any other series. (3) Priorto March8, 2013, Mr. Falkeis was an “interested person” of the Trust as defined by the 1940 Act by virtue of the fact that he was an interested person of Quasar Distributors, LLC who acts as principal underwriter to the series of the Trust. Additional Information Concerning the Board of Trustees The Role of the Board The Board oversees the management and operations of the Trust.Like all mutual funds, the day-to-day management and operation of the Trust is the responsibility of the various service providers to the Trust, such as the Advisor, the Distributor, the Administrator, the Custodian, and the Transfer Agent, each of whom are discussed in greater detail in this Statement of Additional Information.The Board has appointed various senior employees of the Administrator as officers of the Trust, with responsibility to monitor and report to the Board on the Trust’s operations.In conducting this oversight, the Board receives regular reports from these officers and the service providers.For example, the Treasurer reports as to financial reporting matters and the President reports as to matters relating to the Trust’s operations.In addition, the Advisor provides regular reports on the investment strategy and performance of the Fund.The Board has appointed a Chief Compliance Officer who administers the Trust’s compliance program and regularly reports to the Board as to compliance matters.These reports are provided as part of formal “Board Meetings” which are typically held quarterly, in person, and involve the Board’s review of recent operations.In addition, various members of the Board also meet with management in less formal settings, between formal “Board Meetings,” to discuss various topics.In all cases, however, the role of the Board and of any individual Trustee is one of oversight and not of management of the day-to-day affairs of the Trust and its oversight role does not make the Board a guarantor of the Trust’s investments, operations or activities. Board Structure, Leadership The Board has structured itself in a manner that it believes allows it to perform its oversight function effectively.It has established four standing committees, a Nominating Committee, an Audit Committee, a Qualified Legal Compliance Committee, and a Valuation Committee, which are discussed in greater detail below under “Trust Committees”.The Board is comprised entirely of Trustees who are Independent Trustees, which are Trustees that are not affiliated with the Advisor, the principal underwriter, or their affiliates.The Nominating Committee, Audit Committee and Qualified Legal Compliance Committee are also comprised entirely of Independent Trustees.The Chairman of the Board is an Independent Trustee.The Board has determined not to combine the Chairman position and the principal executive officer position and has appointed a Vice President of the Administrator as the President of the Trust.The Board reviews its structure and the structure of its committees annually.The Board has determined that the structure of the Independent Chairman, the composition of the Board, and the function and composition of its various committees are appropriate means to address any potential conflicts of interest that may arise. Table of Contents - Statement of Additional Information 22 Board Oversight of Risk Management As part of its oversight function, the Board of Trustees receives and reviews various risk management reports and discusses these matters with appropriate management and other personnel.Because risk management is a broad concept comprised of many elements (e.g., investment risk, issuer and counterparty risk, compliance risk, operational risks, business continuity risks, etc.), the oversight of different types of risks is handled in different ways.For example, the Audit Committee meets with the Treasurer and the Trust’s independent registered public accounting firm to discuss, among other things, the internal control structure of the Trust’s financial reporting function.The Board meets regularly with the Chief Compliance Officer to discuss compliance and operational risks and how they are managed.The Board also receives reports from the Advisor as to investment risks of the Fund.In addition to these reports, from time to time the Board receives reports from the Administrator and the Advisor as to enterprise risk management. Information about Each Trustee’s Qualification, Experience, Attributes or Skills The Board believes that each of the Trustees has the qualifications, experience, attributes and skills (“Trustee Attributes”) appropriate to their continued service as Trustees of the Trust in light of the Trust’s business and structure.In addition to a demonstrated record of business and/or professional accomplishment, each of the Trustees has served on the Board for a number of years.They have substantial board experience and, in their service to the Trust, have gained substantial insight as to the operation of the Trust.They have demonstrated a commitment to discharging their oversight duties as trustees in the interests of shareholders.The Board annually conducts a “self-assessment” wherein the effectiveness of the Board and individual Trustees is reviewed. In addition to the information provided in the chart, below is certain additional information concerning each particular Trustee and his/her Trustee Attributes.The information is not all-inclusive.Many Trustee Attributes involve intangible elements, such as intelligence, integrity, work ethic, the ability to work together, the ability to communicate effectively, the ability to exercise judgment, to ask incisive questions, and commitment to shareholder interests. Ms. Berry’s Trustee Attributes include her substantial mutual fund experience, including her role as Chairman-elect of the Independent Directors Council and a member of the Board of Governors of the Investment Company Institute.She has executive experience as the President of Talon Industries, Inc. (a consulting company) and through her former positions as the Executive Vice President and Chief Operating Officer of Integrated Asset Management (an investment advisor and manager) and as the President of Value Line, Inc. (an investment advisory and financial publishing firm).Ms. Berry also has board experience with another investment management company.Ms. Berry has been determined to qualify as an Audit Committee financial expert for the Trust.The Board believes Ms.Berry’s experience, qualifications, attributes or skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that she possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Mr. Cook’s Trustee Attributes include his investment and executive experience through his investment consulting business and former Chief Executive Officer of Rockefeller Trust Company (an investment manager and financial advisor).He has substantial board experience, serving on the board of several foundations.Mr. Cook has been determined to qualify as an Audit Committee financial expert for the Trust.The Board believes Mr.Cook’s experience, qualifications, attributes or skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that he possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Table of Contents - Statement of Additional Information 23 Mr. Froebel’s Trustee Attributes include his significant systems and operations experience.He was a Director of Scudder, Stevens & Clark (with responsibility for its systems department) and founder and President of Systems Dynamics Corp. (“SDC”) and later Vice President of Bradford Computer & Systems after its acquisition of SDC, (providing record keeping and reporting for investment advisors and mutual funds).He also served as Vice President of Automatic Data Processing (automated services to the brokerage and investment advisory industry) and was the former President and founder of National Investor Data Services, Inc. (a software and computer vendor to the mutual fund industry with fund accounting and transfer agent systems).Mr. Froebel has been determined to qualify as an Audit Committee financial expert for the Trust.The Board believes Mr.Froebel’s experience, qualifications, attributes or skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that he possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Mr. Paggioli’s Trustee Attributes include his substantial mutual fund and investment advisory experience. Mr. Paggioli is an independent consultant on investment company and investment advisory matters.He has held a number of senior positions with mutual fund and investment advisory organizations and related businesses, including Executive Vice President, Director and Principal of the Wadsworth Group (fund administration, distribution transfer agency and accounting services).He serves on the boards of several investment management companies and advisory firms.He has served on various industry association and self-regulatory committees and formerly worked on the staff of the Securities and Exchange Commission.Mr. Paggioli has been determined to qualify as an Audit Committee financial expert for the Trust.The Board believes Mr.Paggioli’s experience, qualifications, attributes or skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that he possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Mr. Falkeis’ Trustee Attributes include his substantial mutual fund experience and his experience with financial, accounting, investment and regulatory matters through his former position as Senior Vice President and Chief Financial Officer (and other positions) of U.S. Bancorp Fund Services, LLC, a full service provider to mutual funds and alternative investment products.In addition, he has experience consulting with investment advisors regarding the legal structure of mutual funds, distribution channel analysis and actual distribution of those funds.Mr.Falkeis also has substantial managerial, operational, and risk oversight experience through his position as President and Chief Operating Officer of Direxion Funds and of the Direxion Exchange Traded Funds.The Board believes Mr.Falkeis’ experience, qualifications, attributes or skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that he possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Trust Committees The Trust has four standing committees:the Nominating Committee, the Audit Committee, which also serves as the Qualified Legal Compliance Committee (“QLCC”), and the Valuation Committee. The Nominating Committee, comprised of all the Independent Trustees, is responsible for seeking and reviewing candidates for consideration as nominees for Trustees and meets only as necessary.The Nominating Committee will consider nominees nominated by shareholders.Recommendations by shareholders for consideration by the Nominating Committee should be sent to the President of the Trust in writing together with the appropriate biographical information concerning each such proposed Nominee, and such recommendation must comply with the notice provisions set forth in the Trust By-Laws.In general, to comply with such procedures, such nominations, together with all required biographical information, must be delivered to, and received by, the President of the Trust at the principal executive offices of the Trust no later than 120 days and no more than 150 days prior to the shareholder meeting at which any such nominee would be voted on.The Nominating Committee did not meet with respect to the Fund during its last fiscal year ended November 30, 2012. Table of Contents - Statement of Additional Information 24 The Audit Committee is comprised of all of the Independent Trustees.The Audit Committee generally meets on a quarterly basis with respect to the various series of the Trust and may meet more frequently.The function of the Audit Committee, with respect to each series of the Trust, is to review the scope and results of the audit and any matters bearing on the audit or the Fund’s financial statements and to ensure the integrity of the Fund’s pricing and financial reporting.The Audit Committee met once with respect to the Fund during its last fiscal year ended November 30, 2012. The function of the QLCC is to receive reports from an attorney retained by the Trust of evidence of a material violation by the Trust or by any officer, director, employee or agent of the Trust.The QLCC did not meet with respect to the Fund during its last fiscal year ended November 30, 2012. The Trust’s Board has delegated day-to-day valuation issues to a Valuation Committee that is comprised of one or more Independent Trustees and the Trust’s Treasurer or Assistant Treasurer.The function of the Valuation Committee is to value securities held by any series of the Trust for which current and reliable market quotations are not readily available.Such securities are valued at their respective fair values as determined in good faith by the Valuation Committee, and the actions of the Valuation Committee are subsequently reviewed and ratified by the Board.The Valuation Committee meets as needed.The Valuation Committee met four times with respect to the Fund during its last fiscal year ended November 30, 2012. Trustee Ownership of Fund Shares and Other Interests The following table shows the amount of shares in the Fund and other portfolios of the Trust owned by the Trustees as of the calendar year ended December 31, 2012. Name Dollar Range of GoodHaven Fund Shares Aggregate Dollar Range of Fund Shares in the Trust Dorothy A. Berry None $10,001 - $50,000 Wallace L. Cook None Over $100,000 Carl A. Froebel None None Steven J. Paggioli None $50,001 - $100,000 Eric W. Falkeis None None Prior to March8, 2013, Mr. Falkeis was an “interested” Trustee of the Trust.Furthermore, neither the then Independent Trustees nor members of their immediate family, own securities beneficially or of record in the Advisor, the Fund’s principal underwriter, or any of their affiliates.Accordingly, as of that date, during the two most recently completed calendar years, neither the then Independent Trustees nor members of their immediate family have had a direct or indirect interest during the two most recently completed calendar years, the value of which exceeds $120,000, in the Advisor, the Fund’s principal underwriter or any of its affiliates. Compensation The Independent Trustees each receive an annual retainer of $65,000 allocated among each of the various portfolios comprising the Trust.The Chairman of the Board receives an additional annual retainer of $13,000 also allocated among each of the various portfolios comprising the Trust.Independent Trustees receive additional fees from applicable portfolios for any special meetings at rates assessed by the Trustees depending on the length of the meeting and whether in-person attendance is required.All Trustees will be reimbursed for expenses in connection with each Board meeting attended.The Independent Trustees are typically paid $2,500 for any other telephonic meetings.These reimbursements are allocated among applicable portfolios of the Trust.The Trust has no pension or retirement plan.No other entity affiliated with the Trust pays any compensation to the Trustees. Table of Contents - Statement of Additional Information 25 Name of Person/Position 2 Aggregate Compensation From the GoodHaven Fund Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from Fund and Fund Complex(1) Paid to Trustees Dorothy A. Berry, Trustee $1,401 None None $1,401 Wallace L. Cook, Trustee $1,158 None None $1,158 Carl A. Froebel, Trustee $1,158 None None $1,158 Steven J. Paggioli, Trustee $1,158 None None $1,158 Eric W. Falkeis, Trustee $0 None None $0 There are currently numerous portfolios comprising the Trust.The term “Fund Complex” applies only to the Fund. (2) Prior to March 8, 2013, Mr. Falkeis was an “interested” Trustee of the Trust and received no compensation. Code of Ethics The Trust, the Advisor and the Distributor have each adopted Codes of Ethics under Rule17j-1 of the 1940 Act.These Codes permit, subject to certain conditions, personnel of these entities to invest in securities that may be purchased or held by the Fund. PROXY VOTING POLICY The Board has adopted Proxy Voting Policies and Procedures (the “Policies”) on behalf of the Trust which delegate the responsibility for voting proxies to the Advisor, subject to the Board’s continuing oversight.The Policies require that the Advisor vote proxies received in a manner consistent with the best interests of the Fund and its shareholders.The Policies also require the Advisor to present to the Board, at least annually, the Advisor’s Proxy Policies (as defined below) and a record of each proxy voted by the Advisor on behalf of the Fund, including a report on the resolution of all proxies identified by the Advisor as involving a conflict of interest.The Advisor has also adopted the following Proxy Voting Policies and Procedures (“Advisor’s Proxy Policies”). The Advisor has adopted Proxy Policies that underscore the Advisor’s concern that all proxies' voting decisions be made in the best interest of each Fund’s shareholders.The Advisor considers each proxy proposal individually and makes decisions on a case-by-case basis.At all times, however, the Advisor will act in a prudent and diligent manner intended to enhance the economic value of the assets of a Fund.The Advisor believes that market conditions and other economic considerations will influence how decisions are made on proxy proposals.Where a proxy proposal raises a material conflict between the Advisor’s interests and a Fund’s interests, the Advisor will disclose the conflict to the Board and obtain the Board’s consent to vote or direct the matter to an independent third party, selected by the Board, for a vote determination.If the Board’s consent or the independent third party’s determination is not received in a timely manner, the Advisor will abstain from voting the proxy. Table of Contents - Statement of Additional Information 26 The Trust will file a Form N-PX, with the Fund’s complete proxy voting record for the 12months ended June 30, no later than August 31st of each year.Form N-PX for the Fund will be available without charge, upon request, by calling toll-free 1-855-654-6639 and on the SEC’s website at www.sec.gov. CONTROL PERSONS, PRINCIPAL SHAREHOLDERS AND MANAGEMENT OWNERSHIP A principal shareholder is any person who owns of record or beneficially owns 5% or more of the outstanding shares of the Fund.A control person is any person who owns beneficially or through controlled companies more than 25% of the voting securities of the Fund or acknowledges the existence of control.Shareholders with a controlling interest could affect the outcome of voting or the direction of management of the Fund. As of March1, 2013, the following shareholders were considered to be either a control person or principal shareholder of the Fund: Name and Address % Ownership Type of Ownership Charles Schwab & Co. 101 Montgomery Street San Francisco, CA 94104 42.73% Record National Financial Services, LLC FBO Customers Attn Mutual Funds Dept. 200 Liberty Street, Floor 5 New York, NY 10281 20.68% Record Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 16.55% Record Board Ownership Information.As of March1, 2013, the Trustees and officers of the Trust, as a group, beneficially owned less than 1% of the outstanding shares of the Fund. THE FUND’S INVESTMENT ADVISOR As stated in the Prospectus, investment advisory services are provided to the Fund by GoodHaven Capital Management, LLC, the Advisor, pursuant to an investment advisory agreement (the “Advisory Agreement”) with the Trust.Mr.Keith Trauner and Mr.Larry Pitkowsky, portfolio managers of the Fund, are each a control person of the Advisor.The Advisor’s address is 4940 S.W. 83rd Street, Miami, Florida 33143. After its initial two-year term, the Advisory Agreement will continue in effect from year to year only if such continuance is specifically approved at least annually by the Board or by vote of a majority of the Fund’s outstanding voting securities and by a majority of the Independent Trustees, who are not parties to the Advisory Agreement or interested persons of any such party, in each case cast in person at a meeting called for the purpose of voting on the Advisory Agreement.The Advisory Agreement is terminable without penalty by the Trust on behalf of the Fund on not more than 60days’, nor less than 30days’, written notice to the Advisor when authorized either by a majority vote of the Fund’s shareholders or by a vote of a majority of the Trustees, or by the Advisor on not more than 60days’, nor less than 30 days’, written notice to the Trust, and will automatically terminate in the event of its “assignment” (as defined in the 1940 Act).The Advisory Agreement provides that the Advisor shall not be liable under such agreement for any error of judgment or mistake of law or for any loss arising out of any investment or for any act or omission in the execution of portfolio transactions for the Fund, except for willful misfeasance, bad faith or gross negligence in the performance of its duties, or by reason of reckless disregard of its obligations and duties thereunder. Table of Contents - Statement of Additional Information 27 In consideration of the services provided by the Advisor pursuant to the Advisory Agreement, the Advisor is entitled to receive an investment advisory fee from the Fund computed daily and paid monthly, at an annual rate of 0.90%.However, the Advisor may voluntarily agree to reduce a portion of the fees payable to it on a month-to-month basis. In approving the Advisory Agreement on behalf of the Fund at a meeting of the Board of Trustees in February2011, the Board, including the Independent Trustees, considered, among other things:(a)the nature and quality of the services provided by the Advisor to the Fund; (b)the appropriateness of the fees paid by the Fund to the Advisor; (c)the level of Fund expenses; (d)the reasonableness of the potential profitability of the Advisory Agreement to the Advisor; and (e)the nature of the Fund’s investments. The Advisory Agreement continues in effect for successive annual periods so long as such continuation is specifically approved at least annually by the vote of (1)the Board (or a majority of the outstanding shares of the Fund), and (2)a majority of the Trustees who are not interested persons of any party to the Advisory Agreement, in each case, cast in person at a meeting called for the purpose of voting on such approval.The Advisory Agreement may be terminated at any time, without penalty, by either party to the Advisory Agreement upon 60days’ prior written notice and is automatically terminated in the event of its “assignment,” as defined in the 1940Act. The Fund has also entered into a Support Services Agreement with the Advisor.Under this Agreement, the Advisor is responsible for paying for all of the Fund’s other normal day-to-day operational expenses, such as administrative, custody, transfer agency, fund accounting, legal, and audit.The support services fee does not cover the following other expenses:(a)any charges associated with the execution of portfolio transactions, such as brokerage commissions, transaction charges, acquired fund fees and expenses, or other transaction-related expenses (such as stamp taxes), (b)taxes, if any, imposed on the Fund, (c)interest, if any, on any Fund borrowings, or (d)extraordinary Fund legal expenses incurred outside of the normal operation of the Fund, such as legal fees, arbitration fees, or related expenses in connection with any actual or threatened arbitration, mediation, or litigation.Under the Support Services Agreement, the Advisor is entitled to receive a monthly fee calculated daily and payable monthly equal to 0.20% of the Fund’s average daily net assets. The Fund paid the following fees to the Advisor for the fiscal year/period shown: Fiscal Year Ended November 30, 2012 Fiscal Period Ended November 30, 2011* Advisory Fee Paid $1,419,919 $283,747 * The Fund commenced operations on April 8, 2011; therefore, the amount shown for 2011 is for a partial year. PORTFOLIO MANAGERS Mr.Larry Pitkowsky and Mr.Keith Trauner serve as the portfolio managers for the Fund and are jointly and primarily responsible for the day-to-day management of the Fund.The following provides information regarding other accounts managed by Mr.Pitkowsky and Mr.Trauner as of November30, 2012: Table of Contents - Statement of Additional Information 28 Category of Account Total Number of Accounts Managed Total Assets in Accounts Managed Number of Accounts for which Advisory Fee is Based on Performance Assets in Accounts for which Advisory Fee is Based on Performance Other Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 76 $112,134,659 0 $0 Portfolio Managers’ Compensation The Portfolio Managers are not compensated directly by the Fund.Mr.Pitkowsky and Mr.Trauner, through affiliated entities, are the majority owners of the Advisor.As such, their compensation consists of a fixed base compensation and is largely contingent on the Advisor’s overall profitability.To the extent that the Advisor is profitable, both portfolio managers share (through family vehicles) in the overall profits of the Advisor.Although the Advisor has no current plans to do so, it may, from time to time, offer a profits participation or ownership interest in the Advisory firm to certain senior employees other than the Portfolio Managers without notice to the Fund. Portfolio Managers’ Ownership Interest in the Fund The portfolio managers owned the following amounts in shares of the Fund as of the fiscal period ended November 30, 2012: Portfolio Manager Dollar Range of Equity Securities in the Fund (None, $1-$10,000, $10,001-$50,000, $50,001-$100,000, $100,001-$500,000, $500,001-$1,000,000, Over $1,000,000) Larry Pitkowsky Over $1,000,000 Keith Trauner Over $1,000,000 Managing Conflicts of Interest Actual or apparent material conflicts of interest may arise when a portfolio manager has day-to-day management responsibilities with respect to more than one investment account or in other circumstances.Portfolio managers of the Fund may be presented with potential conflicts of interest in the allocation of investment opportunities, the allocation of their time and investment ideas and the allocation of aggregated orders among the Fund’s accounts and other accounts managed by the portfolio managers, including among any affiliated client accounts, any accounts in which the portfolio managers may have personal investments. It is anticipated that in addition to acting as the Advisor to the Fund, the Advisor will serve as the investment advisor for individual, corporate and retirement accounts for U.S. and non-U.S. clients.The portfolio managers of the Advisor expect to make and retain significant personal investments in the Fund that will help to align the interests of the Fund and the portfolio managers.Further, the Advisor will adopt policies and procedures governing all of its personnel that will be reasonably designed to ensure that all clients are treated equitably and that the Fund is not disadvantaged by other activities of the Advisor.The Advisor will also adopt Codes of Ethics governing its principals and employees that are designed to detect and equitably manage conflicts of interest when personnel of the Advisor own, buy, or sell securities that may be owned by, or bought or sold for, other clients of the Advisor, including the Fund. Table of Contents - Statement of Additional Information 29 SERVICE PROVIDERS Administrator, Fund Accountant, Transfer Agent and Dividend Disbursing Agent Pursuant to an administration agreement (the “Administration Agreement”), U.S.Bancorp Fund Services, LLC, (“USBFS”) 615East Michigan Street, Milwaukee, Wisconsin 53202, acts as the administrator to the Fund (the “Administrator”).USBFS provides certain services to the Fund including, among other responsibilities, coordinating the negotiation of contracts and fees with, and the monitoring of performance and billing of, the Fund’s independent contractors and agents; preparation for signature by an officer of the Trust of all documents required to be filed for compliance by the Trust and the Fund with applicable laws and regulations, excluding those of the securities laws of various states; arranging for the computation of performance data, including NAV and yield; responding to shareholder inquiries; and arranging for the maintenance of books and records of the Fund, and providing, at its own expense, office facilities, equipment and personnel necessary to carry out its duties.In this capacity, USBFS does not have any responsibility or authority for the management of the Fund, the determination of investment policy, or for any matter pertaining to the distribution of the Fund’s shares. Pursuant to the Administration Agreement, as compensation for its services, USBFS receives from the Fund, a fee based on the Fund’s current average daily net assets.USBFS also is entitled to certain out-of-pocket expenses.USBFS also acts as fund accountant, transfer agent (the “Transfer Agent”) and dividend disbursing agent under separate agreements.Additionally, USBFS provides Chief Compliance Officer (“CCO”) services to the Trust under a separate agreement.The cost for CCO services is allocated to the Fund by the Board of Trustees.The Advisor expects to pay all USBFS fees on behalf of the Fund. For the fiscal year/period ended November 30, 2012, USBFS received the following amounts as compensation for its services as Fund Administrator and Accountant: Fiscal year ended November 30, 2012 $116,950 Fiscal period ended November 30, 2011* $11,332 * The Fund commenced operations on April 8, 2011; therefore, the amount shown for 2011 is for a partial year. Custodian U.S. Bank National Association is the custodian of the assets of the Fund (the “Custodian”) pursuant to a custody agreement between the Custodian and the Trust, whereby the Custodian provides for fees on a transactional basis plus out-of-pocket expenses.The Custodian’s address is 1555 N. River Center Drive, Suite 302, Milwaukee, Wisconsin 53212.The Custodian does not participate in decisions relating to the purchase and sale of securities by the Fund.USBFS, the Custodian, and the Fund’s principal underwriter are affiliated entities under the common control of U.S. Bancorp.The Custodian and its affiliates may participate in revenue sharing arrangements with the service providers of mutual funds in which the Fund may invest. Independent Registered Public Accounting Firm and Legal Counsel Tait, Weller & Baker LLP, 1818 Market Street, Suite 2400, Philadelphia, Pennsylvania 19103, is the independent registered public accounting firm for the Fund. Paul Hastings LLP, 75 East 55th Street, New York, New York 10022, serves as legal counsel to the Trust. Table of Contents - Statement of Additional Information 30 EXECUTION OF PORTFOLIO TRANSACTIONS Pursuant to the Advisory Agreement, the Advisor determines which securities are to be purchased and sold by the Fund and which broker-dealers are eligible to execute the Fund’s portfolio transactions.Purchases and sales of securities in the over-the-counter market will generally be executed directly with a “market-maker” unless, in the opinion of the Advisor, a better price and execution can otherwise be obtained by using a broker for the transaction. Purchases of portfolio securities for the Fund also may be made directly from issuers or from underwriters.Where possible, purchase and sale transactions will be effected through dealers (including banks) that specialize in the types of securities which the Fund will be holding, unless better executions are available elsewhere.Dealers and underwriters usually act as principal for their own accounts.Purchases from underwriters will include a concession paid by the issuer to the underwriter and purchases from dealers will include the spread between the bid and the asked price.If the execution and price offered by more than one dealer or underwriter are comparable, the order may be allocated to a dealer or underwriter that has provided research or other services as discussed below. In placing portfolio transactions, the Advisor will seek best execution.The full range and quality of services will be considered in making this determination, such as the size of the order, the difficulty of execution, the operational facilities of the firm involved, the firm’s risk and experience in positioning a block of securities, and other factors.In those instances where it is reasonably determined that more than one broker-dealer can offer the best execution, the Advisor considers such information, which is in addition to and not in lieu of the services required to be performed by it under the Advisory Agreement with the Fund, to be useful in varying degrees, but of indeterminable value.Portfolio transactions may be placed with broker-dealers who sell shares of the Fund subject to rules adopted by the Financial Industry Regulatory Authority (“FINRA”) and the SEC. While it is the Advisor’s general policy to seek best execution in selecting a broker-dealer to execute portfolio transactions for the Fund, in accordance with Section 28(e) under the Securities and Exchange Act of 1934, as amended, weight is also given to the ability of a broker-dealer to facilitate a particular trade, or to furnish brokerage and research services to the Fund or to the Advisor, even if the specific services are not directly useful to the Fund and may be useful to the Advisor in advising other clients.In negotiating commissions with a broker or evaluating the spread to be paid to a dealer, the Fund may therefore pay a higher commission or spread than would be the case if no weight were given to the furnishing of these supplemental services, provided that the amount of such commission or spread has been determined in good faith by the Advisor to be reasonable in relation to the value of the brokerage and/or research services provided by such broker-dealer.Additionally, in accordance with procedures adopted by the Trust, the Advisor may direct transactions to a broker-dealer with which it has an affiliation. Often, identical securities will be acceptable for both the Fund and one or more of the Advisor’s client accounts or mutual funds.In such event, the position of the Fund and such client account(s) or mutual funds in the same issuer may vary and the length of time that each may choose to hold its investment in the same issuer may likewise vary.However, to the extent any of these client accounts or mutual funds seeks to acquire the same security as the Fund at the same time, the Fund may not be able to acquire as large a portion of such security as it desires, or it may have to pay a higher price or obtain a lower yield for such security.Similarly, the Fund may not be able to obtain as high a price for, or as large an execution of, an order to sell any particular security at the same time.If one or more of such client accounts or mutual funds simultaneously purchases or sells the same security that the Fund is purchasing or selling, each day’s transactions in such security will be allocated between the Fund and all such client accounts or mutual funds in a manner deemed equitable by the Advisor, taking into account the respective sizes of the accounts and the amount being purchased or sold.It is recognized that in some cases this system could have a detrimental effect on the price or value of the security insofar as the Fund is concerned.In other cases, however, it is believed that the ability of the Fund to participate in volume transactions may produce better executions for the Fund. Table of Contents - Statement of Additional Information 31 The Fund does not effect securities transactions through brokers in accordance with any formula, nor does it effect securities transactions through brokers for selling shares of the Fund.However, as stated above, broker-dealers who execute brokerage transactions may effect purchases of shares of the Fund for its customers. The Fund did not own any securities of any of its regular broker-dealers during the fiscal year ended November 30, 2012. For the fiscal year/period shown below, the Fund paid aggregate brokerage commissions in the amount of: GoodHaven Fund Aggregate Brokerage Commissions Fiscal Year Ended November 30, 2012 $73,030 Fiscal Period Ended November 30, 2011* $53,558 * The Fund commenced operations on April 8, 2011; therefore, the amount shown for 2011 is for a partial year. CAPITAL STOCK Shares issued by the Fund have no preemptive, conversion or subscription rights.Shareholders have equal and exclusive rights as to dividends and distributions as declared by the Fund and to the net assets of the Fund upon liquidation or dissolution.The Fund, a series of the Trust, votes separately on matters affecting only the Fund (e.g., approval of the Advisory Agreement); all series of the Trust vote as a single class on matters affecting all series jointly or the Trust as a whole (e.g., election or removal of Trustees).Voting rights are not cumulative, so that the holders of more than 50% of the shares voting in any election of Trustees can, if they so choose, elect all of the Trustees.While the Trust is not required and does not intend to hold annual meetings of shareholders, such meetings may be called by the Trustees in their discretion, or upon demand by the holders of 10% or more of the outstanding shares of the Trust, for the purpose of electing or removing Trustees. DETERMINATION OF SHARE PRICE The NAV per share of the Fund is determined as of the close of regular trading on the New York Stock Exchange (the “NYSE”) (generally, 4:00 p.m., Eastern Time), each day the NYSE is open for trading.The NYSE annually announces the days on which it will not be open for trading.It is expected that the NYSE will not be open for trading on the following holidays:New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day. Generally, the Fund’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Trust’s Valuation Committee pursuant to procedures approved by or under the direction of the Board.Pursuant to those procedures, the Valuation Committee considers, among other things:(1)the last sales price on the securities exchange, if any, on which a security is primarily traded; (2)the mean between the bid and asked prices; (3)price quotations from an approved pricing service; and (4)other factors as necessary to determine a fair value under certain circumstances. Table of Contents - Statement of Additional Information 32 Securities primarily traded in the NASDAQ Global Market® for which market quotations are readily available shall be valued using the NASDAQ® Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.OTC securities which are not traded in the NASDAQ Global Market® shall be valued at the most recent trade price.Securities and assets for which market quotations are not readily available (including restricted securities which are subject to limitations as to their sale) are valued at fair value as determined in good faith under procedures approved by or under the direction of the Board. Short-term debt obligations with remaining maturities in excess of 60days are valued at current market prices, as discussed above.In order to reflect their fair value, short-term securities with 60days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to the Fund if acquired within 60days of maturity or, if already held by the Fund on the 60thday, based on the value determined on the 61stday. The securities in the Fund’s portfolio, including ADRs, EDRs and GDRs, which are traded on securities exchanges are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price.Securities that are traded on more than one exchange are valued on the exchange determined by the Advisor to be the primary market. The Fund may invest in foreign securities, and as a result, the calculation of the Fund’s NAV may not take place contemporaneously with the determination of the prices of certain of the Fund’s securities used in the calculation.Occasionally, events which affect the values of such securities and such exchange rates may occur between the times at which they are determined and the close of the NYSE and will therefore not be reflected in the computation of the Fund’s NAV.If events materially affecting the value of such securities occur during such period, then these securities may be valued at their fair value as determined in good faith under procedures established by and under the supervision of the Board as described above.Portfolio securities that are traded both on an exchange and in the OTC market will be valued according to the broadest and most representative market.All assets and liabilities initially expressed in foreign currency values will be converted into U.S. dollar values at the mean between the bid and offered quotations of the currencies against U.S. dollars as last quoted by any recognized dealer.When portfolio securities are traded, the valuation will be the last reported sale price on the day of valuation. For foreign securities traded on foreign exchanges the Trust has selected FT Interactive data (“FTID”) to provide pricing data with respect to foreign security holdings held by the Fund.The use of this third-party pricing service is designed to capture events occurring after a foreign exchange closes that may affect the value of certain holdings of the Fund’s securities traded on those foreign exchanges.The Fund utilizes a confidence interval when determining the use of the FTID provided prices.The confidence interval is a measure of the historical relationship that each foreign exchange traded security has compared to movements in various indices and the price of the security’s corresponding ADR, if one exists.FTID provides the confidence interval for each security for which it provides a price.If the FTID provided price falls within the confidence interval the Fund will value the particular security at that price. If the FTID provided price does not fall within the confidence interval the particular security will be valued at the preceding closing price on its respective foreign exchange, or if there were no transactions on such day, at the mean between the bid and asked prices. All other assets of the Fund are valued in such manner as the Board in good faith deems appropriate to reflect their fair value. Table of Contents - Statement of Additional Information 33 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION The information provided below supplements the information contained in the Fund’s Prospectus regarding the purchase and redemption of Fund shares. How to Buy Shares In addition to purchasing shares directly from the Fund, you may purchase shares of the Fund through certain financial intermediaries and their agents that have made arrangements with the Fund and are authorized to buy and sell shares of the Fund (each a “Financial Intermediary” and collectively, “Financial Intermediaries”).Investors should contact their Financial Intermediary directly for appropriate instructions, as well as information pertaining to accounts and any service or transaction fees that may be charged.If you transmit your order to these Financial Intermediaries before the close of regular trading (generally, 4:00 p.m., Eastern Time) on a day that the NYSE is open for business, your order will be priced at the Fund’s NAV next computed after it is received by the Financial Intermediary.Investors should check with their Financial Intermediary to determine if it participates in these arrangements. The public offering price of Fund shares is its NAV.Shares are purchased at the public offering price next determined after USBFS receives your order in proper form as discussed in the Fund’s Prospectus.In order to receive that day’s public offering price, USBFS must receive your order in proper form before the close of regular trading on the NYSE, normally, 4:00 p.m., Eastern Time. The Trust reserves the right in its sole discretion (1)to suspend the continued offering of the Fund’s shares, (2)to reject purchase orders in whole or in part when in the judgment of the Advisor or the distributor such rejection is in the best interest of the Fund, and (3)to reduce or waive the minimum for initial and subsequent investments for certain fiduciary accounts or under circumstances where certain economies can be achieved in sales of the Fund’s shares. How to Sell Shares and Delivery of Redemption Proceeds You can sell your Fund shares any day the NYSE is open for regular trading.Payments to shareholders for shares of the Fund redeemed directly from the Fund will be made as promptly as possible, but no later than seven days after receipt by USBFS of the written request in proper form, with the appropriate documentation as stated in the Prospectus, except that the Fund may suspend the right of redemption or postpone the date of payment during any period when (a)trading on the NYSE is restricted as determined by the SEC or the NYSE is closed for other than weekends and holidays; (b)an emergency exists as determined by the SEC making disposal of portfolio securities or valuation of net assets of the Fund not reasonably practicable; or (c)for such other period as the SEC may permit for the protection of the Fund’s shareholders.Under unusual circumstances, the Fund may suspend redemptions or postpone payment for more than seven days but only as authorized by SEC rules. The value of shares on redemption or repurchase may be more or less than the investor’s cost, depending upon the market value of the Fund’s portfolio securities at the time of redemption or repurchase.As with all investments, the purchase of shares in the Fund involves the risk of loss. Telephone Redemptions Shareholders with telephone transactions privileges established on their account may redeem Fund shares by telephone.Upon receipt of any instructions or inquiry by telephone from a person claiming to be the shareholder, the Fund or its authorized agent may carry out the instructions and/or respond to the inquiry, consistent with the shareholder’s previously established account service options.For joint accounts, instructions or inquiries from either party will be carried out without prior notice to the other account owners.In acting upon telephone instructions, the Fund and its agents use procedures that are reasonably designed to ensure that such instructions are genuine.These include recording all telephone calls, requiring pertinent information about the account and sending written confirmation of each transaction to the registered owner. Table of Contents - Statement of Additional Information 34 USBFS will employ these and other reasonable procedures to confirm that instructions communicated by telephone are genuine.If USBFS fails to employ reasonable procedures, the Fund and USBFS may be liable for any losses due to unauthorized or fraudulent instructions.If these procedures are followed, however, to the extent permitted by applicable law, neither the Fund nor its agents will be liable for any loss, liability, cost or expense arising out of any redemption request, including any fraudulent or unauthorized request.For additional information, contact USBFS. During periods of unusual market changes and shareholder activity, you may experience delays in contacting USBFS by telephone.In this event, you may wish to submit a written redemption request, as described in the Prospectus or contact your investment representative.Telephone redemption privileges may be modified or terminated without notice. Redemptions In-Kind The Trust has filed an election under SEC Rule 18f-1 committing to pay in cash all redemptions by a shareholder of record up to amounts specified by the rule (in excess of the lesser of (1)$250,000 or (2)1% of the Fund’s assets).The Fund has reserved the right to pay the redemption price of their shares in excess of the amounts specified by the rule, either totally or partially, by a distribution-in-kind of portfolio securities (instead of cash).The securities so distributed would be valued at the same amount as that assigned to them in calculating the NAV for the shares being sold.If a shareholder receives a distribution in-kind, the shareholder could incur brokerage or other charges in converting the securities to cash and would bear any market risks associated with such securities until they are converted into cash.Distributions in-kind are taxable events for shareholders. The Fund, like virtually all mutual funds, may from time to time hold a small percentage of securities that are illiquid.In the unlikely event the Fund were to elect to make an in-kind redemption, the Fund could distribute securities pro rata based on its entire portfolio or by some other method that the Fund believes is equitable.If the Fund held illiquid securities, such distribution may contain a portion of such illiquid securities or the Fund may determine, based on a materiality assessment, not to include illiquid securities in the in-kind redemption.If such securities are included in the distribution, shareholders may not be able to liquidate such securities and may be required to hold such securities indefinitely.Shareholders’ ability to liquidate such securities distributed in-kind may be restricted by resale limitations or substantial restrictions on transfer imposed by the issuers of the securities or by law.Shareholders may only be able to liquidate such securities distributed in-kind at a substantial discount from their value, and there may be higher brokerage costs associated with any subsequent disposition of these securities by the recipient. Purchases-In-Kind The Fund may, at the sole discretion of the Advisor, accept securities in exchange for shares of the Fund.Securities which may be accepted in exchange for shares of the Fund must:(1)meet the investment objectives and policies of the Fund; (2)be acquired for investment and not for resale; (3)be liquid securities which are not restricted as to transfer either by law or liquidity of market (determined by reference to liquidity policies established by the Board of Trustees); and (4)have a value which is readily ascertainable as evidenced by, for example, a listing on a recognized stock exchange.If purchasing Fund shares in this manner, a shareholder may realize a capital gain or loss for federal income tax purposes on each security tendered.If transactions are made in compliance with Section351 of the IRS Code, transferors may be allowed to defer recognition of gain when assets are contributed to a mutual fund in exchange for its shares. Table of Contents - Statement of Additional Information 35 DISTRIBUTIONS AND TAX INFORMATION Distributions Dividends from net investment income of the Fund and distributions from net profits from the sale of securities are generally made annually.Also, the Fund expects to distribute any undistributed net investment income on or about December31 of each year.Any net capital gains realized through the twelve months ended October31 of each year will also be distributed by December31 of each year. In January of each year, the Fund will issue to each shareholder a statement of the federal income tax status of all distributions made during the previous year.The form and character of each distribution will be specified by the Fund in a notice to shareholders. Tax Information Each series of the Trust is treated as a separate entity for federal income tax purposes.The Fund has elected and intends to continue to qualify to be treated as a “regulated investment company” under Subchapter M of the Code, provided that it complies with all applicable requirements regarding the source of its income, diversification of its assets and timing and amount of distributions.It is the Fund’s policy to distribute to its shareholders all of its investment company taxable income and any net realized capital gains for each fiscal year in a manner that complies with the distribution requirements of the Code, so that generally the Fund will not be subject to any federal income tax or excise taxes based on net income.However, the Fund can give no assurance that its distributions will be sufficient to eliminate all taxes.To avoid a 4% nondeductible excise tax, the Fund must also distribute (or be deemed to have distributed) by December31 of each calendar year (1)at least 98% of their ordinary income for such year, (2)at least 98.2% of the excess of their realized capital gains over their realized capital losses for the one-year period ending on October31 during such year and (3)any amounts from the prior calendar year that were not distributed and on which the Fund paid no federal income tax.If the Fund does not qualify as a regulated investment company, it will be taxed as a regular corporation and will not be entitled to deduct the dividends paid to shareholders. In order to qualify as a regulated investment company, the Fund must, among other things, derive at least 90% of its gross income each year from dividends, interest, payments with respect to loans of stock and securities, gains from the sale or other disposition of stock or securities or foreign currency gains related to investments in stock or securities, or other income (generally including gains from options, futures or forward contracts) derived with respect to the business of investing in stock, securities or currency, and net income derived from an interest in a qualified publicly traded partnership.The Fund must also satisfy the following two asset diversification tests.At the end of each quarter of each taxable year, (i) at least 50% of the value of the Fund’s total assets must be represented by cash and cash items (including receivables), U.S. Government securities, the securities of other regulated investment companies, and other securities, with such other securities being limited in respect of any one issuer to an amount not greater than 5% of the value of the Fund’s total assets and not more than 10% of the outstanding voting securities of such issuer, and (ii) not more than 25% of the value of the Fund’s total assets may be invested in the securities of any one issuer (other than U.S. Government securities or the securities of other regulated investment companies), the securities of any two or more issuers (other than the securities of other regulated investment companies) that the Fund controls (by owning 20% or more of their outstanding voting stock) and that are determined to be engaged in the same or similar trades or businesses or related trades or businesses, or the securities of one or more qualified publicly traded partnerships.The Fund must also distribute each taxable year sufficient dividends to its shareholders to claim a dividends paid deduction equal to at least the sum of 90% of the Fund’s investment company taxable income (which generally includes dividends, interest, and the excess of net short-term capital gain over net long-term capital loss) and 90% of the Fund’s net tax-exempt interest, if any. Table of Contents - Statement of Additional Information 36 The Fund’s ordinary income generally consists of interest and dividend income, less expenses.Net realized capital gains for a fiscal period are computed by taking into account any capital loss carryforward of the Fund.The Code imposes certain limitations on the ability of taxpayers to utilize capital losses.As of November 30, 2012, the Fund did not have any capital loss carryforwards. Distributions of net investment income and net short-term capital gains are taxable to shareholders as ordinary income.For individual shareholders, a portion of the distributions paid by the Fund may be qualified dividends eligible under current law for taxation at long-term capital gain rates to the extent the Fund reports the amount distributed as a qualifying dividend and holding period requirements are met.An additional Medicare contribution tax of 3.8% applies to dividends and capital gains for taxpayers whose adjusted gross income exceeds $200,000 for single filers and $250,000 for married joint filers.In the case of corporate shareholders, a portion of the distributions may qualify for the intercorporate dividends-received deduction to the extent the Fund reports the amount distributed as a qualifying dividend.The aggregate amount so reported to either individual or corporate shareholders cannot, however, exceed the aggregate amount of qualifying dividends received by the Fund for its taxable year.In view of the Fund’s investment policies, it is expected that dividends from domestic corporations will be part of the Fund’s gross income and that, accordingly, part of the distributions by the Fund may be eligible for treatment as qualified income for individual shareholders and for the dividends-received deduction for corporate shareholders.However, the portion of the Fund’s gross income attributable to qualifying dividends is largely dependent on the Fund’s investment activities for a particular year and therefore cannot be predicted with any certainty.The deduction, if any, may be reduced or eliminated if Fund shares held by an individual investor are held less than 61days, or if Fund shares held by a corporate investor are treated as debt-financed or are held for fewer than 46days. Any long term capital gain distributions are taxable to shareholders as long term capital gains regardless of the length of time they have held their shares.Capital gains distributions are not eligible for the dividends received deduction referred to in the previous paragraph.There is no requirement that the Fund take into consideration any tax implications when implementing its investment strategy.Distributions of any ordinary income and net realized capital gains will be taxable as described above, whether received in shares or in cash.Shareholders who choose to receive distributions in the form of additional shares will have a cost basis for federal income tax purposes in each share so received equal to the NAV of a share on the reinvestment date.Distributions are generally taxable when received.However, distributions declared in October, November or December to shareholders of record on a specified date in such a month and paid the following January are taxable as if received on December31.Distributions are includable in alternative minimum taxable income in computing a shareholder’s liability for the alternative minimum tax.Shareholders should note that the Fund may make taxable distributions of income and capital gains even when share values have declined.A dividend or distribution paid shortly after a purchase of shares by a shareholder would represent, in substance, a partial return of capital (to the extent it is paid on the shares so purchased), even though it would be subject to income taxes. The Fund may be subject to foreign withholding taxes on dividends and interest earned with respect to securities of foreign corporations. Under the Code, the Fund will be required to report to the Internal Revenue Service (“IRS”) all distributions of ordinary income and capital gains as well as gross proceeds from the redemption or exchange of portfolio shares, except in the case of exempt shareholders, which includes most corporations.Pursuant to the backup withholding provisions of the Code, distributions of any taxable income and capital gains and proceeds from the redemption of portfolio shares may be subject to withholding of federal income tax at the current rate of 28% in the case of non-exempt shareholders who fail to furnish the Fund with their correct taxpayer identification numbers and with required certifications regarding their status under the federal income tax law or if the IRS notifies the Fund that such backup withholding is required.If the withholding provisions are applicable, any such distributions and proceeds, whether taken in cash or reinvested in additional shares, will be reduced by the amounts required to be withheld.Corporate and other exempt shareholders should provide the Fund with their taxpayer identification numbers or certify their exempt status in order to avoid possible erroneous application of backup withholding.Backup withholding is not an additional tax and any amounts withheld may be credited against a shareholder’s ultimate federal income tax liability if proper documentation is provided.The Fund reserves the right to refuse to open an account for any person failing to provide a certified taxpayer identification number. Table of Contents - Statement of Additional Information 37 If more than 50% in value of the Fund’s total assets at the end of its fiscal year is invested in stock or securities of foreign corporations, the Fund may elect to pass through to its shareholders the pro rata share of all foreign income taxes paid by the Fund, subject to certain exceptions for fund of funds structures.If this election is made, shareholders will be (1)required to include in their gross income their pro rata share of the Fund’s foreign source income (including any foreign income taxes paid by the Fund), and (2)entitled either to deduct their share of such foreign taxes in computing their taxable income or to claim a credit for such taxes against their U.S. income tax, subject to certain limitations under the Code, including certain holding period requirements.In this case, shareholders will be informed in writing by the Fund at the end of each calendar year regarding the availability of any credits on and the amount of foreign source income (including or excluding foreign income taxes paid by the Fund) to be included in their income tax returns.If not more than 50% in value of the Fund’s total assets at the end of its fiscal year is invested in stock or securities of foreign corporations, the Fund will not be entitled under the Code to pass through to its shareholders their pro rata share of the foreign taxes paid by the Fund, subject to certain exceptions for fund of funds structures.In this case, these taxes will be taken as a deduction by the Fund. The use of hedging strategies, such as entering into forward contracts, involves complex rules that will determine the character and timing of recognition of the income received in connection therewith by the Fund.Income from foreign currencies (except certain gains therefrom that may be excluded by future regulations) and income from transactions in forward contracts derived by the Fund with respect to its business of investing in securities or foreign currencies will qualify as permissible income under SubchapterM of the Code. Any security or other position entered into or held by the Fund that substantially diminishes the Fund’s risk of loss from any other position held by the Fund may constitute a “straddle” for federal income tax purposes.In general, straddles are subject to certain rules that may affect the amount, character and timing of the Fund’s gains and losses with respect to straddle positions by requiring, among other things, that the loss realized on disposition of one position of a straddle be deferred until gain is realized on disposition of the offsetting position; that the Fund’s holding period in certain straddle positions not begin until the straddle is terminated (possibly resulting in the gain being treated as short–term capital gain rather than long–term capital gain); and that losses recognized with respect to certain straddle positions, which would otherwise constitute short–term capital losses, be treated as long–term capital losses.Different elections are available to the Fund that may mitigate the effects of the straddle rules. Certain forward contracts that are subject to Section1256 of the Code (“Section 1256 Contracts”) and that are held by the Fund at the end of its taxable year generally will be required to be “marked-to-market” for federal income tax purposes, that is, deemed to have been sold at market value.Sixty percent of any net gain or loss recognized on these deemed sales and 60% of any net gain or loss realized from any actual sales of Section1256 Contracts will be treated as long–term capital gain or loss, and the balance will be treated as short–term capital gain or loss. Table of Contents - Statement of Additional Information 38 Section988 of the Code contains special tax rules applicable to certain foreign currency transactions that may affect the amount, timing and character of income, gain or loss recognized by the Fund.Under these rules, foreign exchange gain or loss realized with respect to foreign currency forward contracts is treated as ordinary income or loss.Some part of the Fund’s gain or loss on the sale or other disposition of shares of a foreign corporation may, because of changes in foreign currency exchange rates, be treated as ordinary income or loss under Section988 of the Code rather than as capital gain or loss. Distributions and the transactions referred to in the preceding paragraphs may be subject to state and local income taxes, and the tax treatment thereof may differ from the federal income tax treatment. The foregoing discussion of U.S. federal income tax law relates solely to the application of that law to U.S. citizens or residents and U.S. domestic corporations, partnerships, trusts and estates.Each shareholder who is not a U.S. person should consider the U.S. and foreign tax consequences of ownership of shares of the Fund, including the possibility that such a shareholder may be subject to a U.S. withholding tax at a rate of 30percent (or at a lower rate under an applicable income tax treaty) on the Fund’s distributions. In addition, the foregoing discussion of tax law is based on existing provisions of the Code, existing and proposed regulations thereunder, and current administrative rulings and court decisions, all of which are subject to change.Any such changes could affect the validity of this discussion.The discussion also represents only a general summary of tax law and practice currently applicable to the Fund and certain shareholders therein, and, as such, is subject to change.In particular, the consequences of an investment in shares of the Fund under the laws of any state, local or foreign taxing jurisdictions are not discussed herein.Each prospective investor should consult his or her own tax advisor to determine the application of the tax law and practice to his or her own particular circumstances. The advice herein was prepared for the Fund.Any person reviewing this discussion should seek advice based on such person’s particular circumstances from an independent tax advisor. PRINCIPAL UNDERWRITER AND DISTRIBUTOR Quasar Distributors, LLC, 615East Michigan Street, Milwaukee, Wisconsin 53202 (“Quasar”), serves as principal underwriter and distributor for shares of the Fund in a continuous public offering of the Fund’s shares.Pursuant to a distribution agreement between the Fund and Quasar, Quasar provides certain administration services and promotes and arranges for the sale of the Fund’s shares.Quasar is registered as a broker-dealer under the Securities Exchange Act of 1934 and is a member of FINRA. The distribution agreement continues in effect for periods not exceeding one year if approved at least annually by (1)the Board or the vote of a majority of the outstanding shares of the Fund (as defined in the 1940 Act) and (2)a majority of the Trustees who are not interested persons of any such party, in each case cast in person at a meeting called for the purpose of voting on such approval.The agreement may be terminated without penalty by the parties thereto upon a 60-day written notice, and is automatically terminated in the event of its assignment as defined in the 1940 Act. PAYMENTS TO FINANCIAL INTERMEDIARIES The Advisor, out of its own resources and without additional cost to the Fund or its shareholders, may provide additional cash payments or other compensation to certain financial intermediaries who sell shares of the Fund.Such payments may be divided into categories as follows: Table of Contents - Statement of Additional Information 39 Support Payments Payments may be made by the Advisor to certain Financial Intermediaries in connection with the eligibility of the Fund to be offered on certain brokerage platforms or in certain programs which generally include a variety of other funds.The Advisor may make cash payments to Financial Intermediaries for providing shareholder servicing and other support services.Cash compensation may also be paid to Financial Intermediaries for finder’s fees that vary depending on the Fund and the dollar amount of the shares sold. The prospect of receiving, or the receipt of additional payments or other compensation as described above by financial intermediaries may provide such intermediaries and/or their salespersons with an incentive to favor sales of shares of the Fund, and other mutual funds whose affiliates make similar compensation available, over sale of shares of mutual funds (or non-mutual fund investments) not making such payments.You may wish to take such payment arrangements into account when considering and evaluating any recommendations relating to the Fund’s shares. FINANCIAL STATEMENTS The annual report for the Fund for the fiscal year ended November30, 2012, is a separate document provided upon request and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing therein are incorporated by reference into this SAI. Table of Contents - Statement of Additional Information 40 APPENDIX A Commercial Paper Ratings Standard & Poor’s A Standard & Poor’s commercial paper rating is a current assessment of the likelihood of timely payment of debt having an original maturity of no more than 365days.Ratings are graded into several categories, ranging from ‘A’ for the highest-quality obligations to ‘D’ for the lowest.These categories are as follows: A-1 - This designation indicates that the degree of safety regarding timely payment is strong.Those issues determined to possess extremely strong safety characteristics are denoted with a plus sign (+) designation. A-2 - Capacity for timely payment on issues with this designation is satisfactory.However, the relative degree of safety is not as high as for issues designated ‘A-1’. A-3 - Issues carrying this designation have an adequate capacity for timely payment.They are, however, more vulnerable to the adverse effects of changes in circumstances than obligations carrying the higher designations. B - Issues rated ‘B’ are regarded as having only speculative capacity for timely payment. C - This rating is assigned to short-term debt obligations with a doubtful capacity for payment. D – Debt rated ‘D’ is in payment default.The ‘D’ rating category is used when interest payments of principal payments are not made on the date due, even if the applicable grace period has not expired, unless Standard & Poor’s believes such payments will be made during such grace period. Moody’s Moody’s short-term debt ratings are opinions on the ability of issuers to punctually repay senior debt obligations.These obligations have an original maturity not exceeding one year, unless explicitly noted.Moody’s employs the following three designations, all judged to be investment grade to indicate the relative repayment ability of rated issuers: Prime-1 - Issuers rated Prime-1 (or supporting institutions) have a superior ability for repayment of senior short-term debt obligations.Prime-1 repayment ability will often be evidenced by many of the following characteristics:leading market positions in well-established industries; high rates of return on funds employed; conservative capitalization structure with moderate reliance on debt and ample asset protection; broad margins in earnings coverage of fixed financial charges and high internal cash generation; and well-established access to a range of financial markets and assured sources of alternate liquidity. Prime-2 - Issuers rated Prime-2 (or supporting institutions) have a strong ability for repayment of senior short-term debt obligations.This will normally be evidenced by many of the characteristics cited above but to a lesser degree.Earnings trends and coverage ratios, while sound, may be more subject to variation.Capitalization characteristics, while still appropriate, may be more affected by external conditions.Ample alternate liquidity is maintained. Table of Contents - Statement of Additional Information 41 Prime-3 - Issuers rated Prime-3 (or supporting institutions) have an acceptable ability for repayment of senior short-term debt obligations.The effect of industry characteristics and market compositions may be more pronounced.Variability in earnings and profitability may result in changes in the level of debt protection measurements and may require relatively high financial leverage.Adequate alternate liquidity is maintained. Not Prime - Issuers rated Not Prime do not fall within any of the Prime rating categories. Credit Ratings Standard & Poor’s Standard & Poor’s issue credit ratings based in varying degrees, on the following considerations: 1. Likelihood of payment – capacity and willingness of the obligor to meet its financial commitment on an obligation in accordance with the terms of the obligation; 2. Nature of and provisions of the obligation; and 3. Protection afforded by, and relative position of, the obligation in the event of bankruptcy, reorganization, or other arrangement under the laws of bankruptcy and other laws affecting creditors’ rights. The issue ratings definitions are expressed in terms of default risk.As such, they pertain to senior obligations of an entity.Junior obligations are typically rated lower than senior obligations, to reflect the lower priority in bankruptcy, as noted above. AAA - An obligation rated “AAA” has the highest rating assigned by Standard & Poor’s.The obligor’s capacity to meet its financial commitment on the obligation is extremely strong. AA - An obligation rated “AA” differs from the highest rated obligations only in small degree.The obligor’s capacity to meet its financial commitment on the obligation is very strong. A - An obligation rated “A” is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories.However, the obligor’s capacity to meet its financial commitment on the obligation is still strong. BBB - An obligation rated “BBB” exhibits adequate protection parameters.However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. BB, B, CCC, CC, and C - Obligations rated “BB,” “B,” “CCC,” “CC” and “C” are regarded as having significant speculative characteristics.“BB” indicates the least degree of speculation and “C” the highest.While such obligations will likely have some quality and protective characteristics, these may be outweighed by large uncertainties or major exposures to adverse conditions. BB - An obligation rated “BB” is less vulnerable to nonpayment than other speculative issues.However, it faces major ongoing uncertainties or exposure to adverse business, financial or economic conditions, which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. B - An obligation rated “B” is more vulnerable to nonpayment than obligations rated “BB”, but the obligor currently has the capacity to meet its financial commitment on the obligation.Adverse business, financial or economic conditions will likely impair the obligor’s capacity or willingness to meet its financial commitment on the obligation. Table of Contents - Statement of Additional Information 42 CCC - An obligation rated “CCC” is currently vulnerable to nonpayment and is dependent upon favorable business, financial and economic conditions for the obligor to meet its financial commitment on the obligation.In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC - An obligation rated “CC” is currently highly vulnerable to nonpayment. C - The “C” rating may be used to cover a situation where a bankruptcy petition has been filed or similar action taken, but payments on this obligation are being continued. D - An obligation rated “D” is in payment default.The “D” rating category is used when payments on an obligation are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor’s believes that such payments will be made during such grace period.The “D” rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. Plus (+) or minus (-) The ratings from “AA” through “CCC” may be modified by the addition of a plus or minus sign to show relative standing within the major rating categories. “c” - The ‘c’ subscript is used to provide additional information to investors that the bank may terminate its obligation to purchase tendered bonds if the long-term credit rating of the issuer is below an investment-grade level and/or the issuer’s bonds are deemed taxable. “p” - The letter ‘p’ indicates that the rating is provisional.A provisional rating assumes the successful completion of the project financed by the debt being rated and indicates that payment of debt service requirements is largely or entirely dependent upon the successful, timely completion of the project.This rating, however, while addressing credit quality subsequent to completion of the project, makes no comment on the likelihood of or the risk of default upon failure of such completion.The investor should exercise his own judgment with respect to such likelihood and risk. * - Continuance of the ratings is contingent upon Standard & Poor’s receipt of an executed copy of the escrow agreement or closing documentation confirming investments and cash flows. “r”- The ‘r’ highlights derivative, hybrid, and certain other obligations that Standard & Poor’s believes may experience high volatility or high variability in expected returns as a result of noncredit risks. Examples of such obligations are securities with principal or interest return indexed to equities, commodities, or currencies; certain swaps and options; and interest-only and principal-only mortgage securities. The absence of an ‘r’ symbol should not be taken as an indication that an obligation will exhibit no volatility or variability in total return. N.R. - Not Rated - Debt obligations of issuers outside the United States and its territories are rated on the same basis as domestic corporate and municipal issues.The ratings measure the creditworthiness of the obligor but do not take into account currency exchange and related uncertainties. Table of Contents - Statement of Additional Information 43 Moody’s Moody’s uses the following categories for long-term obligations: Aaa - Bonds that are rated “Aaa” are to be of the best quality.They carry the smallest degree of investment risk and are generally referred to as “gilt edged.”Interest payments are protected by a large or by an exceptionally stable margin and principal is secure.While the various protective elements are likely to change, such changes as can be visualized are most unlikely to impair the fundamentally strong position of such issues. Aa - Bonds that are rated “Aa” are judged to be of high quality by all standards.Together with the “Aaa” group they comprise what are generally known as high-grade bonds.They are rated lower than the best bonds because margins of protection may not be as large as in “Aaa” securities or fluctuation of protective elements may be of greater amplitude or there may be other elements present which make the long-term risk appear somewhat larger than the “Aaa” securities. A - Bonds that are rated “A” possess many favorable investment attributes and are to be considered as upper-medium-grade obligations.Factors giving security to principal and interest are considered adequate, but elements may be present which suggest a susceptibility to impairment sometime in the future. Baa - Bonds that are rated “Baa” are considered medium-grade obligations, i.e. they are neither highly protected nor poorly secured.Interest payments and principal security appear adequate for the present but certain protective elements may be lacking or may be characteristically unreliable over any great length of time.Such bonds lack outstanding investment characteristics and in fact have speculative characteristics as well. Ba - Bonds that are rated “Ba” are judged to have speculative elements; their future cannot be considered as well assured.Often the protection of interest and principal payments may be very moderate, and thereby not well safeguarded during both good and bad times over the future.Uncertainty of position characterizes bonds in this class. B - Bonds that are rated “B” generally lack characteristics of the desirable investment.Assurance of interest and principal payments or maintenance of other terms of the contract over any long period of time may be small. Caa - Bonds that are rated “Caa” are of poor standing.Such issues may be in default or there may be present elements of danger with respect to principal or interest. Ca - Bonds that are rated “Ca” represent obligations that are speculative in a high degree.Such issues are often in default or have other marked shortcomings. C – Bonds that are rated “C” are the lowest rated class of bonds, and issues so rated can be regarded as having extremely poor prospects of ever attaining any real investment standing. Table of Contents - Statement of Additional Information 44 PROFESSIONALLY MANAGED PORTFOLIOS (the “Trust”) PART C OTHER INFORMATION Item 28.Exhibits (a) Amended and Restated Agreement and Declaration of Trust is herein incorporated by reference from Post-Effective Amendment No. 211 to Professionally Managed Portfolios’ (the “Trust”) Registration Statement on Form N-1A, filed with the Securities and Exchange Commission (“SEC”) on July 27, 2005. (b) Amended and Restated By-Laws are herein incorporated by reference from Post-Effective Amendment No. 148 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 18, 2003. (c) Instruments Defining Rights of Security Holders are herein incorporated by reference from the Trust’s Declaration of Trust and Bylaws. (d) (i) Investment Advisory Agreement dated September2, 2008, between the Trust on behalf of the CAN SLIM® Select Growth Fund, and NorthCoast Asset Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 322 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 28, 2008. (ii) Amended and Restated Investment Advisory Agreement dated August 31, 2006, between the Trust, on behalf of the FundX Upgrader Fund, the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund and the FundX Flexible Income Fund, and FundX Investment Group f/k/a DAL Investment Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (iii) Investment Advisory Agreement dated January 31, 2007 between the Trust on behalf of the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund and FundX Investment Group f/k/a DAL Investment Company, LLC, is herein incorporated by reference from Post-Effective Amendment No. 277 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 31, 2007. (iv) Investment Advisory Agreement dated February 20, 2008 between the Trust, on behalf of the FundX Tactical Upgrader Fund and FundX Investment Group f/k/a DAL Investment Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 308 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2008. (v) Investment Advisory Agreement dated May 29, 2009 between the Trust, on behalf of the FundX Tactical Total Return Fund and FundX Investment Group f/k/a DAL Investment Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 346 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 29, 2009. (vi) Amended and Restated Investment Advisory Agreement dated August 31, 2006 between the Trust, on behalf of the Hodges Fund, and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (vii) Investment Advisory Agreement dated December 7, 2007 between the Trust, on behalf of the Hodges Small Cap Fund and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 18, 2007. (viii) Investment Advisory Agreement dated August 31, 2009 between the Trust, on behalf of the Hodges Blue Chip 25 Fund and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. 1 (ix) Investment Advisory Agreement dated August 31, 2009 between the Trust, on behalf of the Hodges Equity Income Fund and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (x) Investment Advisory Agreement dated August 31, 2009 between the Trust, on behalf of the Hodges Pure Contrarian Fund and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xi) Amended and Restated Investment Advisory Agreement dated July 27, 2008 between the Trust, on behalf of The Osterweis Fund, and Osterweis Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 317 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 30, 2008. (xii) Amended and Restated Investment Advisory Agreement dated July 27, 2008 between the Trust, on behalf of The Osterweis Strategic Income Fund, and Osterweis Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 317 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 30, 2008. (xiii) Investment Advisory Agreement dated August 31, 2010 between the Trust, on behalf of The Osterweis Strategic Investment Fund, and Osterweis Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (xiv) Investment Advisory Agreement dated July 31, 2012 between the Trust, on behalf of the Osterweis Institutional Equity Fund, and Osterweis Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 465 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 31, 2012. (xv) Amended and Restated Investment Advisory Agreement dated March 1, 2007 between the Trust, on behalf of Portfolio 21, and Portfolio 21 Investments, formerly Progressive Investment Management Corporation, is herein incorporated by reference from Post-Effective Amendment No. 281 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 27, 2007. (xvi) Amended and Restated Investment Advisory Agreement between the Trust, on behalf of the TCM Small Cap Growth Fund and the TCM Small-Mid Cap Growth Fund, and Tygh Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 285 to the Trust’s Registration Statement on Form N-1A, file with the SEC on June 26, 2007. (xvii) Amended and Restated Investment Advisory Agreement dated August 31, 2006 between the Trust, on behalf of the Villere Balanced Fund, and St. Denis J. Villere & Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (xviii) Investment Advisory Agreement dated March 31, 2009 between the Trust, on behalf of the Congress Large Cap Growth Fund, and Congress Asset Management Company is herein incorporated by reference from Post-Effective Amendment No. 339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March31,2009. (xviii)(A) Amendment to Schedule A of the Investment Advisory Agreement dated August 14, 2012, between the Trust, on behalf of the Congress Large Cap Growth Fund, the Congress All Cap Opportunity Fund, the Congress Mid Cap Growth Fund, and Congress Asset Management Company is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 31, 2012. (xix) Investment Advisory Agreement dated May 1, 2009 between the Trust, on behalf of the Jordan Opportunity Fund, and Windowpane Advisors, L.L.C. is herein incorporated by reference from Post-Effective Amendment No. 343 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 1,2009. 2 (xix)(A) Investment Sub-Advisory Agreement dated May 1, 2009, between Hellman, Jordan Management Co., Inc. and Windowpane Advisors, L.L.C. on behalf of the Jordan Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No. 343 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 1,2009. (xx) Investment Advisory Agreement dated August 31, 2009, between the Trust, on behalf of the DSM Large Cap Growth Fund, and DSM Capital Partners LLC is herein incorporated by reference from Post-Effective Amendment No. 357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xx)(A) Amended Schedule A dated March 2, 2012, to Investment Advisory Agreement between the Trust, on behalf of the DSM Funds and DSM Capital Partners LLC is herein incorporated by reference from Post-Effective Amendment No. 444 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 5, 2012. (xx)(B) Amended Schedule A dated May 14-15, 2012 to Investment Advisory Agreement between the Trust, on behalf of the DSM Funds and DSM Capital Partners LLC is herein incorporated by reference from Post-Effective Amendment No. 476 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on November 1, 2012. (xxi) Investment Advisory Agreement dated August 31, 2009, between the Trust, on behalf of the Akre Focus Fund, and Akre Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (xxii) Investment Advisory Agreement dated December 29, 2010, between the Trust, on behalf of the Boston Common International Fund and Boston Common U.S. Equity Fund, and Boston Common Asset Management, LLC is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (xxiii) Investment Advisory Agreement dated April 6, 2011, between the Trust, on behalf of the GoodHaven Fund and GoodHaven Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (xxiv) Investment Advisory Agreement dated June 29, 2011, between the Trust, on behalf of the Contravisory Strategic Equity Fund and Contravisory Investment Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (xxv) Form of Investment Advisory Agreement dated March 12, 2012, between the Trust, on behalf of the Muzinich Funds and Muzinich & Co., Inc. is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. (xxvi) Interim Investment Advisory Agreement dated January 18, 2013, between the Trust, on behalf of the Becker Value Equity Fund and Becker Capital Management, Inc. is herein incorporated by reference from Post Effective Amendment No. 494 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2013. (xxvii) Investment Advisory Agreement between the Trust, on behalf of the Villere Equity Fund and St. Denis J. Villere & Co., Inc. – to be filed by amendment. (e) (i) Distribution Agreement dated May 19, 2008, between the Trust, on behalf of the CAN SLIM® Select Growth Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 322 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 28, 2008. (ii) Distribution Agreement dated July 5, 2006, between the Trust, on behalf of the FundX Upgrader Fund, the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund and the FundX Flexible Income Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. 3 (ii)(A) Amendment to Exhibit A of the Distribution Agreement dated January 11, 2007, between the Trust, on behalf of the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 277 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 31, 2007. (ii)(B) Amendment to Exhibit A of the Distribution Agreement dated February 5, 2008, between the Trust on behalf of the FundX Tactical Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 308 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2008. (iii) Distribution Agreement dated February 24, 2009, between the Trust, on behalf of the FundX Tactical Total Return Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 346 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 29, 2009. (iv) Distribution Agreement dated June 1, 2006, between the Hodges Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 259 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 30, 2006. (iv)(A) Amendment to Exhibit A of the Distribution Agreement dated November 28, 2007, between the Trust on behalf of the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 18, 2007. (iv)(B) Second Amendment dated June 15, 2009, to the Distribution Agreement dated June 1, 2006, as amended November 28, 2007, between the Trust on behalf of the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (v) Distribution Agreement dated July 10, 2006, between the Trust, on behalf of The Osterweis Fund and The Osterweis Strategic Income Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (v)(A) First Amendment dated July 19, 2010, to the Distribution Agreement dated July 10, 2006 between the Trust, on behalf of The Osterweis Strategic Investment Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (v)(B) Second Amendment dated May 1, 2012, to the Distribution Agreement dated July 10, 2006 between the Trust, on behalf of the Osterweis Institutional Equity Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 465 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 31, 2012. (vi) Distribution Agreement dated July 7, 2006, between the Trust, on behalf of the Portfolio 21, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (vii) Distribution Agreement dated June 26, 2006, between the Trust, on behalf of the TCM Small Cap Growth Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (vii)(A) Amendment to the Distribution Agreement between the Trust, on behalf of the TCM Small-Mid Cap Growth Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 285 to the Trust’s Registration Statement on Form N-1A, file with the SEC on June 26, 2007. (viii) Distribution Agreement dated June 26, 2006, between the Trust, on behalf of the Villere Balanced Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. 4 (ix) Distribution Agreement dated February 24, 2009, between the Trust, on behalf of the Congress Large Cap Growth Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March31,2009. (ix)(A) Amendment to the Distribution Agreement between the Trust, on behalf of the Congress Large Cap Growth Fund, the Congress All Cap Opportunity Fund, the Congress Mid Cap Growth Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 31, 2012. (x) Form of Distribution Agreement between the Trust, on behalf of the Jordan Opportunity Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 331 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January22,2009. (xi) Distribution Agreement dated June 15, 2009, between the Trust, on behalf of the DSM Large Cap Growth Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xi)(A) First Amendment dated March 5, 2012, to the Distribution Agreement dated June 15, 2009, between the Trust and Quasar Distributors, LLC, on behalf of the DSM Global Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 444 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 5, 2012. (xii) Distribution Agreement dated August 3, 2009, between the Trust, on behalf of the Akre Focus Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (xiii) Distribution Agreement dated November 9, 2010, between the Trust, on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (xiv) Distribution Agreement dated February 16, 2011, between the Trust, on behalf of the GoodHaven Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (xv) Distribution Agreement dated May 19, 2011, between the Trust, on behalf of the Contravisory Strategic Equity Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (xvi) Distribution Agreement dated March 1, 2012, between the Trust, on behalf of the Muzinich Funds and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. (xvii) Distribution Agreement dated August 14, 2012, between the Trust, on behalf of the Becker Value Equity Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27, 2012. (xviii) Distribution Agreement between the Trust, on behalf of the Villere Equity Fund and Quasar Distributors, LLC – to be filed by amendment. (f) Bonus or Profit Sharing Contracts – None. (g) Custody Agreement dated June 22, 2006, between the Trust and U.S. Bank National Association is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. 5 (i) Addendum to the Custody Agreement dated August 17, 2006, on behalf of the FundX Upgrader Fund, the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund and the FundX Flexible Income Fund, and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (i)(A) Addendum to the Custody Agreement dated January 11, 2007, on behalf of the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 277 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 31, 2007. (ii) Amendment to the Custody Agreement on behalf of the TCM Small Cap Growth Fund and TCM Small-Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 438 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 30, 2012. (iii) Addendum to the Custody Agreement on behalf of the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 18, 2007. (iv) Addendum to the Custody Agreement on behalf of the FundX Tactical Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 308 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2008. (v) Addendum to the Custody Agreement on behalf of the CAN SLIM® Select Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 320 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 29, 2008. (vi) Amendment to the Custody Agreement on behalf of the Congress Large Cap Growth Fund, the Congress All Cap Opportunity Fund, and the Congress Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 31, 2012. (vii) Form of Amendment to the Custody Agreement on behalf of the Jordan Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No. 331 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 22, 2009. (viii) Amendment to the Custody Agreement on behalf of the FundX Tactical Total Return Fund is herein incorporated by reference from Post-Effective Amendment No. 346 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 29, 2009. (ix) Amendment to the Custody Agreement on behalf of the DSM Large Cap Growth Fund and the DSM Global Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 444 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 5, 2012. (x) Amendment to the Custody Agreement on behalf of the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xi) Amendment to the Custody Agreement on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 427 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on November 18, 2011. (xii) Amendment to the Custody Agreement on behalf of The Osterweis Strategic Investment Fund is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (xii)(A) Amendment to the Custody Agreement on behalf of the Osterweis Institutional Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 465 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 31, 2012. 6 (xiii) Amendment to the Custody Agreement on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (xiv) Amendment to the Custody Agreement on behalf of the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (xv) Amendment to the Custody Agreement on behalf of the Contravisory Strategic Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (xvi) Amendment to the Custody Agreement on behalf of the Villere Balanced Fund is herein incorporated by reference from Post-Effective Amendment No. 432 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 20, 2011. (xvii) Amendment to the Custody Agreement on behalf of the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. (xvii)(A) Custodian Agreement on behalf of the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. (xviii) Amendment to the Custody Agreement dated August 14, 2012, on behalf of the Becker Value Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27, 2012. (xiv) Amendment to the Custody Agreement, on behalf of the Villere Equity Fund – to be filed by amendment. (h) (i) Fund Administration Servicing Agreement dated June 22, 2006, between the Trust and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October132006. (i)(A) Addendum to the Fund Administration Servicing Agreement dated August 17, 2006, on behalf of the FundX Upgrader Fund, the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund and the FundX Flexible Income Fund, and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (i)(A)(1) Addendum to the Fund Administration Servicing Agreement dated January 11, 2007, on behalf of the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 277 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 31, 2007. (i)(A)(2) Addendum to the Fund Administration Servicing Agreement on behalf of the FundX Tactical Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 308 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2008. (i)(A)(3) Amendment to the Fund Administration Servicing Agreement on behalf of the FundX Tactical Total Return Fund is herein incorporated by reference from Post-Effective Amendment No. 346 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 29, 2009. (i)(B) Addendum to the Fund Administration Servicing Agreement on behalf of the TCM Small-Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 285 to the Trust’s Registration Statement on Form N-1A, file with the SEC on June 26, 2007. (i)(C) Addendum to the Fund Administration Servicing Agreement on behalf of the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 18, 2007. 7 (i)(D) Amendment to the Fund Administration Servicing Agreement on behalf of the Congress Large Cap Growth Fund, the Congress All Cap Opportunity Fund and the Congress Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 31, 2012. (i)(E) Form of Amendment to the Fund Administration Servicing Agreement on behalf of the Jordan Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No. 331 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 22, 2009. (i)(F) Amendment to the Fund Administration Servicing Agreement on behalf of the DSM Large Cap Growth Fund and the DSM Global Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 444 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 5, 2012. (i)(G) Amendment to the Fund Administration Servicing Agreement on behalf of the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (i)(H) Amendment to the Fund Administration Servicing Agreement on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (i)(I) Amendment to the Fund Administration Servicing Agreement on behalf of The Osterweis Strategic Investment Fund is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (i)(I)(1) Amendment to the Fund Administration Servicing Agreement on behalf of the Osterweis Institutional Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 465 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 31, 2012. (i)(J) Amendment to the Fund Administration Servicing Agreement on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (i)(K) Amendment to the Fund Administration Servicing Agreement on behalf of the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (i)(L) Amendment to the Fund Administration Servicing Agreement on behalf of the Contravisory Strategic Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (i)(M) Amendment to the Fund Administration Servicing Agreement on behalf of the Villere Balanced Fund is herein incorporated by reference from Post-Effective Amendment No. 432 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 20, 2011. (i)(N) Amendment to the Fund Administration Servicing Agreement on behalf of the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. (i)(O) Amendment to the Fund Administration Servicing Agreement dated August 14, 2012, on behalf of the Becker Value Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27, 2012. (ii) Fund Accounting Servicing Agreement dated June 22, 2006, between the Trust and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. 8 (ii)(A) Addendum to the Fund Accounting Servicing Agreement dated August 17, 2006, on behalf of the FundX Upgrader Fund, the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund and the FundX Flexible Income Fund, and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (ii)(A)(1) Addendum to the Fund Accounting Servicing Agreement dated January 11, 2007, on behalf of the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 277 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 31, 2007. (ii)(A)(2) Addendum to the Fund Accounting Servicing Agreement on behalf of the FundX Tactical Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 308 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2008. (ii)(A)(3) Amendment to the Fund Accounting Servicing Agreement on behalf of the FundX Tactical Total Return Fund is herein incorporated by reference from Post-Effective Amendment No. 346 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 29, 2009. (ii)(B) Addendum to the Fund Accounting Servicing Agreement on behalf of the TCM Small-Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 285 to the Trust’s Registration Statement on Form N-1A, file with the SEC on June 26, 2007. (ii)(C) Addendum to the Fund Accounting Servicing Agreement on behalf of the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 18, 2007. (ii)(C)(1) Amendment to the Fund Accounting Servicing Agreement on behalf of the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (ii)(D) Amendment to the Fund Accounting Servicing Agreement on behalf of the Congress Large Cap Growth Fund, the Congress All Cap Opportunity Fund and the Congress Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 31, 2012. (ii)(E) Form of the Amendment to Fund Accounting Servicing Agreement on behalf of the Jordan Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No. 331 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 22, 2009. (ii)(F) Amendment to the Fund Accounting Servicing Agreement on behalf of the DSM Large Cap Growth Fund and the DSM Global Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 444 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 5, 2012. (ii)(G) Amendment to the Fund Accounting Servicing Agreement on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (ii)(H) Amendment to the Fund Accounting Servicing Agreement on behalf of The Osterweis Strategic Investment Fund is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (ii)(H)(1) Amendment to the Fund Accounting Servicing Agreement on behalf of the Osterweis Institutional Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 465 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 31, 2012. 9 (ii)(I) Amendment to the Fund Accounting Servicing Agreement on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (ii)(J) Amendment to the Fund Accounting Servicing Agreement on behalf of the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (ii)(K) Amendment to the Fund Accounting Servicing Agreement on behalf of the Contravisory Strategic Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (ii)(L) Amendment to the Fund Accounting Servicing Agreement on behalf of the Villere Balanced Fund is herein incorporated by reference from Post-Effective Amendment No. 432 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 20, 2011. (ii)(M) Amendment to the Fund Accounting Servicing Agreement on behalf of the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. (ii)(N) Amendment to the Fund Accounting Servicing Agreement dated August 14, 2012, on behalf of the Becker Value Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27, 2012. (ii)(O) Amendment to the Fund Accounting Servicing Agreement, on behalf of the Villere Equity Fund – to be filed by amendment. (iii) Transfer Agent Servicing Agreement dated June 22, 2006, between the Trust and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No.268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (iii)(A) Addendum to the Transfer Agent Servicing Agreement dated August 17, 2006, on behalf of the FundX Upgrader Fund, the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund and the FundX Flexible Income Fund, and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (iii)(A)(1) Addendum to the Transfer Agent Servicing Agreement dated January 11, 2007, on behalf of the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 277 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 31, 2007. (iii)(A)(2) Addendum to the Transfer Agent Servicing Agreement on behalf of the FundX Tactical Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 308 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2008. (iii)(A)(3) Amendment to the Transfer Agent Servicing Agreement on behalf of the FundX Tactical Total Return Fund is herein incorporated by reference from Post-Effective Amendment No. 346 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 29, 2009. (iii)(B) Addendum to the Transfer Agent Servicing Agreement on behalf of the TCM Small-Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 285 to the Trust’s Registration Statement on Form N-1A, file with the SEC on June 26, 2007. (iii)(C) Addendum to the Transfer Agent Servicing Agreement on behalf of the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 18, 2007. (iii)(C)(1) Amendment to the Transfer Agent Servicing Agreement on behalf of the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (iii)(D) Amendment to the Transfer Agent Servicing Agreement on behalf of the Congress Large Cap Growth Fund, the Congress All Cap Opportunity Fund and the Congress Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 31, 2012. 10 (iii)(E) Form of Amendment to the Transfer Agent Servicing Agreement on behalf of the Jordan Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No. 331 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 22, 2009. (iii)(F) Amendment to the Transfer Agent Servicing Agreement on behalf of the DSM Large Cap Growth Fund and the DSM Global Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 444 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 5, 2012. (iii)(G) Amendment to the Transfer Agent Servicing Agreement on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (iii)(H) Amendment to the Transfer Agent Servicing Agreement on behalf of The Osterweis Strategic Investment Fund is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (iii)(H)(1) Amendment to the Transfer Agent Servicing Agreement on behalf of the Osterweis Institutional Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 465 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 31, 2012. (iii)(I) Amendment to the Transfer Agent Servicing Agreement on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (iii)(J) Amendment to the Transfer Agent Servicing Agreement on behalf of the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (iii)(K) Amendment to the Transfer Agent Servicing Agreement on behalf of the Contravisory Strategic Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (iii)(L) Amendment to the Transfer Agent Servicing Agreement on behalf of the Villere Balanced Fund is herein incorporated by reference from Post-Effective Amendment No. 432 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 20, 2011. (iii)(M) Amendment to the Transfer Agent Servicing Agreement on behalf of the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. (iii)(N) Amendment to the Transfer Agent Servicing Agreement dated August 14, 2012, on behalf of the Becker Value Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27, 2012. (iii)(O) Amendment to the Transfer Agent Servicing Agreement, on behalf of the Villere Equity Fund – to be filed by amendment. (iv)(A) Operating Expenses Limitation Agreement dated September 2, 2008, between the Trust, on behalf of the CAN SLIM® Select Growth Fund, and NorthCoast Asset Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 322 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 28, 2008. (iv)(B) Operating Expenses Limitation Agreement dated June 21, 2002, between the Trust, on behalf of the FundX Upgrader Fund, and FundX Investment Group f/k/a DAL Investment Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 163 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 13, 2004. (iv)(B)(1) Operating Expenses Limitation Agreement dated June 21, 2002, between the Trust, on behalf of the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund and the FundX Flexible Income Fund, and FundX Investment Group f/k/a DAL Investment Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 163 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 13, 2004. 11 (iv)(B)(2) Operating Expenses Limitation Agreement dated January 31 2007, between the Trust on behalf of the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 277 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 31, 2007. (iv)(B)(3) Operating Expenses Limitation Agreement dated February 20, 2008, between the Trust, on behalf of the FundX Tactical Upgrader Fund, and FundX Investment Group f/k/a DAL Investment Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 308 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2008. (iv)(B)(4) Operating Expenses Limitation Agreement dated May 29, 2009, between the Trust, on behalf of the FundX Tactical Total Return Fund, and FundX Investment Group f/k/a DAL Investment Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 346 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 29, 2009. (iv)(C) Operating Expenses Limitation Agreement dated December 7, 2007, as amended August 14, 2008, between the Trust, on behalf of the Hodges Small Cap Fund, and Hodges Capital Management, Inc. is herein incorporated be reference from Post Effective Amendment No. 324 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September 30, 2008. (iv)(C)(1) Operating Expenses Limitation Agreement dated August 31, 2009, between the Trust, on behalf of the Hodges Blue Chip 25 Fund, and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (iv)(C)(2) Operating Expenses Limitation Agreement dated August 31, 2009, between the Trust, on behalf of the Hodges Equity Income Fund, and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (iv)(C)(3) Operating Expenses Limitation Agreement dated August 31, 2009, between the Trust, on behalf of the Hodges Pure Contrarian Fund, and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (iv)(D) Operating Expenses Limitation Agreement dated August 30, 2002, between the Trust, on behalf of The Osterweis Strategic Income Fund, and Osterweis Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 154 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 30, 2003. (iv)(E) Operating Expenses Limitation Agreement dated August 31, 2010, between the Trust, on behalf of The Osterweis Strategic Investment Fund, and Osterweis Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (iv)(E)(1) Operating Expenses Limitation Agreement dated July 31, 2012, between the Trust, on behalf of the Osterweis Institutional Equity Fund, and Osterweis Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 465 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 31, 2012. (iv)(F) Operating Expenses Limitation Agreement dated March 1, 2007, between the Trust, on behalf of Portfolio 21, and Portfolio 21 Investments, formerly Progressive Investment Management Corporation, is herein incorporated by reference from Post-Effective Amendment No. 281 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 27, 2007. (iv)(G) Operating Expenses Limitation Agreement dated August 31, 2006, between the Trust, on behalf of the TCM Small Cap Growth Fund, and Tygh Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. 12 (iv)(H) Operating Expenses Limitation Agreement dated June 29, 2007, between the Trust, on behalf of the TCM Small-Mid Cap Growth Fund, and Tygh Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 285 to the Trust’s Registration Statement on Form N-1A, file with the SEC on June 26, 2007. (iv)(I) Operating Expenses Limitation Agreement dated August 7, 2002, between the Trust, on behalf of the Villere Balanced Fund, and St. Denis J. Villere & Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 160 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 16, 2003. (iv)(J) Operating Expenses Limitation Agreement dated March 31, 2009, between the Trust, on behalf of the Congress Large Cap Growth Fund, and Congress Asset Management Company is herein incorporated by reference from Post-Effective Amendment No. 339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March31,2009. (iv)(K) Amendment to Appendix A dated August 14, 2012 of the Operating Expenses Limitation Agreement dated March31,2009, between the Trust, on behalf of the Congress Large Cap Growth Fund, the Congress All Cap Opportunity Fund, the Congress Mid Cap Growth Fund, and Congress Asset Management Company is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 31, 2012. (iv)(L) Amended and Restated Operating Expenses Limitation Agreement dated January 26, 2010, between the Trust, on behalf of the DSM Large Cap Growth Fund, and DSM Capital Partners LLC is herein incorporated by reference from Post-Effective Amendment No. 444 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 5, 2012. (iv)(L)(1) Amended Appendix A of the Amended and Restated Operating Expenses Limitation Agreement dated January 26, 2010, between the Trust, on behalf of the DSM Funds, and DSM Capital Partners LLC is herein incorporated by reference from Post-Effective Amendment No. 476 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on November 1, 2012. (iv)(M) Operating Expenses Limitation Agreement dated August 31, 2009, between the Trust, on behalf of the Akre Focus Fund, and Akre Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (iv)(M)(1) Shareholder Servicing Plan adopted by the Trust, on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (iv)(N) Operating Expenses Limitation Agreement dated December 29, 2010, between the Trust, on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund, and Boston Common Asset Management, LLC is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (iv)(N)(1) Amended Appendix A dated January 31, 2013, of the Operating Expenses Limitation Agreement dated December 29, 2010, between the Trust, on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund, and Boston Common Asset Management is herein incorporated by reference from Post-Effective Amendment No.488 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 25, 2013. 13 (iv)(O) Amended and Restated Support Services Agreement dated April 6, 2011 and amended November 5, 2012, between the Trust, on behalf of the GoodHaven Fund, and GoodHaven Capital Management, LLC filed herewith. (iv)(P) Operating Expenses Limitation Agreement dated June 29, 2011, between the Trust, on behalf of the Contravisory Strategic Equity Fund, and Contravisory Investment Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (iv)(Q) Operating Expenses Limitation Agreement dated March 12, 2012, between the Trust, on behalf of the Muzinich Funds, and Muzinich & Co., Inc. is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. (iv)(Q)(1) Shareholder Servicing Plan adopted by the Trust, on behalf of the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. (iv)(R) Interim Operating Expenses Limitation Agreement dated January 18, 2013, between the Trust, on behalf of the Becker Value Equity Fund, and Becker Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 494 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2013. (iv)(R)(1) Shareholder Servicing Plan adopted by the Trust, on behalf of the Becker Value Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27, 2012. (iv)(S) Operating Expenses Limitation Agreement, between the Trust, on behalf of the Villere Equity Fund, and St. Denis J. Villere & Co., Inc. – to be filed by amendment. (i) (i) Opinion and Consent of Counsel dated September 21, 2005, by Goodwin Procter LLP for the CAN SLIM® Select Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 227 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September21,2005. (ii)(A) Opinion and Consent of Counsel dated September 12, 2005, by Goodwin Procter LLP for the FundX Stock Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 228 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September26,2005. (ii)(A)(1) Opinion and Consent of Counsel dated June 24, 2002, by Goodwin Procter LLP for the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund and the FundX Flexible Income Fund is herein incorporated by reference from Post-Effective Amendment No. 133 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2002. (ii)(A)(2) Opinion and Consent of Counsel dated June 5, 2002, by Paul Hastings LLP for the FundX Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 132 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 21, 2002. (ii)(A)(3) Opinion and Consent of Counsel dated January 31, 2007, by Goodwin Procter LLP for the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 277 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 31, 2007. (ii)(A)(4) Opinion and Consent of Counsel dated February 21, 2008, by Goodwin Procter LLP for the FundX Tactical Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 308 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2008. (iii) Opinion and Consent of Counsel dated July 22, 1999, by Paul Hastings LLP for the Hodges Fund is herein incorporated by reference from Post-Effective Amendment No. 75 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 26, 1999. (iii)(A) Opinion and Consent of Counsel dated December 18, 2007, by Goodwin Procter LLP for the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December18,2007. (iv) Opinion and Consent of Counsel dated July 22, 1999, by Paul Hastings LLP for The Osterweis Fund is herein incorporated by reference from Post-Effective Amendment No. 74 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 26, 1999. 14 (iv)(A) Opinion and Consent of Counsel dated August 21, 2002, by Paul Hastings LLP for The Osterweis Strategic Income Fund is herein incorporated by reference from Post-Effective Amendment No. 142 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 22, 2002. (v) Opinion and Consent of Counsel dated December 19, 2000, by Paul Hastings LLP for Portfolio21 is herein incorporated by reference from Post-Effective Amendment No. 110 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 20, 2000. (vi) Opinion and Consent of Counsel dated September 28, 2004, by Goodwin Procter LLP for the TCM Small Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 175 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September30,2004. (vi)(A) Opinion and Consent of Counsel dated June 26, 2007, by Goodwin Procter LLP for the TCM Small-Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 285 to the Trust’s Registration Statement on Form N-1A, file with the SEC on June 26, 2007. (vii) Opinion and Consent of Counsel dated June 5, 2002, by Paul Hastings LLP for the Villere Balanced Fund is herein incorporated by reference from Post-Effective Amendment No. 130 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 7, 2002. (viii) Opinion of Counsel dated March 31, 2009, by Paul Hastings LLP for the Congress Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March31,2009. (viii)(A) Consent of Counsel dated March 31, 2009, by Paul Hastings LLP for the Congress Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March31,2009. (viii)(B) Opinion of Counsel dated October 30, 2012, by Sullivan & Worcester for the Congress All Cap Opportunity Fund and the Congress Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 31, 2012. (viii)(C) Consent of Counsel dated October 30, 2012, by Paul Hastings LLP for the Congress All Cap Opportunity Fund and the Congress Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 31, 2012. (ix) Opinion of Counsel dated May 1, 2009, by Goodwin Procter LLP for the Jordan Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No. 343 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 1,2009. (ix)(A) Consent of Counsel dated May 1, 2009, by Paul Hastings LLP for the Jordan Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No. 343 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 1,2009. (x) Opinion of Counsel dated May 29, 2009, by Paul Hastings LLP for the FundX Tactical Total Return Fund is herein incorporated by reference from Post-Effective Amendment No. 346 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 29, 2009. (x)(A) Consent of Counsel dated May 29, 2009, by Paul Hastings LLP for the FundX Tactical Total Return Fund is herein incorporated by reference from Post-Effective Amendment No. 346 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 29, 2009. (xi) Opinion of Counsel dated August 31, 2009, by Paul Hastings LLP for the DSM Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xi)(A) Consent of Counsel dated August 31, 2009, by Paul Hastings LLP for the DSM Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. 15 (xii) Opinion of Counsel dated August 31, 2009, by Paul Hastings LLP for the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xii)(A) Consent of Counsel dated August 31, 2009, by Paul Hastings LLP for the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xiii) Opinion of Counsel dated August 27, 2009, by Paul Hastings LLP for the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (xiii)(A) Consent of Counsel dated August 27, 2009, by Paul Hastings LLP for the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (xiii)(B) Opinion of Counsel dated August 31, 2009, by Sullivan & Worcester LLP for the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 359 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September 11, 2009. (xiv) Opinion of Counsel dated August 31, 2010, by Sullivan & Worcester LLP for The Osterweis Strategic Investment Fund is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (xiv)(A) Consent of Counsel dated August 31, 2010, by Paul Hastings LLP for The Osterweis Strategic Investment Fund is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (xiv)(B) Opinion of Counsel dated July 30, 2012, by Sullivan & Worcester LLP for the Osterweis Institutional Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 465 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 31, 2012. (xiv)(C) Consent of Counsel dated July 30, 2012, by Paul Hastings LLP for the Osterweis Institutional Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 465 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 31, 2012. (xv) Opinion of Counsel dated December 29, 2010, by Sullivan & Worcester LLP for the Boston Common International Fund and the Boston Common U.S. Equity Fund is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (xv)(A) Consent of Counsel dated December 29, 2010, by Paul Hastings LLP for the Boston Common International Fund and the Boston Common U.S. Equity Fund is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (xvi) Opinion of Counsel dated April 1, 2011, by Sullivan & Worcester LLP for the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (xvi)(A) Consent of Counsel dated April 6, 2011, by Paul Hastings LLP for the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (xvii) Opinion of Counsel dated June 28, 2011, by Sullivan & Worcester LLP for the Contravisory Strategic Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (xvii)(A) Consent of Counsel dated June 28, 2011, by Paul Hastings LLP for the Contravisory Strategic Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. 16 (xviii) Opinion of Counsel dated March 7, 2012, by Sullivan & Worcester LLP for the DSM Global Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 444 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 5, 2012. (xviii)(A) Consent of Counsel dated March 7, 2012, by Paul Hastings LLP for the DSM Global Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 444 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 5, 2012. (xix) Opinion of Counsel dated March 12, 2012, by Sullivan & Worcester LLP for the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. (xix)(A) Consent of Counsel dated March 12, 2012, by Paul Hastings LLP for the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. (xx) Opinion of Counsel dated August 24, 2012, by Sullivan & Worcester LLP for the Becker Value Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27, 2012. (xx)(A) Consent of Counsel dated August 24, 2012 by Paul Hastings LLP for the Becker Value Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27, 2012. (j) (i) Consent of Independent Registered Public Accounting Firm Tait, Weller & Baker LLP – filed herewith. (ii) Power of Attorney for Dorothy Berry dated March 8, 2010, is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 31, 2010. (iii) Power of Attorney for Wallace Cook dated March 8, 2010, is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 31, 2010. (iv) Power of Attorney for Eric Falkeis dated March 8, 2010, is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 31, 2010. (v) Power of Attorney for Carl Froebel dated March 8, 2010, is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 31, 2010. (vi) Power of Attorney for Steve Paggioli dated March 8, 2010, is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 31, 2010. (vii) Power of Attorney for Patrick Rudnick dated March 8, 2010, is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 31, 2010. (k) Omitted Financial Statements – None. (l) Initial Capital Agreements – None. (m) (i) Share Marketing Plan pursuant to Rule 12b-1 by the Trust on behalf of the CAN SLIM® Select Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 320 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 29, 2008. (ii) Amended and Restated Rule 12b-1 Distribution Plan by the Trust on behalf of the Hodges Fund is herein incorporated by reference from Post-Effective Amendment No. 288 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 23, 2007. (ii)(A) Rule 12b-1 Distribution Plan by the Trust on behalf of the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 18, 2007. 17 (ii)(B) Rule 12b-1 Distribution and Shareholder Servicing Plan adopted by the Trust, on behalf of the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (iii) Rule 12b-1 Distribution Plan by the Trust on behalf of Portfolio 21 is herein incorporated by reference from Post-Effective Amendment No. 24 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 16, 1996. (iv) Rule 12b-1 Distribution Plan adopted by the Trust and revised on August 14, 2012, on behalf of the Congress Large Cap Growth Fund, the Congress All Cap Opportunity Fund and the Congress Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 31, 2012. (v) Rule 12b-1 Distribution and Shareholder Servicing Plan adopted by the Trust, on behalf of the DSM Large Cap Growth Fund and the DSM Global Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 444 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 5, 2012. (vi) Rule 12b-1 Distribution and Shareholder Servicing Plan adopted by the Trust, on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (vii) Rule 12b-1 Distribution Plan adopted by the Trust, on behalf of the Contravisory Strategic Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (viii) Rule 12b-1 Distribution Plan adopted by the Trust, on behalf of the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. (n) (i) Rule 18f-3 Plan dated August 14, 2008, by the Trust on behalf of the Hodges Fund and the Hodges Small Cap Fund is herein incorporated be reference from Post Effective Amendment No. 324 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September30, 2008. (ii) Rule 18f-3 Plan dated March 1, 2007, by the Trust on behalf of Portfolio 21 is herein incorporated by reference from Post-Effective Amendment No. 281 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 29, 2007. (iii) Amended and Restated Rule 18f-3 Plan dated March 2, 2012, by the Trust on behalf of the DSM Large Cap Growth Fund and the DSM Global Growth is herein incorporated by reference from Post-Effective Amendment No. 444 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 5, 2012. (iv) Rule 18f-3 Plan dated August 3, 2009, by the Trust on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (v) Rule 18f-3 Plan dated April 30, 2010 and revised August 14, 2012, by the Trust on behalf of the Congress Large Cap Growth Fund, the Congress All Cap Opportunity Fund and the Congress Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 31, 2012. (vi) Rule 18f-3 Plan dated May, 2011, by the Trust on behalf of the Contravisory Strategic Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (vii) Rule 18f-3 Plan dated March 12, 2012, by the Trust on behalf of the Muzinich Funds is herein incorporated by reference from Post-Effective Amendment No. 446 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 12, 2012. 18 (viii) Rule 18f-3 Plan by the Trust on behalf of the Becker Value Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27, 2012. (o) Reserved. (p) (i) Code of Ethics for FundX Investment Group f/k/a DAL Investment Company, LLC, on behalf of the FundX Upgrader Fund, the FundX Flexible Income Fund, the FundX Conservative Upgrader Fund, the FundX Aggressive Upgrader Fund, the FundX ETF Aggressive Upgrader Fund, the FundX ETF Upgrader Fund, the FundX Tactical Upgrader Fund and the FundX Tactical Total Return Fund is herein incorporated by reference from Post-Effective Amendment No. 490 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 31, 2013. (ii) Code of Ethics for Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 462 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 25, 2012. (iii) Code of Ethics for NorthCoast Asset Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 463 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 26, 2012. (iv) Code of Ethics for Osterweis Capital Management, Inc. and Osterweis Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 380 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 28, 2010. (v) Code of Ethics for Portfolio 21 Investments is herein incorporated by reference from Post-Effective Amendment No. 474 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 26, 2012. (vi) Code of Ethics for Tygh Capital Management, Inc. dated June 2012 is herein incorporated by reference from Post-Effective Amendment No. 489 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 25, 2013. (vii) Code of Ethics for St. Denis J. Villere & Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 244 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 22, 2005. (viii) Code of Ethics for Congress Asset Management Company is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 31, 2012. (ix) Code of Ethics for Windowpane Advisors, L.L.C. is herein incorporated by reference from Post-Effective Amendment No. 343 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 1,2009. (x) Code of Ethics for Hellman, Jordan Management Company, Inc. is herein incorporated by reference from Post-Effective Amendment No. 343 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 1,2009. (xi) Code of Ethics for DSM Capital Partners LLC is herein incorporated by reference from Post-Effective Amendment No. 476 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on November 1, 2012. (xii) Code of Ethics for Akre Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (xiii) Code of Ethics for Boston Common Asset Management, LLC is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (xiv) Revised Code of Ethics for GoodHaven Capital Management, LLC filed herewith. (xv) Code of Ethics for Contravisory Investment Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. 19 (xvi) Code of Ethics for the Distributor, Quasar Distributors, LLC, is herein incorporated by reference from Post-Effective Amendment No. 302 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 23, 2008. (xvii) Code of Ethics for Muzinich & Co., Inc. – to be filed by amendment. (xviii) Code of Ethics for Becker Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 471 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27, 2012. (xix) Code of Ethics for the Trust (Professionally Managed Portfolios) is herein incorporated by reference from Post-Effective Amendment No. 445 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 5, 2012. (xx) Revised Code of Ethics for St. Denis J. Villere & Company, LLC – to be filed by amendment. Item 29.Persons Controlled by or Under Common Control with Registrant No person is directly or indirectly controlled by or under common control with the Registrant. Item 30.Indemnification Reference is made to Article VII of the Registrant’s Declaration of Trust (previously filed with the Registration Statement on Form N-1A (File No. 33-12213) on December 29, 1995), Article VI of Registrant’s Amended and Restated Bylaws (previously filed with the Registration Statement on Form N-1A (File No. 33-12213) on February 18, 2003), and Paragraph 6 of the Distribution Agreement (previously filed with the Registration Statement on Form N-1A (File No. 33-12213 on February 12, 2002).With respect to the Registrant, the general effect of these provisions is to indemnify any person (Trustee, director, officer, employee or agent, among others) who was or is a party to any proceeding by reason of their actions performed in their official or duly authorized capacity on behalf of the Trust.With respect to the distributor, the general effect of the relevant provisions is to indemnify those entities for claims arising out of any untrue statement or material fact contained in the Funds' Registration Statement, reports to shareholders or advertising and sales literature. Pursuant to Rule 484 under the Securities Act of 1933, as amended, (the “1933 Act”) the Registrant furnishes the following undertaking:“Insofar as indemnification for liability arising under the 1933 Act may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the SEC such indemnification is against public policy as expressed in the 1933 Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the 1933 Act and will be governed by the final adjudication of such issue.” Item 31.Business and Other Connections of Investment Adviser With respect to the Advisers, the response to this Item will be incorporated by reference to the Advisers’ Uniform Applications for Investment Adviser Registration (“Form ADV”) on file with the SEC.Each Adviser’s Form ADV may be obtained, free of charge, at the SEC’s website at www.adviserinfo.sec.gov. 20 Item 32.Principal Underwriter Quasar Distributors, LLC acts as the Principal Underwriter for the Trust. (a)Quasar Distributors, LLC, the Registrant’s principal underwriter, acts as principal underwriter for the following investment companies: Academy Funds Trust Intrepid Capital Management Funds Trust Advisors Series Trust IronBridge Funds, Inc. Aegis Funds Jacob Funds, Inc. Aegis Value Fund, Inc. Jacob Funds II Allied Asset Advisors Funds Jensen Portfolio, Inc. Alpine Equity Trust Kirr Marbach Partners Funds, Inc. Alpine Income Trust Litman Gregory Funds Trust Alpine Series Trust LKCM Funds Artio Global Investment Funds LoCorr Investment Trust Artio Select Opportunities Fund, Inc. Lord Asset Management Trust Barrett Opportunity Fund, Inc. MainGate Trust Brandes Investment Trust Managed Portfolio Series Brandywine Blue Fund, Inc. Matrix Advisors Value Fund, Inc. Brandywine Fund, Inc. Merger Fund Bridges Investment Fund, Inc. Monetta Fund, Inc. Brookfield Investment Funds Monetta Trust Brown Advisory Funds Nicholas Family of Funds, Inc. Buffalo Funds Permanent Portfolio Family of Funds, Inc. Country Mutual Funds Trust Perritt Funds, Inc. Cushing Funds Trust PRIMECAP Odyssey Funds DoubleLine Funds Trust Professionally Managed Portfolios Empiric Funds, Inc. Prospector Funds, Inc. ETF Series Solutions Provident Mutual Funds, Inc. Evermore Funds Trust Purisima Funds FactorShares Trust Rainier Investment Management Mutual Funds First American Funds, Inc. RBC Funds Trust First American Investment Funds, Inc. SCS Financial Funds First American Strategy Funds, Inc. Stone Ridge Trust Glenmede Fund, Inc. Thompson IM Funds, Inc. Glenmede Portfolios TIFF Investment Program, Inc. Greenspring Fund, Inc. Trust for Professional Managers Guinness Atkinson Funds USA Mutuals Harding Loevner Funds, Inc. USFS Funds Trust Hennessy Funds Trust Wall Street Fund, Inc. Hennessy Funds, Inc. Wexford Trust/PA Hennessy Mutual Funds, Inc. Wisconsin Capital Funds, Inc. Hennessy SPARX Funds Trust WY Funds Hotchkis & Wiley Funds YCG Funds 21 (b)To the best of Registrant’s knowledge, the directors and executive officers of Quasar Distributors, LLC are as follows: Name and Principal Business Address Position and Offices with Quasar Distributors, LLC Positions and Offices with Registrant James R. Schoenike(1) President, Board Member None Andrew M. Strnad(2) Vice President, Secretary None Joe D. Redwine(1) Board Member None Robert Kern(1) Board Member None Susan LaFond(1) Treasurer None Joseph Bree(1) Chief Financial Officer None Teresa Cowan(1) Assistant Secretary None John Kinsella(3) Assistant Treasurer None Brett Scribner(3) Assistant Treasurer None (1)This individual is located at 615 East Michigan Street, Milwaukee, Wisconsin 53202. (2)This individual is located at 6602 East 75th Street, Indianapolis, Indiana 46250. (3)This individual is located at 800 Nicollet Mall, Minneapolis, Minnesota 55402. (c)Not applicable. Item 33.Location of Accounts and Records The books and records required to be maintained by Section 31(a) of the Investment Company Act of 1940, as amended (the “1940 Act”) are maintained at the following locations: Records Relating to: Are located at: Registrant’s Fund Administrator, Fund Accountant and Transfer Agent U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53202 Registrant’s Custodian U.S. Bank National Association 1555 N. River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Registrant’s Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 22 Registrant’s Investment Advisers Akre Capital Management, LLC 2West Marshall Street Middleburg, Virginia20118 Becker Capital Management, Inc. 1ifth Avenue, Suite 2185 Portland, Oregon97204 Boston Common Asset Management, LLC 84 State Street, Suite 1000 Boston, Massachusetts02109 Congress Asset Management Company Two Seaport Lane Boston, Massachusetts02210 Contravisory Investment Management, Inc. 120 Longwater Drive, Suite 100 Norwell, Massachusetts02061 FundX Investment Group f/k/a DAL Investment Company, LP 235 Montgomery Street, Suite 1049 San Francisco, California94104 DSM Capital Partners LLC 320 East Main Street Mount Kisco, New York10549 GoodHaven Capital Management, LLC 4940 S.W. 83rd Street Miami, Florida33143 Hodges Capital Management, Inc. 2905 Maple Avenue Dallas, Texas75201 McKinley Capital Management, LLC 3301 “C” Street, Suite 500 Anchorage, Alaska99503 Muzinich & Co., Inc. 450 Park Avenue New York, New York 10022 NorthCoast Asset Management, LLC 6 Glenville Street Greenwich, Connecticut06831 Osterweis Capital Management, Inc. Osterweis Capital Management, LLC One Maritime Plaza, Suite 800 San Francisco, California94111 Portfolio 21 Investments (formerly Progressive Investment Management Corporation) 721 N.W. Ninth Avenue, Suite 250 Portland, Oregon97209 Tygh Capital Management, Inc. 1ifth Avenue, Suite 2100 Portland, Oregon97204 St. Denis J. Villere & Co., LLC 601 Poydras Street, Suite 1808 New Orleans, Louisiana70130 23 Records Relating to: Are located at: Windowpane Advisors, L.L.C. 550 West “C” Street, Suite 960 San Diego, California92101 Registrant’s Investment Sub-Advisers Hellman, Jordan Management Co., Inc. 125 High Street, Suite800 Boston, Massachusetts02110 Item 34.Management Services Not applicable. Item 35.Undertakings Not applicable. 24 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 497 to its Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, duly authorized, in the City of Glendora and State of California, on the 26th day of March, 2013. Professionally Managed Portfolios By: /s/ Elaine E. Richards Elaine E. Richards President Pursuant to the requirements of the 1933 Act, this Post-Effective Amendment No. 497 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Steven J. Paggioli* Trustee March 26, 2013 Steven J. Paggioli Dorothy A. Berry* Trustee March 26, 2013 Dorothy A. Berry Wallace L. Cook* Trustee March 26, 2013 Wallace L. Cook Carl A. Froebel* Trustee March 26, 2013 Carl A. Froebel Eric W. Falkeis* Trustee March 26, 2013 Eric W. Falkeis /s/ Elaine E. Richards President, Secretary and March 26, 2013 Elaine E. Richards Principal Executive Officer Patrick J. Rudnick* Treasurer and Principal March 26, 2013 Patrick J. Rudnick Financial and Accounting Officer *By: /s/ Elaine E. Richards March 26, 2013 Elaine E. Richards, Attorney-In Fact pursuant to Power of Attorney 25 EXHIBIT LIST Exhibit Exhibit No. Amended and Restated Support Services Agreement (GoodHaven) EX.99.h.iv.o Consent of Independent Registered Public Accounting Firm (Tait) EX.99.j.i Revised Code of Ethics (GoodHaven) EX.99.p.xiv 26
